                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

ERIN BAUER in her individual capacity
and as administratrix of the ESTATE OF
PAUL BAUER,
                                         Case No. 2:20-cv-00215-PP
     Plaintiff,

v.

ARMSLIST, LLC and JONATHAN
GIBBON,

     Defendants.



BRIEF IN SUPPORT OF MOTION TO DISMISS DEFENDANT GIBBON FOR LACK
           OF PERSONAL JURISDICTION OR, ALTERNATIVELY,
                     FAILURE TO STATE A CLAIM




        Case 2:20-cv-00215-PP Filed 06/08/20 Page 1 of 100 Document 6
                                                    TABLE OF CONTENTS

INTRODUCTION ..........................................................................................................................1

ARGUMENT ................................................................................................................................. 3

          A. Rule 12(b)(2) Requires Dismissal Because The Court Lacks Personal Jurisdiction

          Over Mr. Gibbon. .............................................................................................................. 3

                     1. Plaintiff cannot satisfy Wisconsin’s long-arm statute. .......................................4

                     2. The Court also lacks specific jurisdiction. ......................................................... 5

                     3. The Court lacks general jurisdiction. ................................................................. 7

          B. Plaintiff Fails To State A Claim Under Rule 12(b)(6). ..................................................8

                     1. Plaintiff fails to state a plausible claim for relief because the CDA requires

                     dismissal of the SAC. ..............................................................................................9

                     2. Plaintiff fails to state a plausible claim for relief under either Illinois or

                     Wisconsin law. ......................................................................................................11

                                a. The Court should apply Illinois law under Wisconsin’s choice of law

                                analysis. .....................................................................................................11

                                b. Plaintiff’s claims fail under Illinois law per the Seventh Circuit’s

                                analysis in the Vesely case. .......................................................................15

                                c. Plaintiff also fails to allege negligence under Wisconsin law. .............16

                                d. Wisconsin public policy also compels dismissal. .................................19

                     4. Plaintiff’s claims suffer from additional pleading defects warranting dismissal.

                     ................................................................................................................................21

                                a. Public Nuisance (Count 2) ....................................................................21




              Case 2:20-cv-00215-PP Filed 06/08/20 Page 2 of 100 Document 6
                               b. Negligence Per Se (Count 3) .................................................................21

                               c. Conspiracy (Count 4) ............................................................................22

                               d. Aiding and Abetting (Count 5) .............................................................23

                               e. Wrongful death claims (Counts 6-8) .....................................................24

                               f. Veil piercing (Count 9) ..........................................................................24

CONCLUSION .............................................................................................................................26




             Case 2:20-cv-00215-PP Filed 06/08/20 Page 3 of 100 Document 6
                                              TABLE OF AUTHORITIES

Cases:                                                                                                                        Pages:

Acuity, Ins. Co. v. Gonzalez

         2014 U.S. Dist. LEXIS 176660 (E.D. Wis. Dec. 23, 2014) ........................................... 3-4

Accurso v. Infra-Red Servs.

         23 F. Supp.3d 494 (E.D. Pa. 2014) ...................................................................................25

Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc.

         751 F.3d 796 (7th Cir. 2014) ............................................................................................. 5

Antwaun A. v. Heritage Mut. Ins., Co.

         228 Wis.2d 44 (1999) .................................................................................................21, 22

Bartholomew v. Wis. Patients Comp. Fund

         293 Wis.2d 38 (2006) .......................................................................................................24

Bell Atlantic Corp. v. Twombly

         550 U.S. 544 (2007) ............................................................................................................8

Boatright Family, LLC v. Reservation Center, Inc.

         2015 U.S. Dist. LEXIS 63051 (W.D. Okla. May 14, 2015) .............................................26

Brooks v. Ross

         578 F.3d 574 (7th Cir. 2009) ..............................................................................................8

Burger King Corp. v. Rudzewicz

         471 U.S. 462 (1985) ............................................................................................................5

Butler v. Advanced Drainage Sys., Inc.

         294 Wis.2d 397 (2006) .....................................................................................................21




            Case 2:20-cv-00215-PP Filed 06/08/20 Page 4 of 100 Document 6
Calder v. Jones

       465 U.S. 783 (1984) ............................................................................................................6

Casper v. American Intern. South Ins. Co.

       336 Wis.2d 267 (2011) ...............................................................................................19, 20

Clorox Co. v. S.C. Johnson & Son, Inc.

       627 F.Supp.2d 954 (E.D. Wis. 2009) ................................................................................14

Dahl v. Keller

       2019 U.S. Dist. LEXIS 84389 (E.D. Wis. May 20, 2019)...................................................5

Daimler AG v. Bauman

       571 U.S. 117 (2014) ........................................................................................................ 7-8

Daniel v. Armslist, LLC

       386 Wis.2d 449 (2019) .............................................................................................2, 9, 10

Elayyan v. Sol Melia, SA

       571 F.Supp.2d 886 (N.D. Ind. 2008) ..................................................................................6

Felland v. Clifton

       682 F.3d 665 (7th Cir. 2012) ..............................................................................................5

Gibson v. Craigslist, Inc.

       2009 U.S. Dist. LEXIS 53246 (S.D.N.Y. June 15, 2009) ..................................................8

Glaeske v. Shaw

       261 Wis. 2d 549 (Ct. App. 2003) ......................................................................................12

Heath v. Zellmer

       35, Wis. 2d 578 (1967) .....................................................................................................13




          Case 2:20-cv-00215-PP Filed 06/08/20 Page 5 of 100 Document 6
Heritage House Restaurants, Inc. v. Continental Funding Grp., Inc.

       906 F.2d 276 (7th Cir. 1990) ..............................................................................................3

Hocking v. City of Dodgeville

       318 Wis.2d 681 (2009) .....................................................................................................17

Holt v. Hegwood

       287 Wis.2d 853 (Ct. App. 2005) .......................................................................................22

Hornback v. Archdiocese of Milwaukee

       313 Wis.2d 294 (2008) ................................................................................... 17, 18-19, 21

International Shoe Co. v. Washington

       326 U.S. 310 (1945) ............................................................................................................6

Jankee v. Clark County

       235 Wis. 2d 700 (2000) ....................................................................................................17

J.B. Hunt Transp., Inc. v. Liverpool Trucking Co.

       2013 U.S. Dist. LEXIS 88363, *13 (M.D. Pa. Apr. 5, 2013) ...........................................25

Klayman v. Zuckerberg

       753 F.3d 1354 (D.C. Cir. 2014) ....................................................................................9, 10

Kopke v. A. Hartrodt S.R.L.

       245 Wis.2d 396 (2001) .......................................................................................................4

Langley v. Am. Bank of Wis.

       738 F. Supp. 1232 (E.D. Wis. 1990) .................................................................................23

Lumax Indus. v. Aultmann

       543 Pa. 38, 42 (1994) ........................................................................................................25




          Case 2:20-cv-00215-PP Filed 06/08/20 Page 6 of 100 Document 6
McCauley v. City of Chi.

       671 F.3d 611 (7th Cir. 2011) ......................................................................................24, 25

Milsap v. Journal/Sentinel

       897 F. Supp. 406 (E.D.Wis.1995), rev'd in part on other grounds, 100 F.3d 1265 (7th

       Cir.1996) ...........................................................................................................................22

Mt. Crest SRL, LLC v. Anheuser-Busch InBEV SA/NV

       2020 U.S. Dist. LEXIS 72843 (W.D. Wis. Apr. 24, 2020) ..............................................24

Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.

       591 F.3d 250 (4th Cir. 2009) ..............................................................................................8

Nieman v. Versuslaw, Inc.

       2012 U.S. Dist. LEXIS 109066 (C.D. Ill. June 13, 2012) report and recommendation

       adopted, 2012 U.S. Dist. LEXIS 109069 (C.D. Ill. Aug. 3, 2012) ......................................8

On Command Video Corp. v. Roti

       705 F.3d 267 (7th Cir. 2013) ............................................................................................24

Pavlic v. Woodrum

       169 Wis. 2d 585 (Ct. App. 1992) ....................................................................................4, 5

Perkins v. Benguet Consolidated Mining Co.

       342 U.S. 437 (1952) ............................................................................................................8

Rasmussen v. General Motors Corp.

       335 Wis. 2d 1 (2011) ......................................................................................................6, 7

Rush v. Savchuk

       444 U.S. 320 (1980) ........................................................................................................6, 7




          Case 2:20-cv-00215-PP Filed 06/08/20 Page 7 of 100 Document 6
Schmalfeldt v. Johnson

        2016 U.S. Dist. LEXIS 86118 (E.D. Wis. July 1, 2016) ................................................3, 5

Segregated Account of Ambac Assur. Corp. v. Countrywide Home Loans

        376 Wis.2d 528 (2017) .......................................................................................................4

Select Creations, Inc. v. Paliafito America, Inc.

        852 F.Supp. 740 (E.D. Wis. 1994) ....................................................................................25

Skyview Film & Video, Inc. v. Safeco Life Ins. Co.

        864 F. Supp. 755 (N.D. Ill. 1994) .......................................................................................8

Stokinger, et al. v. Armslist, LLC, et al.

        Superior Court of Suffolk, Massachusetts, No. 1884CV03236-F (Mar. 13, 2020) ......2, 10

Tamayo v. Blagojevich

        526 F.3d 1074 (7th Cir. 2008) ............................................................................................8

Thomas v. Brinks

        2020 U.S. Dist. LEXIS 13638 (Jan. 28, 2020) ............................................... 11-12, 13, 14

Vesely v. Armslist, LLC

        752 F.3d 658 (7th Cir. 2014) ............................................................................2, 10, 15, 16

Walden v. Fiore

        571 U.S. 277 (2014) ............................................................................................................5

Weiskopf v. Kenworthy

        326 Wis.2d 265 (Ct. App. 2010) .........................................................................................4

Winslow v. Brown

        125 Wis.2d 327 (Ct. App. 1985) .......................................................................................23




           Case 2:20-cv-00215-PP Filed 06/08/20 Page 8 of 100 Document 6
Rules:

Communications Decency Act, 47 U.S.C. § 230(c)(l), (e)(3) ........................................................9

Restatement (Second) of Conflicts of Laws § 307 (1971) ............................................................25

12 Okla. Stat. § 682 .......................................................................................................................25




              Case 2:20-cv-00215-PP Filed 06/08/20 Page 9 of 100 Document 6
       Defendants Jonathan Gibbon and Armslist, LLC (“Defendants”), move to dismiss Plaintiff

Erin Bauer’s (“Plaintiff”) Second Amended Complaint (“SAC”) as to Mr. Gibbon under Fed. R.

Civ. P. 12(b)(2) and (6). Mr. Gibbon, a Pennsylvania resident, must be dismissed because there is

no basis to assert personal jurisdiction over him. However, even if jurisdiction were proper,

Plaintiff’s claims fail as a matter of law because they are barred by the Communications Decency

Act (“CDA”) and prevailing state law.

                                        INTRODUCTION

       Plaintiff claims Mr. Gibbon and Armslist, LLC—which operates Armslist.com, a bulletin

board service that allows users to post ads regarding firearms and sporting equipment—are

responsible for the shooting death of Plaintiff’s husband, Chicago Police Department

Commander Paul Bauer. Plaintiff claims Defendants are liable because they should have

foreseen and prevented the following alleged events from occurring:

      Non-party Thomas Caldwell using Armslist.com to advertise a gun that non-party Ron

       Jones allegedly bought in Wisconsin in 2017. SAC, ¶¶ 13, 15-16.

      Mr. Jones selling the gun into the “broader criminal market” near Chicago, Illinois. Id. at

       ¶¶ 16, 133.

      At some point after that, non-party Shomari Legghette buying the gun in Chicago from the

       unknown parties and using it to kill Commander Bauer in Chicago in 2018. Id. at ¶¶ 16,

       138, 140-42.

       Plaintiff does not claim Armslist or Mr. Gibbon pulled the trigger. Plaintiff does not

claim Mr. Gibbon sold the gun that caused Commander Bauer’s death. Plaintiff’s theory isn’t

even that a person who used Armslist.com to buy a gun killed Plaintiff’s husband. Instead,

Plaintiff’s theory is two non-parties to the lawsuit used Armslist.com, which Defendants should
                                   Motion to Dismiss Gibbon 1



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 10 of 100 Document 6
have foreseen and prevented because of their putative negligent and / or reckless operation of

Armslist.com. Defendants lament the tragedy Plaintiff and her husband have suffered.

However, neither Defendant bears liability for the loss.

        Despite numerous legal and factual flaws, the SAC asserts a bevy of theories against

Defendants: (1) negligence; (2) negligence per se; (3) public nuisance; (4) aiding and abetting;

(5) civil conspiracy; (6) wrongful death; (7) loss of consortium; (8) survival; and (9) piercing the

corporate veil. Several other courts have already dismissed similar claims against Armslist —

some virtually identical:

       Vesely v. Armslist LLC, 752 F.3d 661, 667 (7th Cir. 2014) (dismissing wrongful death

        claims arising from shooting in Chicago—also the site of the shooting alleged here—on

        black-letter Illinois law tort principles).

       Daniel v. Armslist, LLC, et al., 386 Wis.2d 449, 484 (2019) (affirming dismissal under §

        230 of the CDA because it “prohibit[s] claims that treat Armslist, an interactive

        computer service provider, as the publisher or speaker of information posted by a third

        party on its website) (Petition for Writ of Certiorari to the United States Supreme Court,

        which was denied1).

       Stokinger, et al. v. Armslist, LLC, et al., Superior Court of Suffolk, Massachusetts, 2020

        Mass. Super. LEXIS 69, *5 (Mar. 13, 2020) (dismissing claim under § 230 that

        “Armslist.com’s design and operational features facilitate illegal firearms sales and




1
 Daniel v. Armslist, LLC, 140 S.Ct. 562 (2019)
https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/19-153.html
                                       Motion to Dismiss Gibbon 2



          Case 2:20-cv-00215-PP Filed 06/08/20 Page 11 of 100 Document 6
       encourage illegal firearms trafficking because Armslist.com makes it easy for prospective

       buyers to local private sellers by using a filter feature…”).

       The Court should do the same here for two broad reasons. (A) The Court cannot assert

personal jurisdiction over Mr. Gibbon. And (B) Plaintiff fails to state a plausible claim for relief.

If the Court does not dismiss for jurisdictional reasons, it can and should dismiss for failure to

state a claim for any of the following three alternative reasons: (1) the CDA bars claims alleged

in the SAC; (2) Illinois law as applied by the Seventh Circuit in Vesely requires dismissal; or, in

the alternative, (3) Wisconsin law requires dismissal where Plaintiff has failed to plead duty,

negligence, or the requisite elements of her causes.

                                           ARGUMENT

A.     Rule 12(b)(2) Requires Dismissal Because The Court Lacks Personal Jurisdiction

       Over Mr. Gibbon.

       “In diversity cases, a federal district court has personal jurisdiction over a party if a court

of the state in which it sits would have such jurisdiction.” Schmalfeldt v. Johnson, 2016 U.S.

Dist. LEXIS 86118, *7-8 (E.D. Wis. July 1, 2016) (citing Heritage House Restaurants, Inc. v.

Continental Funding Grp., Inc., 906 F.2d 276, 279 (7th Cir. 1990)). The Court cannot exercise

personal jurisdiction over Mr. Gibbon because Wisconsin’s long arm statute does not provide for

personal jurisdiction under these circumstances. Wisconsin employs a statute employs a two-step

inquiry. Acuity, Ins. Co. v. Gonzalez, 2014 U.S. Dist. LEXIS 176660, *4 (E.D. Wis. Dec. 23,

2014) (“Wisconsin courts employ a two-step inquiry when determining whether personal

jurisdiction may be exercised over a nonresident defendant,” citing Wis. Stat. section

801.05) “The first step is to determine whether the defendant meets the criteria for personal

jurisdiction under the Wisconsin long-arm statute.” Id. (citing Kopke v. A. Hartrodt S.R.L., 245
                                    Motion to Dismiss Gibbon 3



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 12 of 100 Document 6
Wis.2d 396, 409 (2001)). Second, “[i]f the requirements of the long-arm statute are satisfied,

then the court must consider whether the exercise of jurisdiction comports with due process

requirements.” Id. (same).

       1.      Plaintiff cannot satisfy Wisconsin’s long-arm statute.

       Wisconsin’s long-arm statute “gives Wisconsin courts personal jurisdiction over a

defendant ‘engaged in substantial and not isolated activities within this state, whether such

activities are wholly interstate, intrastate, or otherwise.’” Segregated Account of Ambac Assur.

Corp. v. Countrywide Home Loans, 376 Wis.2d 528, 546 (2017) (holding appointment of

registered agent in state insufficient to confer personal jurisdiction).

       Plaintiff has omitted any allegation of a specific act or omission by Mr. Gibbon

whatsoever other than generic allegations he created and operated Armslist negligently. E.g.,

SAC, ¶¶ 8-9, 19. Plaintiff’s assertion of personal jurisdiction over Mr. Gibbon can only be based

upon his role as an officer and member of Armslist, LLC. Yet, “[p]ersonal jurisdiction over the

corporation cannot be the sole basis for personal jurisdiction over an officer.” Pavlic v.

Woodrum, 169 Wis. 2d 585, 590 (Ct. App. 1992) (emph. added); see also Weiskopf v.

Kenworthy, 326 Wis.2d 265, *15 (Ct. App. 2010) (“We have previously recognized that

‘personal jurisdiction over the corporation cannot be the sole basis for personal jurisdiction over

an officer’”). To the contrary, “[t]here must be some act or omission by that officer in

Wisconsin to justify personal jurisdiction.” Pavlic, 169 Wis.2d at 594.

       While Plaintiff also makes conclusory allegations of veil-piercing vis-à-vis Armslist’s

corporate form—see infra at p. 23-25—she conspicuously omits any allegations of specific facts

supporting such claims. The SAC omits any allegation that Mr. Gibbon made an act or omission

in Wisconsin justifying this Court’s personal jurisdiction over him.
                                     Motion to Dismiss Gibbon 4



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 13 of 100 Document 6
        2.      The Court lacks specific jurisdiction.

        The Court also lacks specific jurisdiction over Plaintiff’s claims. A court can exercise

specific jurisdiction only when: (1) the defendant purposefully directed its activities towards

residents of the state or purposefully availed itself of the privilege of conducting activities in the

state; (2) the plaintiff’s claim arises out of or relates to those activities by the defendant; and (3)

the exercise of jurisdiction would comport with due process. Felland v. Clifton, 682 F.3d 665,

673 (7th Cir. 2012).

        Specific jurisdiction must be based on contacts that the defendant personally creates with

the forum state—not the contacts of others. Walden v. Fiore, 571 U.S. 277, 284 (2014); Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (discussing requirements for specific

jurisdiction); Advanced Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d

796, 801 (7th Cir. 2014) (rejecting argument that "[c]ontacts between the plaintiff or other third

parties and the forum" could satisfy the minimum contacts needed for specific

jurisdiction). Further, Plaintiff Bauer has the burden of demonstrating the existence of personal

jurisdiction. Dahl v. Keller, 2019 U.S. Dist. LEXIS 84389, *3 (E.D. Wis. May 20, 2019). "[T]

claim for relief for which personal jurisdiction is sought must be substantially connected to or

arise out of the defendant's contacts with Wisconsin.” Schmalfeldt, No. 15-CV-1516, at *8

(citing Rasmussen v. General Motors Corp., 335 Wis. 2d 1 (2011)).

        International Shoe’s requirements “…must be met as to each defendant over whom a

state court exercises jurisdiction.” Rush v. Savchuk, 444 U.S. 320, 332 (1980) (discussing

requirements of International Shoe Co. v. Washington, 326 U.S. 310 (1945)). As a result, “the

assertion of jurisdiction over [any Defendant] based solely on the activities of [Armslist] ... is

plainly unconstitutional.” Id. at 331-32. Instead, “[e]ach defendant's contacts with the forum
                                     Motion to Dismiss Gibbon 5



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 14 of 100 Document 6
State must be assessed individually.” Calder v. Jones, 465 U.S. 783, 790 (1984). Thus, “[w]hen,

as here, a case involves multiple defendants, personal jurisdiction must be assessed separately as

to each defendant; the plaintiff may not treat the defendants collectively.” Elayyan v. Sol Melia,

SA, 571 F.Supp.2d 886, 895 (N.D. Ind. 2008).

       The SAC fails to identify specific acts by Mr. Gibbon vis-a-vis the forum. Indeed, other

than referencing public comments about Armslist.com by Mr. Gibbon, the SAC improperly

treats Armslist and Mr. Gibbon collectively, referencing them as the “Armslist Defendants” at

various points. See, e.g., SAC, ¶¶ 2, 46. Yet, Mr. Gibbon has had zero contact with Plaintiff or

any of the non-party individuals identified in the SAC. He did not participate in the alleged

transaction among the various non-parties alleged in the SAC. See Gibbon Decl., ¶¶ 7- 13. Mr.

Gibbon is not a Wisconsin resident—and has never been to the state. Id. at ¶¶ 2-6. He does not

own or lease property in Wisconsin, conduct business in Wisconsin, or maintain employees,

offices, phone numbers or bank accounts in Wisconsin. Id. Mr. Gibbon also has never traveled

to Wisconsin in connection with business for Armslist, let alone the facts and allegations in the

SAC. Id.

       And, as a result, there is no contact—let alone “minimum contacts”—with Wisconsin.

Plaintiff’s evident reliance on Mr. Gibbon’s affiliation with Armslist, a website that may be

viewed and used in any of the 50 states, would have Mr. Gibbon subject to jurisdiction in any

state, eviscerating the corporate form and the requirement of Due Process. Thus, exercising

specific jurisdiction over Mr. Gibbon would not sufficiently “comport with notions of fair play

and... justice”—to the contrary, it would flout those principles. Rush, 444 U.S. at 332.

Plaintiff’s claims against Mr. Gibbon should be dismissed accordingly.

       3.      The Court lacks general jurisdiction.
                                    Motion to Dismiss Gibbon 6



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 15 of 100 Document 6
        The Court also lacks general personal jurisdiction over Mr. Gibbon. General personal

jurisdiction permits a court to exercise power over a defendant regardless of claim asserted. See

Rasmussen., 335 Wis.2d at 12-13. In Daimler AG v. Bauman, the Supreme Court of the United

States held that “only a limited set of affiliations with a forum will render a defendant amenable

to [general personal] jurisdiction there” under the Due Process Clause. 571 U.S. 117, 137 (2014).

The Supreme Court ruled general personal jurisdiction is only applicable where the defendant's

contact with the forum “are so ‘continuous and systematic’ as to render [him] essentially at home

in the forum.” Id. at 139 (citation omitted). To the Court, this was generally an “individual's

domicile” and “[w]ith respect to a corporation, the place of incorporation and principal place of

business…” Id. at 137. Aside from such places of residency, the Court found that general

jurisdiction is only proper “in an exceptional case,” such as where a Philippines corporation

was found to be subject to general jurisdiction in its temporary place of business in Ohio during

Japanese occupation of the Philippines in World War II. Id. at 139, fn. 19 (citing Perkins v.

Benguet Consolidated Mining Co., 342 U.S. 437 (1952)).

       As Plaintiffs readily admit, Mr. Gibbon does not reside in Wisconsin. He lives in

Pennsylvania. See SAC, ¶ 26. Mr. Gibbon lacks any contact with the forum, let alone the type

that would support the sort of continuous and systematic contacts giving rise to general personal

jurisdiction. Plaintiff’s SAC lies far from the “exceptional case” noted in Daimler AG. The

Court therefore does not have general jurisdiction over Mr. Gibbon.

B.     Plaintiff Fails To State A Claim Under Rule 12(b)(6).

       Plaintiff’s SAC may also be dismissed because she fails to allege facts showing she is

plausibly entitled to relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 546 (2007). The

allegations must show that it is plausible, rather than merely speculative, that the plaintiff is

                                     Motion to Dismiss Gibbon 7



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 16 of 100 Document 6
entitled to relief. Tamayo v. Blagojevich, 526 F.3d 1074, 1083 (7th Cir. 2008). The Court should

reject Plaintiff’s abstract recitations of the elements of her claims and similar conclusory legal

statements. Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009). The Court also can, and should,

dismiss pursuant to 47 U.S.C. § 230 under Rule 12(b)(6). Gibson v. Craigslist, Inc., 08-cv-7735-

RMB, 2009 WL 1704355, *1 n.1 (S.D.N.Y. June 15, 2009); Nieman v. Versuslaw, Inc., 12-3104,

2012 U.S. Dist. LEXIS 109066 (C.D. Ill. June 13, 2012) report and recommendation adopted,

2012 U.S. Dist. LEXIS 109069 (C.D. Ill. Aug. 3, 2012); Nemet Chevrolet, Ltd. v.

Consumeraffairs.com, Inc., 591 F.3d 250, 253 (4th Cir. 2009). Moreover, whether a defendant

owes a duty to a plaintiff is a question of law that is appropriately decided under Rule 12(b)(6).

Skyview Film & Video, Inc. v. Safeco Life Ins. Co., 864 F. Supp. 755, 757 (N.D. Ill. 1994).

       1.      Plaintiff fails to state a plausible claim for relief because the CDA requires

               dismissal of the SAC.

        The denial of the cert petition from the Wisconsin Supreme Court’s dismissal in Daniel

v. Armslist, et al., confirms the SAC has no legal support. To the extent there was doubt, the

Supreme Court’s cert denial removes it. Plaintiff’s allegations show cosmetic differences from

the Daniel pleading that are not legally significant and do alter the conclusion the SAC must be

dismissed. Compare, e.g., SAC, ¶¶ 19, 21, 57 with Daniel, 386 Wis.2d at 484.

        The CDA states “[n]o provider or user of an interactive computer service shall be treated

as the publisher or speaker of any information provided by another information content provider”

and “[n]o cause of action may be brought and no liability may be imposed under any State or

local law that is inconsistent with this section.” 47 U.S.C. § 230(c)(l), (e)(3). As a result “[t]he

[CDA] mandates dismissal [of a Complaint] if (i) [the Defendant] is a ‘provider or user of an

interactive computer service,’ (ii) the information for which [Plaintiff] seeks to hold

                                     Motion to Dismiss Gibbon 8



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 17 of 100 Document 6
[Defendant] liable was ‘information provided by another information content provider,’ and (iii)

the complaint seeks to hold [Defendant] liable as the ‘publisher or speaker’ of that information.”

Klayman v. Zuckerberg, 753 F.3d 1354, 1357 (D.C. Cir. 2014) (dismissing assault claim against

Facebook). As more fully set forth in Armslist’s Brief in Support of Motion to Dismiss, which

was filed contemporaneously with this brief and incorporated herein by reference, Armslist is a

“provider…of an interactive computer service” and the SAC seeks to hold Armslist and Mr.

Gibbon liable as the publisher or speaker of information provided by another on the

Armslist.com website. Plaintiff’s claims against Armslist are necessarily barred by the CDA.

Daniel, 386 Wis.2d at 484; Stokinger. 2020 Mass. Super. LEXIS 69, *4 (Mar. 13, 2020). The

sole court not dismissing under the CDA dismissed on the basis of blackletter tort law. Vesely,

752 F.3d at 667.

        The protection afforded by the CDA similarly applies to Mr. Gibbon because the SAC

alleges liability for the “the design, architecture, and administration of Armslist.com.” E.g.,

SAC, ¶ 26. That theory fails as a matter of law. Specifically, in Zuckerberg, a plaintiff alleged

tort claims against Facebook, Inc., for content placed on the site as well as claims against the

owner of Facebook, Mark Zuckerberg, for his work developing Facebook like Plaintiff alleges

here. Id. at 1356-57. The district court found that Facebook.com, like Armslist.com, is an

interactive computer service within the ambit of the CDA and that the CDA precluded the

plaintiff’s claims. Id. at 1357. The court further found that “Mark Zuckerberg [Facebook's

owner], too, qualifies for protection because he is a ‘provider’ of Facebook's interactive

computer service, and [the] complaint seeks to hold him accountable for his role in making that

service available.” Id. at 1357-58.

       Here, Plaintiff seeks to hold Mr. Gibbon liable for his “role in the design, architecture,
                                      Motion to Dismiss Gibbon 9



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 18 of 100 Document 6
and administration of Armslist.com.” SAC, ¶ 26. Indeed, with respect to Mr. Gibbon, the SAC

only alleges unlawful acts in connection with Armslist.com by labeling him with Armslist, LLC

as one of the “Armslist Defendants.” See, e.g., SAC, ¶ 2. Thus, for purposes of the SAC, Mr.

Gibbon is a “‘provider’ of [Armslist’s] interactive computer service” under the CDA, which bars

Plaintiff’s claims because they seek to hold him liable as the “publisher or speaker” of

information provided by a third party on that site. Plaintiff’s claims against the Defendant should

be dismissed.

        2.       Plaintiff fails to state a plausible claim for relief under either Illinois or

                 Wisconsin law.2

        Plaintiff carefully avoids alleging what state law governs her claims. See generally SAC.

Presumably, Plaintiff intends Wisconsin law to govern under the general presumption that courts

sitting in diversity jurisdiction apply the law of the state where they are located. But as noted

below, Wisconsin’s choice of law analysis requires applying Illinois law to her claims because

Illinois has greater contacts with the alleged tort. And under the Vesely case by the Seventh

Circuit Court of Appeals, Plaintiff’s claims must be dismissed. However, Plaintiff has also

failed to plead a plausible claim for relief under Wisconsin law; thus, in the alternative,

Plaintiff’s claims must be dismissed under Wisconsin law. Regardless of the applicable law,

Plaintiff has failed to plead the predicate duty and negligence required to state a claim.

                 a.      The Court should apply Illinois law under Wisconsin’s choice of law

                         analysis.




2
 Plaintiff’s SAC must be dismissed under the CDA notwithstanding substantive state law. Mr. Gibbon offers these
arguments as an alternative theory that independent justifies dismissing the SAC with prejudice.
                                       Motion to Dismiss Gibbon 10



          Case 2:20-cv-00215-PP Filed 06/08/20 Page 19 of 100 Document 6
        Wisconsin’s choice of law governs requires the Court to apply Illinois law. See Thomas v.

Brinks, Case No. 2020 U.S. Dist. LEXIS 13638, *4 (Jan. 28, 2020). Wisconsin’s choice of law

test for “tort cases…begin[s] with the presumption that the law of the forum applies unless

nonforum contacts are of greater significance.” Id. (citing Glaeske v. Shaw, 261 Wis. 2d 549

(Ct. App. 2003)) (emph. added). Only if Illinois’ contacts are not of greater significance should

the Court look to the second step, applying a multifactor analysis. See id.

        The Court should apply Illinois law because Illinois contacts with the alleged tort are of

greater significance. Plaintiff alleges Caldwell sold Jones the gun used to kill Commander

Bauer; she does not allege Jones sold the gun to the shooter, Legghette. SAC, ¶¶ 13, 15-16, 133.

Instead, she alleges Jones re-sold the gun into “the broader criminal market” near Chicago,

Illinois. Id. Only after an indeterminate number of subsequent sales did Legghette later shoot

Commander Bauer in Chicago. Id. at ¶ 1, 140-1423. The only connection with Wisconsin is that,

at some point, however many transactions removed, Jones allegedly first purchased the gun from

Caldwell in Wisconsin after Caldwell posted on Armslist. SAC, ¶¶ 15-16. Every other event

that Plaintiff alleges occurred in Illinois: (a) shooting; (b) subsequent sales of the gun; (c) Jones’

alleged supply of the criminal market in Chicago; (d) even the criminal marketplace in Chicago

of which Armslist’s was purportedly aware. Id. at 1, 133-145. Virtually no alleged facts

demonstrate a connection with Wisconsin. See, e.g., Brinks, 2020 U.S. Dist. LEXIS 13638, *5

(“In cases involving automobile accidents between citizens of different states, it is sensible to

apply the law of the state where the accident occurred, particularly if there is some other




3
  Plaintiff is careful to avoid alleging declaratively that Commander Bauer was shot in Chicago—probably to avoid
the very argument made here; however, it is the only available inference to be drawn from the SAC. E.g., SAC, ¶¶
140-141.
                                        Motion to Dismiss Gibbon 11



          Case 2:20-cv-00215-PP Filed 06/08/20 Page 20 of 100 Document 6
connection to that state than merely the accident”) (emph. added). Here, as in Brinks, the

incident in question occurred in Illinois. SAC, ¶¶ 134-36, 140-42. Plaintiff also concedes she

and the decedent are Illinois citizens, and the SAC’s allegations suggest Legghette is too. See id.

at ¶ 24. While Brinks involved one participate in the alleged tortious act from Wisconsin, that

factor is missing here, and the Court can apply Illinois law without venturing further into

Wisconsin’s choice of law analysis.

        Wisconsin’s five-factor analysis also compels dismissal under Illinois law. Only “[i]f

neither potential forum has clearly more significant contacts, the Court moves on to analyze five

‘influencing factors,’ including [i] predictability of results, [ii] maintenance of interstate and

international order, [iii] simplification of the judicial task, [iv] advancement of the forum’s

governmental interests, and [v] application of the better rule of law.” Brinks, 2020 U.S. Dist.

LEXIS 13638 at *4 (emph. added). Applying Wisconsin’s five-factor test compels applying

Illinois law, too:

       (i) “Predictability of results” favors Illinois law. When the underlying tort occurs out

        of state “it is more predictable that defendants would be subject to [that state’s] laws

        rather than Wisconsin laws.” Brinks, 2020 U.S. Dist. LEXIS 13638, *6 (citing Heath v.

        Zellmer, 35, Wis. 2d 578 (1967)).

       (ii) “Maintenance of interstate and international order” favors Illinois law. The

        second factor requires the jurisdiction “that is minimally concerned defer to the

        jurisdiction…that is substantially concerned.” Id. at *7 (internal citations omitted). Here,

        the alleged tort occurred in Illinois, and none of the parties are citizens of Wisconsin; as

        such, Wisconsin is the jurisdiction “minimally concerned.” Cf. id.


                                    Motion to Dismiss Gibbon 12



          Case 2:20-cv-00215-PP Filed 06/08/20 Page 21 of 100 Document 6
      (iii) “Simplification of the judicial task” favors Illinois law. The third factor favors the

       state with “the more simple and easily applied rule of law.” Id. at *8. Here, there is

       already controlling law in Illinois involving Armslist, which favors Illinois law under

       factor (iii). Cf. Clorox Co. v. S.C. Johnson & Son, Inc., 627 F.Supp.2d 954, 967 (E.D.

       Wis. 2009) (third factor favored foreign law where foreign “courts have spoken on the

       specific application of the inevitable disclosure theory of trade secrets”).

      (iv) “Advancement of the forum’s governmental interests” favors neither forum’s

       law. The fourth factor addresses “whether the proposed non-forum rule [i.e., Wisconsin

       law] comports with the standards of fairness and justice that are embodied in the policies

       of the forum law…[D]oes the law [of the non-forum state] adequately serve the policies

       of the state, be it compensation, remediation, or deterrence?” Brinks at *9. Here,

       Plaintiff’s faulty theories of liability are equally invalid under Illinois or Wisconsin law.

      (v) “Application of the better rule of law” favors neither forum’s law. The fifth

       factor weighs whether a non-forum’s law is anachronistic or whether it is “founded on a

       rational basis and serves a discernable purpose.” Id. at *10 (quotations omitted). Here,

       though the formulation of a tort duty differs slightly between Illinois and Wisconsin, see

       infra, neither can be said to “anachronistic” and as such factor (v) does not favor either

       forum.

       In short, though analyzing the SAC through Wisconsin’s choice of law “influencing

factors” is not necessary, they compel the same conclusion: Illinois law, as reflected in Vesely,

should apply if the Court does not dismiss pursuant to the CDA.

                b.    Plaintiff’s claims fail under Illinois law per the Seventh Circuit’s

                      analysis in the Vesely case.
                                   Motion to Dismiss Gibbon 13



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 22 of 100 Document 6
         In Vesely, a wrongful death plaintiff sued Armslist, alleging it negligently caused the

death of Plaintiff’s sister by creating and operating the Armslist.com website in a manner

allowing a criminal to purchase a gun illegally. 762 F.3d at 663-64. The Northern District of

Illinois granted Armslist’s Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6), and the

Seventh Circuit Court of Appeals affirmed. Id. at 667.

         The Vesely plaintiff alleged shooter Demetry Smirnov used Armslist.com to find an

advertisement for a .40 caliber handgun that he bought and used to kill the plaintiff’s sister, Jitka

Vesel. 762 F.3d at 663-64. The purchaser and seller performed an illegal firearm transfer. Id.

After Jitka was killed, her brother asserted common law claims under Illinois law sounding in

negligence4. Much as Plaintiff does here, he claimed Armslist “design[ed] its website to

encourage its users to circumvent existing gun laws,…by easily enabling prospective purchasers

to search for and find gun sellers in any and all states.” Id. at 666.

         The Seventh Circuit rejected the existence of a duty owed from Armslist to either Jitka or

her brother, noting for a duty to attach, a special relationship must exist:

         While breach and proximate cause are factual matters for the jury, the existence of
         a duty is a matter for the court to decide [citations omitted]. And the touchstone to
         determine the existence of a duty is to ask whether a plaintiff and a defendant stood
         in such a relationship to one another that the law imposed upon the defendant an
         obligation of reasonable conduct for the benefit of plaintiff [citations omitted]. It
         has long been established that under common law, the universally accepted rule…is
         that a private person has no duty to act affirmatively to protect another from
         criminal attack by a third person absent a ‘special relationship’ between the parties
         [citations omitted]. Illinois recognizes four special relationships: (1) common-
         carrier passenger; (2) innkeeper and guest; (3) custodian and ward; and (4) business
         invitor and invitee [citations omitted].




4
 Specifically, (a) negligence under Illinois’s Wrongful Death Act; (b) a survival claim for Jitka’s pain and suffering;
and (c) a family expense claim for funeral and burial expenses.
                                          Motion to Dismiss Gibbon 14



           Case 2:20-cv-00215-PP Filed 06/08/20 Page 23 of 100 Document 6
762 F.3d at 665. The Seventh Circuit held that no conceivable special relationship compelled

finding a duty owed. Id. Further, the Court also rejected Plaintiff’s “last ditch attempt to label

this case an ‘affirmative conduct’ case, wherein a duty can be found to exist without a ‘special

relationship.’” Id. at 666. Specifically, the Court rejected the claim that Armslist.com’s very

design constitutes negligence, holding that

       [S]imply enabling consumers to use a legal service is far removed from
       encouraging them to commit an illegal act…Armslist permitted [seller] to place an
       advertisement on its website and nothing more. It did not invite [seller] or
       [purchaser] to break the law. [Plaintiff’s] allegations fall short of alleging any
       cognizable negligence claim for which Armslist could be held responsible for
       [purchaser and shooter’s] acts.”

Id. In other words, the Seventh Circuit rejected claims premised on the same underlying theories

alleged here, and this Court should do the same.

               c.      Plaintiff also fails to allege negligence under Wisconsin law.

       Wisconsin recognizes “every person owes a duty to the world at large to protect others

from foreseeable harm,” Jankee v. Clark County, 235 Wis. 2d 700, 732 (2000), but “the duty

owed to the world is not unlimited.” Hocking v. City of Dodgeville, 318 Wis.2d 681, 690 (2009).

Whether Mr. Gibbon was negligent is a question of “whether [his] conduct satisfied the duty

placed upon individuals to exercise that degree of care as would be exercised by a reasonable

person under the circumstances.” Hornback v. Archdiocese of Milwaukee, 313 Wis.2d 294, 310

(citations omitted) (emph. added). Further, “a person owes no duty to control the conduct of

another person or warn of such conduct.” Id. at 311. This rule is especially strong when the

“specific victim[] [was] unforeseeable.” Id. at 317 (emph. added).

       In Hornback, the Supreme Court of Wisconsin held that the duty of ordinary care did not

require an employer to warn all of an employee's potential future employers about the

                                    Motion to Dismiss Gibbon 15



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 24 of 100 Document 6
employee’s pedophilic tendencies. Id. at 320. The Hornback Court distinguished earlier cases in

which a defendant had a duty to warn based on the fact that in the previous cases the specific

victims to be warned were foreseeable and that “there [was] a special role or relationship among

the parties.” Id. at 317, ¶ 40. In contrast, extending the duty to warn to "unforeseen third parties"

would "extend an employer's obligation to warn indefinitely into the future to a sweeping

category of persons." Id. at ¶ 48. The Hornback Court concluded that "[t]he plaintiffs appear to

interpret Wisconsin’s duty of ordinary care as creating automatic negligence and liability for any

person even tangentially connected in a causal chain of injury, with little concern about the

relationship among those sued, or how many years have passed between causal events. There

must be limits. We draw one here." Id. at 327-28. On that basis, the court rejected liability.

       The Court here should do the same. Plaintiff claims Mr. Gibbon had a “role” in

Armslist.com’s design and administration. SAC, ¶¶ 26, 89, 91-94. She generically alleges he

conspired with and aided and abetted “unlawful” users of Armslist.com. Id. at ¶¶ 18, 199-207.

Finally, Plaintiff alleges conclusory statements that Mr. Gibbon has not respected Armslist’s

corporate form. Id. at ¶¶ 229-233. In short, Plaintiff’s theory is Mr. Gibbon contributed to

Armslist.com’s operations in a manner that failed to prevent criminals from acquiring guns

via ads posted by users of Armslist.com, breaching a duty owed to the public at large. See

SAC, at ¶¶ 151-152; see also id. at ¶ 200.

       This is not true. Defendants simply had no such duty to affirmatively prevent

Caldwell, Jones, and Legghette from undertaking the actions alleged in the SAC. Nor are

there allegations of a “special relationship” supporting the existence of a duty owed to

Commander Bauer and Plaintiff. See, e.g., Hornback, 313 Wis.2d at 311. Plaintiff does not

allege that Armslist or Mr. Gibbon caused Plaintiff’s harm directly or that Armslist had any
                                  Motion to Dismiss Gibbon 16



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 25 of 100 Document 6
relationship to the Plaintiff. Instead, Plaintiff says Armslist breached its duty of care by not

changing its business model and taking affirmative steps to prevent Legghette from committing a

crime—after Legghette bought the gun after an unspecified number of firearms transfers after

Jones’ alleged purchase of the gun from Caldwell after Caldwell posted an ad on Armslist.com.

E.g., SAC, ¶¶ 16, 57.

       Plaintiffs do not (and could not) allege that Mr. Gibbon knew or was aware of (i)

Plaintiff, Commander Bauer, Legghette, or non-parties Caldwell, Jones, and the unspecified

“criminal market” alleged in the SAC; (ii) the transaction between Jones and Caldwell,

along with the subsequent transaction(s) culminating with Legghette’s purchase of the gun

from unknown persons; (iii) any of the non-parties’ capacities to legally purchase a firearm

or not; and / or (iv) what Legghette intended to do with the firearm purchased from

unidentified persons. See generally SAC. Plaintiff omits allegations Mr. Gibbon in any way

relates to or affiliates with non-parties identified in the SAC. Id. Instead, she apparently

claims Mr. Gibbon had a duty to prevent the criminal act of third parties (e.g., Caldwell,

Jones, Legghette) to protect persons Mr. Gibbon never met—a duty rejected by Wisconsin

law. Specifically, an expansive duty to "unforeseen third parties" was rejected in Hornback

because it would provide no limit to an individual's obligations or liability. Plaintiff’s

negligence claims fail as a matter of law for this independent reason.

               d.       Wisconsin public policy also compels dismissal.

        Wisconsin “recognize[s] six public policy grounds upon which [a] court may deny

liability even in the face of proven or assumed negligence.” Hornback, 313 Wis.2d at 320.

Public policy supports dismissal when “the injury is too remote from the negligence” and when

“recovery would enter into a field that has no sensible or just stopping point.” Id. (quotations
                                   Motion to Dismiss Gibbon 17



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 26 of 100 Document 6
omitted). The Court “may refuse to impose liability on the basis of [either] of these factors

without full resolution of a cause of action by trial.” Id. Both are present here.

        First, Plaintiff’s alleged injuries are too remote from Mr. Gibbon’s supposed negligence

to hold him liable. See Casper v. American Intern. South Ins. Co., 336 Wis.2d 267, 308 (2011).

In Casper, a plaintiff injured in a car accident with a semi-truck brought a negligence claim

against the CEO who designed the truck's route, claiming the route "could not have been

completed within federal safety requirements and was therefore illegal." Id. at 301. The Court

dismissed the plaintiff's claim because "[a]ny negligence on [CEO's] part was remote from the

[plaintiff's] injury in terms of time, distance, and cause." Id. at 307.

        The Court based its conclusion on the facts that: (a) "[t]he route that [CEO] allegedly

approved was designed at least a year and a half prior to the accident;" (b) the CEO's "office

[was] located in Ohio" while the route "originated in Milwaukee, traveled through Indiana and

Illinois, and ended in Milwaukee;" and (c) the "[driver] was under the influence of at least three

prescription medications at the time of the accident," of which CEO was not aware. Id. at 307-

08. Commenting on these facts, the Court explained, "the injury suffered by [plaintiffs] is... too

remote from any alleged negligence [CEO] may have committed one-and-a-half years prior to

the accident" and "[a]ny negligence on [CEO's] part in approving a route, from his office in

Ohio, to be driven entirely in other states, is simply too far removed from the injury the

[plaintiffs] suffered in Wisconsin" to hold the CEO liable. Id. at 307-09.

        Likewise, Plaintiff’s claims against Armslist all relate to decisions made years ago in

another state about how to design Armslist.com. The SAC acknowledges that Armslist.com was

conceived in 2007, a decade plus before the alleged shooting. E.g., SAC, ¶ 46. None of

Armslist's current or former owners live in Wisconsin, and decisions about Armslist.com's

                                     Motion to Dismiss Gibbon 18



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 27 of 100 Document 6
design were not made there. Plaintiff does not allege, nor is it plausible, that Armslist was aware

who responded to Caldwell’s ad or who bought the gun from Jones and ultimately sold it to

Legghette—let alone that anyone involved might have been prohibited from owning a firearm.

As in Casper, "[a]ny negligence on [Armslist's] part was [too] remote from the [Plaintiffs'] injury

in terms of time, distance, and cause" to hold Armslist liable. 336 Wis.2d at 307.

       Second, allowing Plaintiff to recover would create a slippery slope with no sensible or

just stopping point. In Hornback, the same analysis that led the Court to conclude the duty of

reasonable care did not extend to warning unforeseen third parties led it to conclude that the

same claims were barred by public policy because “there is no sensible stopping point to

recognizing negligence claims for such an open-ended and ill-defined sweeping claim.” 313

Wis.2d at 327. The same rationale applies here.

       3.      Plaintiff’s claims suffer from additional pleading defects warranting

               dismissal.

       a.      Public Nuisance (Count 2). “Nuisance arises when a particular type of harm

is suffered, i.e., nuisance refers to the particular interest that is invaded.” Butler v.

Advanced Drainage Sys., Inc., 294 Wis.2d 397, 417 (2006). However, regardless of

whether a public nuisance exists, "[p]roof that the underlying conduct was tortious is

necessary to liability predicated on nuisance." Id. As discussed, Plaintiff’s negligence

claims fail as a matter of law. No underlying tortious conduct predicates the public

nuisance claim, and Plaintiff has not alleged facts supporting injunctive or other relief from

a public nuisance.

       b.      Negligence Per Se (Count 3). Plaintiff’s claim of negligence per se fails

because Plaintiff lacks a private right of action to enforce the alleged statutes. “The violation
                                   Motion to Dismiss Gibbon 19



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 28 of 100 Document 6
of a statute or an ordinance does not automatically impose civil liability” under Wisconsin

law. Antwaun A. v. Heritage Mut. Ins., Co., 228 Wis.2d 44, 66 (1999). Three elements

must be met “before the violation of a statute will constitute negligence per se”: “(1) the

harm inflicted [must be] the type the statute was designed to prevent; (2) the person injured

was within the class of persons sought to be protected; and (3) there is some expression of

legislative intent that the statute become a basis for the imposition of civil liability.” Id. at

66-67.

         Plaintiff references two criminal statutes as the basis of its negligence per se claim: 18

U.S.C. § 2 and 18 U.S.C. § 923(a). See SAC, ¶¶ 169-170. No private cause of action exists to

enforce either. Neither law contains provisions for civil liability or a private right of action. Each

is a criminal law that leads to criminal punishment, not civil liability. “In order to impose a duty

beyond that imposed by common law, there must be an expression of that purpose in ‘clear,

unambiguous, and peremptory’ language.” Holt v. Hegwood, 287 Wis.2d 853, 865-66 (Ct. App.

2005). No such "clear" and "ambiguous" expression is present here.

         “A statute that merely makes provision for the safety or welfare of the public

generally, but does not purport to establish civil liability, is not to be construed to establish

civil liability.” Id. The laws alleged “merely make[] provision for the safety or welfare of

the public generally, [and] do[] not purport to establish civil liability.” Id. They are “not to

be construed to establish civil liability.” Id. Plaintiff’s negligence per se claims should be

dismissed. Id.

         c.      Conspiracy (Count 4). Wisconsin recognizes the intra-corporate conspiracy

doctrine, which provides that a corporation cannot conspire with its agents because a conspiracy

requires a meeting of the minds between two or more persons and the acts of a corporation and
                                  Motion to Dismiss Gibbon 20



          Case 2:20-cv-00215-PP Filed 06/08/20 Page 29 of 100 Document 6
of its agents are considered to be those of a single legal actor. See, e.g., Milsap v.

Journal/Sentinel, 897 F. Supp. 406, 409 (E.D.Wis.1995), rev'd in part on other grounds, 100

F.3d 1265 (7th Cir.1996) (holding employer and its employees cannot conspire under Wisconsin

law); see also Langley v. Am. Bank of Wis., 738 F. Supp. 1232, 1240-41 (E.D. Wis. 1990)

(stating that bank cannot conspire with its employees). Yet, Plaintiffs' conspiracy claim makes

this exact allegation—that Mr. Gibbon and Armslist entered into a civil conspiracy. See SAC, ¶

209. Such a claim does not exist under Wisconsin law.

       d.      Aiding and abetting (Count 5). Plaintiff alleges Defendants aided and abetted

Jones and Caldwell in conducting an illegal firearms transfer. SAC, ¶¶ 199-204. The claim

fails as a matter of law. First, Mr. Gibbon owed no duty, and he cannot be liable for the

tortious acts of others. E.g., Winslow v. Brown, 125 Wis.2d 327, 337 (Ct. App. 1985)

(rejecting aiding and abetting claim premised on “negligent lookout” where “liability based

on this ground would impose a duty to protect third persons from injury” and “there is no

duty to protect in the absence of a special relationship”). Second, Plaintiff’s aiding and

abetting allegations underscore the fundamental weakness of her claims. She omits any

allegation that Mr. Gibbon was specifically aware of the activities of Caldwell, Jones, or

Legghette. See SAC, ¶¶ 199-207. Nor does she even mention Legghette in the allegations

pertaining to aiding and abetting. Id. Thus, even assuming Mr. Gibbon could be liable for

the conduct of Caldwell or Jones, Plaintiff fails to allege how Mr. Gibbon aided or abetted

the tortious act at issue—the shooting of Commander Bauer. Plaintiff could have sued

Caldwell, Jones, and Legghette. She chose not to, and she cannot make up for that choice by

alleging faulty claims against Mr. Gibbon.



                                    Motion to Dismiss Gibbon 21



         Case 2:20-cv-00215-PP Filed 06/08/20 Page 30 of 100 Document 6
       e.       Wrongful death claims (Counts 6-8). Plaintiff alleges claims for wrongful death,

survival, and loss of consortium. These are damage claims requiring predicate tortious conduct,

which Plaintiff has failed to allege. As such, her claims should be dismissed. See Bartholomew

v. Wis. Patients Comp. Fund, 293 Wis.2d 38, 58 (2006) (“This opinion now turns to discuss

claims for wrongful death, that is, claims for noneconomic damages for postdeath loss of

society and companionship…and other claims relating to the death of a tort victim”).

       f.       Veil piercing (Count 9). Plaintiff claims Armslist is an alter ego of Mr. Gibbon.

SAC, ¶¶ 229-233. Yet, Plaintiff omits any specific allegation supporting this theory. See id.

Instead, she alleges conclusory statements of law echoing hornbook doctrine regarding veil

piercing—e.g., alleging “[u]pon information and belief” Armslist is not adequately capitalized

and corporate formalities are not obeyed. As a threshold issue, Plaintiff’s reliance on legal

conclusions instead of factual allegations justifies dismissal. Mt. Crest SRL, LLC v. Anheuser-

Busch InBEV SA/NV, 2020 U.S. Dist. LEXIS 72843, *26 (W.D. Wis. Apr. 24, 2020) (dismissing

veil piercing claim and noting “[i]t is well established that legal conclusions are not enough to

satisfy federal pleading standards”); McCauley v. City of Chi., 671 F.3d 611, 616 (7th Cir. 2011)

(“In reviewing the sufficiency of a complaint under the plausibility standard…we accept the

well-pleaded facts in the complaint as true, but legal conclusions and conclusory allegations

merely reciting the elements of the claim are not entitled to the presumption of truth.”).

       Plaintiff’s allegations also must be dismissed under Oklahoma law. “[V]eil-piercing

claims are governed by the law of the state of the corporation whose veil is sought to be

pierced.” On Command Video Corp. v. Roti, 705 F.3d 267, 270 (7th Cir. 2013); see also Select

Creations, Inc. v. Paliafito America, Inc., 852 F.Supp. 740, 774 (E.D. Wis. 1994);

RESTATEMENT (SECOND) OF CONFLICTS OF LAWS § 307 (1971). Plaintiff alleges Armslist is

                                   Motion to Dismiss Gibbon 22



            Case 2:20-cv-00215-PP Filed 06/08/20 Page 31 of 100 Document 6
an Oklahoma limited liability company. See SAC, ¶ 255. Oklahoma law thus governs

Plaintiff’s alter ego claims against Mr. Gibbon. Oklahoma law bars alter-ego and vicarious

liability claims, like those alleged here, until a plaintiff obtains a judgment against the

corporate defendant. Specifically, 12 Okla. Stat. § 682 provides in relevant part:

           B. No suit or claim of any nature shall be brought against any officer,
           director or shareholder for the debt or liability of a corporation of which he
           or she is an officer, director or shareholder, until judgment is obtained
           therefor against the corporation and execution thereon returned unsatisfied.
           This provision includes, but is not limited to, claims based on vicarious
           liability and alter ego. Provided, nothing herein prohibits a suit or claim
           against an officer, director or shareholder for their own conduct, act or
           contractual obligation arising out of or in connection with their direct
           involvement in the same or related transaction or occurrence.

           D. Members and managers of limited liability companies shall be afforded
           the same substantive and procedural protection from suits and claims as the
           protections provided to officers, directors and shareholders of a corporation
           as set forth in subsections B and C of this section.

         As a result, “before a plaintiff can bring an alter ego claim against an officer,

director, or shareholder of a corporation or against a member or manager of a limited

liability company, there must be a judgment against the corporation or limited liability

company and execution on the judgment must have been returned unsatisfied.” Boatright

Family, LLC v. Reservation Center, Inc., 2015 U.S. Dist. LEXIS 63051, *10-11 (W.D. Okla.



5
  Plaintiff’s allegation is incorrect because Armslist, LLC, is a Pennsylvania entity. However, Mr. Gibbon’s Motion
must accept allegations in the SAC as true, other than legal conclusions. E.g., McCauley, 671 F.3d at 616. But even
under Pennsylvania law, Plaintiff’s veil piercing claims would still fail. See, e.g., Lumax Indus. v. Aultmann, 543
Pa. 38, 42 (1994) (“[T]here is a strong presumption in Pennsylvania against piercing the corporate veil,” which
requires allegations of fact showing “undercapitalization, failure to adhere to corporate formalities, substantial
intermingling of corporate and personal affairs and use of corporate form to perpetrate a fraud”); Accurso v. Infra-
Red Servs., 23 F. Supp.3d 494, 510 (E.D. Pa. 2014) (applying Pennsylvania veil piercing law under federal pleading
standard, “reciting elements of the veil-piercing test, without any supporting facts, constitute legal conclusions”);
J.B. Hunt Transp., Inc. v. Liverpool Trucking Co., 2013 U.S. Dist. LEXIS 88363, *13 (M.D. Pa. Apr. 5, 2013)
(“These allegations are, thus, little more than legal conclusions cloaked as factual allegations, and represent a mere
recitation of the elements for piercing the corporate veil”).
                                          Motion to Dismiss Gibbon 23



           Case 2:20-cv-00215-PP Filed 06/08/20 Page 32 of 100 Document 6
May 14, 2015). Without such an unsatisfied judgment, alter ego claims against LLC

members and managers must be dismissed. Id. Plaintiff never obtained a judgment against

Armslist—indeed, every other lawsuit against Armslist like Plaintiff’s has been dismissed.

The alter-ego claim against Mr. Gibbon must be dismissed, too.

                                       CONCLUSION

       Plaintiff’s SAC should be dismissed for any of three independent reasons. (1) The

Court has no personal jurisdiction over Mr. Gibbon. (2) If it did, Section 230 of the

Communications Decency Act requires dismiss because the law is settled; there is no

plausible claim against him for actions of non-party users of Armslist.com. Defendant

maintains failure to dismiss under Section 230 would be error. (3) But, even if the Court did

not dismiss under Section 230, any applicable state law—Illinois or Wisconsin—would

demand dismissal, too, because Plaintiff has failed to plead sufficient facts to show a

plausible claim against Mr. Gibbon.

This 8th day of June 2020.                         /s/Timothy L. Moore
                                                   Timothy L. Moore, Esq.
                                                   Admitted pro hac vice
                                                   Attorney for Armslist, LLC, and Jonathan
                                                   Gibbon
                                                   FISHERBROYLES, LLP
                                                   811 Mason Street
                                                   San Francisco, CA 94108
                                                   T: (619) 678-1588
                                                   F: (619) 275-7479
                                                   timothy.moore@fisherbroyles.com




                                 Motion to Dismiss Gibbon 24



        Case 2:20-cv-00215-PP Filed 06/08/20 Page 33 of 100 Document 6
MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION AND FAILURE TO
          STATE A CLAIM – INDEX OF ATTACHED AUTHORITIES
Acuity, Ins. Co. v. Gonzalez,
2014 U.S. Dist. LEXIS 176660 (E.D. Wis. Dec. 23, 2014)

Boatright Family, LLC v. Reservation Center, Inc.,
2015 U.S. Dist. LEXIS 63051 (W.D. Okla. May 14, 2015)

Dahl v. Keller,
2019 U.S. Dist. LEXIS 84389 (E.D. Wis. May 20, 2019)

Gibson v. Craigslist, Inc.,
2009 U.S. Dist. LEXIS 53246 (S.D.N.Y. June 15, 2009)

J.B. Hunt Transp., Inc. v. Liverpool Trucking Co.,
2013 U.S. Dist. LEXIS 88363 (M.D. Pa. Apr. 5, 2013)

Mt. Crest SRL, LLC v. Anheuser-Busch InBEV SA/NV,
2020 U.S. Dist. LEXIS 72843 (W.D. Wis. Apr. 24, 2020)

Nieman v. Versuslaw, Inc.,
2012 U.S. Dist. LEXIS 109066 (C.D. Ill. June 13, 2012) report and recommendation adopted,
2012 U.S. Dist. LEXIS 109069 (C.D. Ill. Aug. 3, 2012)

Schmalfeldt v. Johnson,
2016 U.S. Dist. LEXIS 86118 (E.D. Wis. July 1, 2016)

Stokinger, et al. v. Armslist, LLC, et al.,
2020 Mass. Super. LEXIS 69 (Mar. 13, 2020)

Thomas v. Brinks,
2020 U.S. Dist. LEXIS 13638 (Jan. 28, 2020)




        Case 2:20-cv-00215-PP Filed 06/08/20 Page 34 of 100 Document 6
No Shepard’s Signal™
As of: June 8, 2020 9:48 PM Z


                                             Acuity v. Gonzalez
                           United States District Court for the Eastern District of Wisconsin
                                December 23, 2014, Decided; December 23, 2014, Filed
                                                  Case No. 14-CV-1330

Reporter
2014 U.S. Dist. LEXIS 176660 *; 2014 WL 7345834

                                                             Plaintiff Acuity, an insurance company located in
ACUITY, A MUTUAL INSURANCE COMPANY, Plaintiff,
                                                             Wisconsin, brought this lawsuit against defendant Juan
v. JUAN C. GONZALEZ, doing business as United
                                                             Gonzalez for breach of contract, alleging that Gonzalez
Drywall, Defendant.
                                                             failed to pay the premium due under a policy issued to
                                                             him by Acuity. Gonzalez, a Nebraska resident, has filed
                                                             a motion to dismiss for lack of personal jurisdiction.
                                                             (ECF No. 6.) Acuity responded (ECF No. 12) and
Core Terms                                                   Gonzalez replied (ECF No. 14). The matter was
                                                             reassigned to this court in accordance with 28 U.S.C. §
personal jurisdiction, contacts, premium, long-arm,          636(c) and Fed. R. Civ. P. 73(b) after the parties all
insurer, courts, due process, forum state, telephone,        consented to the full jurisdiction of a magistrate judge.
coverage, traveled, argues, mailed                           (ECF No. 4, 9, 11.)


                                                             I. Background
Counsel: [*1] For Acuity A Mutual Insurance Company,
Plaintiff: Zach S Whitney, Kohner Mann & Kailas SC,          Acuity is an insurance company incorporated in
Milwaukee, WI.                                               Wisconsin whose principal place of business is in
                                                             Sheboygan, Wisconsin. Gonzalez is a Nebraska
                                                             resident that does business as United Drywall.
For Juan C Gonzalez, doing business as United                Gonzalez met with an insurance producer in Nebraska,
Drywall, Defendant: Michael L Johnson, Otjen                 who on his behalf purchased a Nebraska workers' [*2]
Gendelman Zitzer Johnson & Weir SC, Waukesha, WI.            compensation and business liability insurance policy
                                                             from Acuity for coverage beginning on September 6,
                                                             2012. The policy provided coverage for Gonzalez's
                                                             employees, all of whom work in Nebraska.
Judges: WILLIAM E. DUFFIN, United States Magistrate
Judge.                                                       Acuity issued the policy based on Gonzalez's estimated
                                                             payroll and assumed risks but reserved the right to
                                                             retroactively adjust the premium if subsequent
                                                             information revealed that its exposure was different than
Opinion by: WILLIAM E. DUFFIN                                anticipated. In November 2013 Acuity audited
                                                             Gonzalez's business and increased the premium. Acuity
                                                             billed Gonzalez for the additional premium, but after
                                                             making one payment Gonzalez has not made any
Opinion                                                      further payments towards the premium.

                                                             Gonzalez has never been to Wisconsin. He does not
                                                             own or lease real property in Wisconsin and does not
                                                             maintain a telephone listing or a mailing address in
OPINION AND ORDER
                                                             Wisconsin. United Drywall is not registered to do
                                                             business in Wisconsin, does not advertise in Wisconsin,
               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 35 of 100 Document 6
                                                                                                              Page 2 of 4
                                             2014 U.S. Dist. LEXIS 176660, *2

and has never sold any products here. To the best of his          process requirements. Id. Plaintiff bears the burden of
knowledge, Gonzalez has no customers in Wisconsin.                establishing personal jurisdiction. See Purdue Research
                                                                  Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782
                                                                  (7th Cir. 2003).
II. Analysis

Gonzalez contends that this court lacks personal                  1. Wisconsin Statute § 801.05(5)
jurisdiction over him because his only connection to
Wisconsin is that he purchased insurance from a                   Wisconsin courts may exercise personal jurisdiction in
company that happens to have [*3] its headquarters                any action that "[a]rises out of a promise, made
here. This fact, he argues, is insufficient to establish          anywhere to the plaintiff...by the defendant...to pay for
personal jurisdiction over him under Wisconsin's long             services to be performed in this state by the plaintiff,"
arm statute. Alternatively, he argues that the exercise of        Wis. Stat. § 801.05(5)(a), or that "[a]rises out
personal jurisdiction over him would violate due                  of...services actually performed for the defendant by the
process.                                                          plaintiff within this state...," Wis. Stat. § 801.05(5)(b).
                                                                  The following minimum contacts must exist before a
Acuity argues that personal jurisdiction over Gonzalez in         defendant is subject to jurisdiction under these
Wisconsin is consistent with both the Wisconsin long-             provisions:
arm statute and due process principles. Specifically,
Acuity asserts that Gonzalez is subject to the jurisdiction           (i) a claim arising out of a bargaining arrangement
of this court because he "[i]s engaged in                             made with the defendant by or on behalf of the
substantial...activities within this state" (quoting Wis.             plaintiff; (ii) a promise or other [*5] act of the
Stat. § 801.05(1)(d)) and because its lawsuit "[a]rises               defendant, made or performed anywhere, which
out of a promise, made anywhere to the plaintiff...by the             evidences the bargaining arrangement sued upon;
defendant...to pay for services to be performed in this               and (iii) a showing that the arrangement itself
state by the plaintiff" or "[a]rises out of...services actually       involves or contemplates some substantial
performed for the defendant by the plaintiff within this              connection with the state.
state...." (quoting Wis. Stat. § 801.05(5)(a) and (b)).
                                                                  Capitol Fixture & Woodworking Group v. Woodma
                                                                  Distrib., 147 Wis.2d 157, 161-62, 432 N.W.2d 647, 650
A. Wisconsin's Long-Arm Statute                                   (Ct. App. 1988).

"Federal courts ordinarily follow state law in determining        Acuity argues that both subsections of § 801.05(5)
the bounds of their jurisdiction over persons." Daimler           subject Gonzalez to personal jurisdiction in Wisconsin. It
AG v. Bauman, 134 S. Ct. 746, 753, 187 L. Ed. 2d 624              argues that Gonzalez submitted his application for
(2014) (citing Fed. Rule Civ. Proc. 4(k)(1)(A)). Thus, this       insurance to Acuity in Wisconsin, Gonzalez made
court looks first to Wisconsin's long-arm statute to              premium payments to Acuity in Wisconsin, and when he
determine whether it has personal jurisdiction over the           was notified by Acuity that his policy was being
defendant. Felland v. Clifton, 682 F.3d 665, 678 (7th Cir.        canceled due to nonpayment of premiums he negotiated
2012); see also Steel Warehouse v. Leach, 154 F.3d                with Acuity over the telephone for a payment plan to pay
712, 714 (7th Cir. 1998) ("A federal district court               the premium due and owing.
exercising diversity jurisdiction has [*4] personal
jurisdiction over a nonresident only if a court of the state      In Federated Rural Elec. Ins. Corp. v. Inland Power &
in which it sits would have such jurisdiction."). Wisconsin       Light Co., 18 F.3d 389 (7th Cir. 1994), the plaintiff
courts employ a two-step inquiry when determining                 insurer sued its insured in the Western District of
whether personal jurisdiction may be exercised over a             Wisconsin, arguing that the defendant insured, who did
nonresident defendant. The first step is to determine             business solely in the Pacific Northwest, was subject to
whether the defendant meets the criteria for personal             personal jurisdiction in Wisconsin because it contacted
jurisdiction under the Wisconsin long-arm statute. Kopke          the plaintiff insurer in Wisconsin via mail or telephone
v. A. Hartrodt S.R.L., 2001 WI 99, 245 Wis.2d 396, 409,           and its general manager had traveled to Wisconsin
629 N.W.2d 662 (2001). If the requirements of the long-           regarding its insurance policies. Id. at 394. Concluding
arm statute are satisfied, then the court must consider           that the service purchased by the defendant (insurance
whether the exercise of jurisdiction comports with due            coverage) was to be provided in the state where the


                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 36 of 100 Document 6
                                                                                                          Page 3 of 4
                                           2014 U.S. Dist. LEXIS 176660, *5

defendant did business and not in the insurer's [*6]           "so extensive as to be tantamount to [defendant] being
home state, the court found that the defendant did not         constructively present in the state." Purdue Research,
have the type of "substantial connection" that would           338 F.3d at 787. "In order to base personal jurisdiction
subject it to personal jurisdiction in Wisconsin. Id. at       on section 801.05(1)(d), a court must find more than just
393-94. "[O]ne who merely purchases insurance from             contacts between the defendant and the forum. Rather,
an insurer residing in the forum state does not subject        the activity of defendant must have been both
himself to jurisdiction of the state." Federated, 18 F.3d      'continuous and systematic.'" [*8] Capitol Indem. Corp.,
at 394 (quoting Capitol Indemnity Corp. v. Certain             487 F. Supp. at 1117.
Lloyds Underwriters, 487 F. Supp. 1115, 1120 (W.D.
Wis. 1980)).                                                   When arguing that § 801.05(1)(d) provides a basis for
                                                               personal jurisdiction over Gonzalez, Acuity relies upon
If anything, Gonzalez's contacts with Wisconsin are            no additional facts than it relied upon when asserting
even more insignificant, isolated, and remote than those       that personal jurisdiction could be obtained under the
presented in Federated. In Federated the insured's             contract provisions of Wisconsin's long-arm statute.
general manager served as a member of Federated's              Those facts failed to establish that the purchase of
board of directors and traveled to Wisconsin at least          insurance from Acuity constituted a substantial
three times to attend board meetings; Gonzalez never           connection with Wisconsin; they certainly don't establish
traveled to Wisconsin. As was the case with Federated,         the type of substantial and not isolated activities
Gonzalez did not directly seek out Acuity but instead          necessary to obtain general personal jurisdiction under
utilized an independent agent who paired him with              § 801.05(1)(d). Thus, § 801.05(1)(d) does not provide a
Acuity for workers' compensation and business liability        basis for Acuity to obtain personal jurisdiction over
coverage to cover his employees in Nebraska. Although          Gonzalez.
Gonzalez mailed premium payments to Acuity in
Sheboygan, Federated also mailed its premium
payments to Wisconsin, and over a longer period of             B. Due Process
time. Gonzalez also had telephone communications with
Acuity personnel who were in Sheboygan, but that was           Even if Acuity were to prevail in either of its arguments
the case with Federated, too. Just as the court in             concerning Wisconsin's long-arm statute, subjecting
Federated [*7] found that the defendant's purchase of          Gonzalez to suit in Wisconsin would be contrary to
insurance from a Wisconsin-based insurer did not,              principles of due process. Personal jurisdiction will not
without more, establish a substantial connection with          exist if the facts do not establish that the defendant has
Wisconsin, Gonzalez's purchase of insurance coverage           "certain minimum contacts with [the forum] such that the
from Acuity does not satisfy the contract provisions of        maintenance of the suit does not offend 'traditional
Wisconsin's long-arm statute, and thus Acuity cannot           notions of fair play and substantial justice'" under the
obtain personal jurisdiction over Gonzalez under these         due process clause of the Fourteenth Amendment.
sections.                                                      International Shoe Co. v. Washington, 326 U.S. 310,
                                                               316, 66 S. Ct. 154, 90 L. Ed. 95 (1945) (quoting Milliken
                                                               v. Meyer, 311 U.S. 457, 463, 61 S. Ct. 339, 85 L. Ed.
2. Wisconsin Statute § 801.05(1)(d)                            278 (1940)). A state cannot force a nonresident to
                                                               litigate in its courts unless there is "some act by which
Pursuant to Wis. Stat. § 801.05(1), Wisconsin courts           the defendant [*9] purposefully avails itself of the
may exercise general personal jurisdiction over a              privilege of conducting activities within the forum state,
defendant when that defendant takes up a "local                thus invoking the benefits and protections of its law."
presence or status" within the state. Subsection (d)           Asahi Metal Indus. Co. v. Superior Court of Cal., 480
provides that a nonresident defendant has the requisite        U.S. 102, 109, 107 S. Ct. 1026, 94 L. Ed. 2d 92 (1987)
"local presence or status" when he or she "[i]s engaged        (quoting Hanson v. Denckla, 357 U.S. 235, 253, 78 S.
in substantial and not isolated activities within [the]        Ct. 1228, 2 L. Ed. 2d 1283 (1958)). These minimum
state...." A finding of general jurisdiction under a statute   contacts with the foreign state must be of a nature that
like § 801.05(1)(d) must be based on defendant's               the defendant could "reasonably anticipate being haled
"continuous and systematic general business contacts"          into court there." Burger King v. Rudzewicz, 471 U.S.
with the forum state. Helicopteros Nacionales de               462, 474, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985)
Colombia, S.A. v. Hall, 466 U.S. 408, 416, 104 S. Ct.          (quoting World-Wide Volkswagen Corp. v. Woodson,
1868, 80 L. Ed. 2d 404 (1984). These contacts must be          444 U.S. 286, 297, 100 S. Ct. 559, 62 L. Ed. 2d 490

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 37 of 100 Document 6
                                                                                                             Page 4 of 4
                                            2014 U.S. Dist. LEXIS 176660, *9

(1980)).                                                        The court concludes that the contacts [*11] cited by
                                                                Acuity are insufficient to confer personal jurisdiction over
In reaching the conclusion that exercising jurisdiction         Gonzalez in Wisconsin. Forcing Gonzalez to defend a
over the defendant would not comport with due process,          lawsuit in Wisconsin runs afoul of due process.
the court in Federated applied the five-factor test
articulated by the Wisconsin Supreme Court for                  IT IS THEREFORE ORDERED that the defendant's
evaluating whether an assertion of personal jurisdiction        motion to dismiss for lack of personal jurisdiction (ECF
would constitute a due process violation: "(1) the              No. 6) is granted. The plaintiff's complaint and this
quantity of the contacts with the state, (2) the nature and     action are hereby dismissed.
quality of the contacts, (3) the source of the cause of
action, (4) the interest of Wisconsin in the action, and        Dated at Milwaukee, Wisconsin this 23rd day of
(5) the convenience of the parties in trying the matter in      December, 2014.
Wisconsin." Id. at 395 (citing Zerbel v. H.L. Federman &
                                                                /s/ William E. Duffin
Co., 48 Wis. 2d 54, 64-66, 179 N.W.2d 872, 878-79
(1970); Uni-Bond Ltd. v. Schultz, 607 F. Supp. 1361,            WILLIAM E. DUFFIN
1366 (E.D. Wis. 1985)).
                                                                U.S. Magistrate Judge
The Federated court concluded that the defendant's
contacts were insufficient to satisfy due process. In
doing so, the court noted that "[s]everal courts have held        End of Document
that making telephone calls and mailing payments into
the forum state are insufficient bases for jurisdiction." Id.
at 395 (citing Lakeside Bridge & Steel Co. v. Mountain
State Constr. Co., 597 F.2d 596, 604 (7th Cir. 1979);
Capitol Indem. Corp. v. Certain Lloyds Underwriters
and/or London Cos., 487 F. Supp. 1115 (W.D. Wis.
1980); Royal Globe Ins. Co. v. Logicon, 487 F. Supp.
1245 (N.D. Ill. 1980)). It also concluded that [*10] "the
purchase of goods or insurance from the forum state
alone is an insufficient foundation upon which to assert
personal jurisdiction." Id. (citing Lakeside, 597 F.2d at
604; Capitol Indemnity, 487 F. Supp. at 1121 ("One who
merely purchases insurance from an insurer residing in
the forum state does not, by the purchase through an
intermediary, subject himself to the jurisdiction of the
courts of the insurer's state.")).

As discussed above, Gonzalez's contacts with
Wisconsin are even less significant than those that
existed for the defendant in Federated. In Federated,
the relationship between the parties was sophisticated
and spanned a number of years. Id. at 390-91. The
insured's general manager served as a member of
Federated's board of directors and traveled to
Wisconsin at least three times to attend board meetings.
Id. at 391 n.1. And there were certain other financial
connections between the parties and between the
defendant and Wisconsin. Id. at 395. Here, Gonzalez
never traveled to Wisconsin in relation to his business
with Acuity or for any purpose. There is no evidence that
Gonzalez had any connection to this state other than
the fortuitous fact that his insurance agent paired him
with an insurer that happened to be located here.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 38 of 100 Document 6
     Positive
As of: June 8, 2020 9:53 PM Z


                         Boatright Family, Inc. v. Reservation Ctr. Inc.
                           United States District Court for the Western District of Oklahoma
                                     May 14, 2015, Decided; May 14, 2015, Filed
                                                 Case No. CIV-13-192-D

Reporter
2015 U.S. Dist. LEXIS 63051 *; 2015 WL 2345299


BOATRIGHT FAMILY, LLC an Oklahoma limited liability
                                                            Judges: TIMOTHY D. DEGIUSTI, UNITED STATES
company, Plaintiff, v. RESERVATION CENTER, INC., a
                                                            DISTRICT JUDGE.
California Corporation; CCRA INTERNATIONAL, INC.,
a Delaware Corporation; OURLINK, LLC, a Texas
limited liability company; DON BUCHHOLZ; EACR, Ltd.;
HOPE HARVISON; JOHN H. HARVISON; MIKE
                                                            Opinion by: TIMOTHY D. DEGIUSTI
HARVISON; RANDALL HARVISON; PERRY JOHNS;
JOVE INVESTMENTS; RICHARD MARXEN; MCRK,
Ltd.; KAY PARKER; MAX POYNER; KENNETH REES;
and MICHAEL STINSON, Defendants.
                                                            Opinion


Prior History: Boatright Family, LLC v. Reservation
Ctr., Inc., 2013 U.S. Dist. LEXIS 96841 (W.D. Okla.,        ORDER
July 11, 2013)
                                                            Before the Court is defendants Don Buchholz; EACR,
                                                            Ltd.; Hope Harvison; John H. Harvison; Mike Harvison;
                                                            Randall Harvison; Perry Johns; Jove Investments, Ltd.;
                                                            Richard Marxen; MCRK, Ltd.; Kay Parker; Max Poyner;
Core Terms                                                  Kenneth Rees; and Michael Stinson's (collectively,
                                                            "Defendants") Motion to Dismiss Amended Complaint,
personal jurisdiction, transfers, cause of action,          filed October 7, 2014. On November 11, 2014, plaintiff
shareholder, alter ego, minimum contact, forum state,       filed its response, and on November 18, 2014,
non-resident, Defendants', quotations, residents, alleges   Defendants filed their reply.


                                                            I. Introduction
Counsel: [*1] For Boatright Family LLC, an Oklahoma
limited liability company, Plaintiff: Terry D Kordeliski,   On September 3, 2014, plaintiff filed its Amended
LEAD ATTORNEY, Jesse C Chapel, Riggs Abney Neal             Complaint, identifying and including fourteen new
Turpen Orbison Lewis-OKC, Oklahoma City, OK.                defendants, all of whom are members of defendant
                                                            Ourlink, LLC ("Ourlink") and most of whom are now
                                                            shareholders of defendant [*2] CCRA International, Inc.
For Reservation Center Inc, a California Corporation,
                                                            ("CCRA")1 and alleging two new causes of action, an
CCRA International Inc, a Delaware Corporation,
                                                            alter ego cause of action and a successor liability cause
Ourlink LLC, a Texas limited liability company,
Defendants: Clyde R Woody, LEAD ATTORNEY,
Michael L Brooks, Hartzog Conger Cason & Neville,
                                                            1 Inits Amended Complaint, plaintiff alleges that Defendants
Oklahoma City, OK.
                                                            were shareholders of CCRA when the transfers at issue in this
                                                            matter occurred.

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 39 of 100 Document 6
                                                                                                                   Page 2 of 4
                                               2015 U.S. Dist. LEXIS 63051, *2

of action. Defendants now move this Court to dismiss                     forum state and that the exercise of jurisdiction
the claims against them pursuant to Federal Rules of                     would not offend due process. Because
Civil Procedure 12(b)(2) and 12(b)(6) and Okla. Stat. tit.               Oklahoma's [*4] long-arm statute permits the
12, § 682(B). Specifically, Defendants contend that no                   exercise of any jurisdiction that is consistent with
Defendant possesses the requisite minimum contacts                       the United States Constitution, the personal
with Oklahoma to justify the exercise of personal                        jurisdiction inquiry under Oklahoma law collapses
jurisdiction over him, her, or it. Additionally, Defendants              into the single due process inquiry.
contend plaintiff's first three causes of action —
fraudulent transfers with actual intent, constructively             Intercon, Inc. v. Bell Atl. Internet Solutions, Inc., 205
fraudulent transfers, and insider preference transfer —             F.3d 1244, 1247 (10th Cir. 2000) (internal citations
are subject to dismissal under Rule 12(b)(6) because                omitted).
plaintiff fails to identify any individual defendant that
received any particular transfer of stock or of assets                   The Due Process Clause permits the exercise of
from Reservation Center, Inc. ("RCI").2 Finally,                         personal jurisdiction over a nonresident defendant
Defendants contend that plaintiff's alter ego cause of                   so long as there exist minimum contacts between
action is not ripe under Oklahoma law and, thus, should                  the defendant and the forum State. The "minimum
be dismissed.                                                            contacts" standard may be met in two ways. First, a
                                                                         court may, consistent with due process, assert
                                                                         specific jurisdiction over a non-resident defendant if
II. Personal Jurisdiction                                                the defendant has purposefully directed his
                                                                         activities at residents of the forum, and the litigation
When a court's jurisdiction is contested, the plaintiff has              results from alleged injuries that arise out of or
the burden of proving that jurisdiction exists. See AST                  relate to those activities. When a plaintiff's cause of
Sports Sci., Inc. v. CLF Distrib. Ltd., 514 F.3d 1054,                   action does not arise directly from a defendant's
1056 (10th Cir. 2008). "Where a district court considers                 forum-related activities, the court may nonetheless
a pre-trial motion to dismiss for lack of personal                       maintain general personal jurisdiction over the
jurisdiction without conducting an evidentiary hearing,                  defendant based on the defendant's business
the plaintiff need only make a prima facie showing of                    contacts with the forum state.
personal jurisdiction to defeat the motion." Id. at 1056-
57.                                                                 Id. (internal quotations and citations omitted).

                                                                         A specific jurisdiction analysis involves a two-step
       In ruling on motions under Rule 12(b)(2), the Court
                                                                         inquiry. First [a court] must consider whether the
       considers the averments of the complaint, and the
                                                                         defendant's conduct and connection with the [*5]
       affidavits and other evidentiary materials submitted
                                                                         forum State are such that he should reasonably
       by the parties. The well pled factual averments of
                                                                         anticipate being haled into court there. Second if
       the complaint are accepted as true, unless
                                                                         the defendant's actions create sufficient minimum
       controverted by defendants' evidentiary materials.
                                                                         contacts, [a court] must then consider whether the
       Factual disputes arising from the evidentiary
                                                                         exercise of personal jurisdiction over the defendant
       materials are resolved in favor of plaintiffs.
                                                                         offends traditional notions of fair play and
                                                                         substantial justice.
McClelland v. Watling Ladder Co., 729 F. Supp. 1316,
1318 (W.D. Okla. 1990) (internal citations omitted).
                                                                    Benton v. Cameco Corp., 375 F.3d 1070, 1075 (10th
       To obtain personal jurisdiction over a nonresident           Cir. 2004) (internal quotations and citations omitted). "A
       defendant in a diversity action, a plaintiff must show       defendant's contacts are sufficient if the defendant
       both that jurisdiction is proper under the laws of the       purposefully directed its activities at residents of the
                                                                    forum, and . . . the plaintiff's claim arises out of or results
                                                                    from actions by the defendant himself that create a
2 Inthe alternative to dismissal, Defendants move the Court,        substantial connection with the forum state." Id. at 1076
pursuant to Federal Rule of Civil Procedure 12(c), for an order     (internal quotations and citation omitted) (emphasis in
directing plaintiff to provide a more definite statement [*3]       original). The Tenth Circuit has defined the "purposeful
regarding plaintiff's claims against the individual defendants so   direction" element of the minimum contacts analysis as
as to allow Defendants to respond specifically to the facts and     an intentional action that was expressly aimed at the
claims alleged against them.

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 40 of 100 Document 6
                                                                                                              Page 3 of 4
                                             2015 U.S. Dist. LEXIS 63051, *5

forum state with knowledge that the brunt of the injury          alleges:
would be felt in the forum state. See Dudnikov v. Chalk               9. In order to interfere with the enforcement of the
& Vermilion Fine Arts, Inc., 514 F.3d 1063, 1072 (10th                Note and/or the Oklahoma Judgment, Defendant
Cir. 2008). Further, whether a defendant has the                      RCI transferred shares of CCRA stock to Defendant
required minimum contacts must be decided on the                      Ourlink and/or Defendants John Does. Defendant
particular facts of each case. See Benton, 375 F.3d at                RCI made the transfer with the actual intent to
1076.                                                                 hinder, delay or defraud the Plaintiff.

Additionally, the United States Supreme Court set forth              10. In order to interfere with the enforcement of the
an "effects" test in Calder v. Jones, 465 U.S. 783, 104              Note and [sic] and/or the Oklahoma Judgment,
S. Ct. 1482, 79 L. Ed. 2d 804 (1984).                                Defendant RCI transferred other property, including
                                                                     customer lists and other intangible assets, [*8] to
    Under Calder, an act done outside the state [*6]                 CCRA, Ourlink and/or John Does. Defendant RCI
    that has consequences or effects within the state                made the transfer with the actual intent to hinder,
    will suffice as a basis for jurisdiction in a suit arising       delay or defraud the Plaintiff.
    from those consequences if the effects are
    seriously harmful and were intended or highly likely         Id. at ¶ 9-10.3 However, nowhere in its Amended
    to follow from the nonresident defendant's conduct.          Complaint does Plaintiff provide any specificity as to
                                                                 what was transferred to whom and as to what role, if
Mullins v. TestAmerica, Inc., 564 F.3d 386, 400 (5th Cir.        any, each particular Defendant played in the alleged
2009) (internal quotations and citation omitted). "Thus,         fraudulent transfers. Plaintiff simply alleges that
[t]he key to Calder is that the effects of an alleged            Defendants are members of Ourlink and are
intentional tort are to be assessed as part of the               shareholders of CCRA and they received shares of
analysis of the defendant's relevant contacts with the           CCRA stock and/or other property; Plaintiff does not
forum." Id. (internal quotations and citation omitted)           allege in its Amended Complaint that Defendants played
(emphasis in original). However, a non-resident                  an active role in the transfers at issue. Further, the
defendant's receipt of assets transferred with an intent         Court finds that the documents and deposition testimony
to hinder, delay, or defraud a creditor does not ipso            submitted by Plaintiff in its response to Defendants'
facto establish personal jurisdiction in the state where a       motion to dismiss provide no additional specificity as to
complaining creditor resides. See id. "The 'effects' test        the transfers at issue and Defendants' role in those
in Calder does not supplant the need to demonstrate              transfers, and provide no evidence showing that
minimum contacts that constitute purposeful availment,           Defendants performed any intentional action that would
that is, conduct by the non-resident defendant that              subject them to personal jurisdiction. In short, Plaintiff's
invoked the benefits and protections of the state or was         speculation as to Defendants' receipt of assets
otherwise purposefully directed toward a state resident."        transferred by RCI with an intent to hinder, delay, or
Id.                                                              defraud a creditor, even if accepted as true, is clearly
                                                                 not enough [*9] to establish personal jurisdiction. See
In the case at bar, it is undisputed that Defendants are
                                                                 Mullins, 564 F.3d at 400.
not Oklahoma residents or entities and that the transfers
at issue occurred [*7] in Texas. Plaintiff does not assert       Accordingly, the Court finds that Plaintiff's first three
that this Court has general personal jurisdiction over           causes of action against Defendants should be
Defendants; instead, Plaintiff asserts that Defendants           dismissed for lack of personal jurisdiction.
are subject to specific personal jurisdiction. Plaintiff
alleges "the Defendants purposefully directed their
activities at Oklahoma, by fraudulently transferring             III. Alter Ego Claim
property, or aiding and abetting the transfer thereof, all
to avoid the enforcement of an Oklahoma judgment."               In its fourth cause of action, Plaintiff seeks to impose
Amended Complaint at ¶ 6.                                        vicarious liability against Defendants for the debts of
                                                                 RCI under a theory of alter ego liability. Specifically,
Having carefully reviewed Plaintiffs' Amended
                                                                 Plaintiff seeks to disregard the entities of RCI, Ourlink,
Complaint, as well as the parties' submissions, the
Court finds Plaintiff has not made a prima facie showing
of personal jurisdiction as to each particular Defendant.        3 Defendants   are the John Does referenced in these
In relation to its first three causes of action, Plaintiff       paragraphs.

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 41 of 100 Document 6
                                                                                                        Page 4 of 4
                                            2015 U.S. Dist. LEXIS 63051, *9

and CCRA in order to impose liability on Defendants for
RCI's debt to Plaintiff. Relying upon Okla. Stat. tit. 12, §   IV. Conclusion
682(B), Defendants assert that Plaintiff's alter ego cause
of action is premature.                                        Accordingly, for the reasons set forth above, the Court
                                                               GRANTS Defendants' Motion to Dismiss Amended
Section 682 provides, in pertinent part:                       Complaint [docket no. 90] and DISMISSES Plaintiffs'
                                                               claims against defendants Don Buchholz; EACR, Ltd.;
     B. No suit or claim of any nature shall be brought        Hope Harvison; John H. Harvison; Mike Harvison;
     against any officer, director or shareholder for the      Randall Harvison; Perry Johns; Jove Investments, Ltd.;
     debt or liability of a corporation of which he or she     Richard Marxen; MCRK, Ltd.; Kay Parker; Max Poyner;
     is an officer, director or shareholder, until judgment    Kenneth Rees; and Michael Stinson, without prejudice.
     is obtained therefor against the corporation and
     execution thereon returned unsatisfied. This              IT IS SO ORDERED this 14th day of May, 2015.
     provision includes, but is not limited to, claims
     based on vicarious liability and alter ego. Provided,     /s/ Timothy D. DeGiusti
     nothing herein prohibits a suit or claim against an
                                                               TIMOTHY D. DeGIUSTI
     officer, director or shareholder for their [*10] own
     conduct, act or contractual obligation arising out of     UNITED STATES DISTRICT JUDGE
     or in connection with their direct involvement in the
     same or related transaction or occurrence.
     D. Members and managers of limited liability                End of Document
     companies shall be afforded the same substantive
     and procedural protection from suits and claims as
     the protections provided to officers, directors and
     shareholders of a corporation as set forth in
     subsection B and C of this section.

Okla. Stat. tit. 12, § 682 (B), (D).

Therefore, before a plaintiff can bring an alter ego claim
against an officer, director, or shareholder of a
corporation or against a member or manager of a limited
liability company, there must be a judgment against the
corporation or limited liability company and execution on
the judgment must have been returned unsatisfied. It is
undisputed in this case that a judgment has been
obtained by Plaintiff against RCI, but that judgments
have not been obtained by plaintiff against Ourlink or
CCRA. Additionally, in its Amended Complaint, Plaintiff
alleges that Ourlink is the only shareholder of RCI. See
Amended Complaint at ¶ 27. Thus, because Plaintiff has
a judgment against RCI that has been returned
unsatisfied, plaintiff may assert an alter ego claim
against [*11] Ourlink. However, in order to impose
vicarious liability against Defendants, who are
shareholders of CCRA and members of Ourlink, there
must be a judgment against CCRA and/or Ourlink.
Because it is undisputed that no judgment has been
obtained against either Ourlink or CCRA, the Court finds
that pursuant to § 682 Plaintiff's alter ego cause of
action against Defendants is premature and should be
dismissed.



                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 42 of 100 Document 6
No Shepard’s Signal™
As of: June 8, 2020 10:26 PM Z


                                                  Dahl v. Keller
                           United States District Court for the Eastern District of Wisconsin
                                     May 20, 2019, Decided; May 20, 2019, Filed
                                                 Case No. 18-CV-1526

Reporter
2019 U.S. Dist. LEXIS 84389 *; 2019 WL 2193460


COLLIN DAHL, et al., Plaintiffs, v. BARBARA J.
KELLER, et al., Defendants.
                                                             Judges: WILLIAM E. DUFFIN, United States Magistrate
                                                             Judge.


Core Terms
                                                             Opinion by: WILLIAM E. DUFFIN
personal jurisdiction, motion to dismiss, amended
complaint, contacts, discovery, plaintiffs', constructive
trust, defendants', domiciled, money had and received,
alleges
                                                             Opinion


Counsel: [*1] For Collin Dahl, Jennifer Dahl, The
                                                             DECISION AND ORDER ON THE DEFENDANTS'
Estate of Olivia Dahl, Plaintiffs: Christopher T Hale,
                                                             MOTIONS TO DISMISS
LEAD ATTORNEY, Milwaukee, WI.


For Endurance American Insurance Company,
Defendant: Henry T M LeFevre-Snee, Margaret Hupp             1. Background
Fahey, Clausen Miller PC, Chicago, IL.
                                                             A small single-engine aircraft crashed on September 18,
                                                             2016, in Door County, Wisconsin. Killed in the crash
For The Estate of Ralph L Keller, Keller Aviation LLC,       were the pilot, Ralph L. Keller, and a passenger,
Defendants: Daniel J Mohan, Laura S Platt, Raymond H         sixteen-year-old Olivia Dahl. Olivia's estate and her
Groble, III, Daley Mohan & Groble PC, Chicago, IL.           parents, Collin and Jennifer Dahl, [*2] initiated this
                                                             lawsuit in Milwaukee County Circuit Court. The
For WCF Holdings Inc, also known as Windy City Flyers        defendants timely removed it to federal court. Two of the
Inc, Defendant: Russell A Klingaman, Hinshaw &               defendants, Barbara J. Keller, who is the widow of the
Culbertson LLP, Milwaukee, WI.                               pilot, and a trust she controls, The Barbara J. Keller
                                                             Trust, have moved to dismiss the plaintiffs' amended
                                                             complaint.
For Barbara J Keller, The Barbara J Keller Trust,
Defendants: Daniel J Mohan, Raymond H Groble, III,
Laura S Platt, Daley Mohan & Groble PC, Chicago, IL.         2. Motion to Dismiss Under Rule 12(b)(2)

                                                             Barbara argues that she lacks sufficient contacts with
For State Farm Fire and Casualty Company, Intervenor
                                                             Wisconsin to subject her to the state's personal
Defendant: Mark D Malloy, Meissner Tierney Fisher &
                                                             jurisdiction. She contends that, contrary to what is
Nichols SC, Milwaukee, WI.
                                                             alleged in the complaint, she is domiciled in Illinois, not

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 43 of 100 Document 6
                                                                                                              Page 2 of 5
                                            2019 U.S. Dist. LEXIS 84389, *2

Wisconsin—a fact about which there is no dispute. The           exercise of jurisdiction over nonresident defendants to
court addressed this fact previously as part of its inquiry     the full extent consistent with the requisites of due
into whether complete diversity of citizenship existed.         process of law." Id. at ¶20 (internal quotation marks
(ECF No. 49.) If Barbara were domiciled in Wisconsin,           omitted).
as the amended complaint alleges, complete diversity of
citizenship would not exist and the court would lack            As stated above, Barbara's sole argument in support of
subject matter jurisdiction. See 28 U.S.C. § 1332(a)(1).        her contention that she is not subject to personal
But while domicile is determinative of citizenship for          jurisdiction in Wisconsin is that she is not domiciled
diversity purposes, personal jurisdiction may be                here. But, again, simply because she is not domiciled in
established through means other than domicile.                  Wisconsin does not mean she is not subject to personal
                                                                jurisdiction in Wisconsin.
"Federal courts ordinarily follow state law in determining
the bounds of their jurisdiction over persons." Daimler         The plaintiffs argue that, because Barbara owns a
AG v. Bauman, 571 U.S. 117, 125, 134 S. Ct. 746, 187            vacation home in Wisconsin, she is subject to
L. Ed. 2d 624 (2014) (citing Fed. R. Civ. P. 4(k)(1)(A)).       Wisconsin's personal jurisdiction. But that, by itself,
Thus, this court looks first [*3] to Wisconsin's long-arm       does not establish that the court has personal
statute to determine whether it has personal jurisdiction       jurisdiction over Barbara or the trust. Rush v. Savchuk,
over a defendant. Felland v. Clifton, 682 F.3d 665, 678         444 U.S. 320, 328, 100 S. Ct. 571, 62 L. Ed. 2d 516
(7th Cir. 2012); see also Steel Warehouse v. Leach, 154         (1980) ("We held in Shaffer[ v. Heitner, 433 U.S. 186,
F.3d 712, 714 (7th Cir. 1998) ("A federal district court        208-09, 97 S. Ct. 2569, 53 L. Ed. 2d 683 (1977),] that
exercising diversity jurisdiction has personal jurisdiction     the mere presence of property in a State does not
over a nonresident only if a court of the state in which it     establish a sufficient [*5] relationship between the
sits would have such jurisdiction."). Wisconsin courts          owner of the property and the State to support the
employ a two-step inquiry when determining whether              exercise of jurisdiction over an unrelated cause of
personal jurisdiction may be exercised over a                   action.") "The ownership of property in the State is a
nonresident defendant. The first step is to determine           contact between the defendant and the forum, and it
whether the defendant meets the criteria for personal           may suggest the presence of other ties. Jurisdiction is
jurisdiction under the Wisconsin long-arm statute. Kopke        lacking, however, unless there are sufficient contacts to
v. A. Hartrodt S.R.L., 2001 WI 99, 245 Wis.2d 396, 409,         satisfy the fairness standard of International Shoe."
629 N.W.2d 662 (2001). If the requirements of the long-         Rush, 444 U.S. at 328.
arm statute are satisfied, then the court must consider
                                                                Recognizing that the ownership of a home in Wisconsin
whether the exercise of jurisdiction comports with due
                                                                may suggest additional contacts, the plaintiffs ask to
process requirements. Id. Plaintiff bears the burden of
                                                                pursue discovery regarding Barbara's contacts with
establishing personal jurisdiction. See Purdue Research
                                                                Wisconsin in the event the court finds mere property
Found. v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782
                                                                ownership insufficient. (ECF No. 81 at 4.) Barbara does
(7th Cir. 2003).
                                                                not address this issue in reply.
A person is subject to personal jurisdiction in Wisconsin
                                                                "If a defendant files a motion to dismiss for lack of
if she "[i]s engaged in substantial and not isolated
                                                                personal jurisdiction, a plaintiff 'is entitled to reasonable
activities within this state ...." Wis. Stat. § 801.05(1)(d).
                                                                discovery, lest the defendant defeat the jurisdiction of a
Stated another way, a person is subject to personal
                                                                federal court by withholding information on its contacts
jurisdiction in Wisconsin if she "takes up local presence
                                                                with the forum.'" Bancoult v. McNamara, 214 F.R.D. 5,
or status within the state." Rasmussen v. GMC, 2011 WI
                                                                10 (D.D.C. 2003) (quoting El-Fadl v. Cent. Bank of
52, ¶18, 335 Wis. 2d 1, 803 N.W.2d 623 (internal
                                                                Jordan, 316 U.S. App. D.C. 86, 75 F.3d 668, 676 (D.C.
quotation marks omitted). Factors courts consider are
                                                                Cir. 1996)); see also Andersen v. Sportmart, Inc., 179
"the quantity of the contacts, the nature [*4] and quality
                                                                F.R.D. 236, 241 (N.D. Ind. 1998). However, "[a]t a
of those contacts, the source and connection of the
                                                                minimum, the plaintiff must establish a colorable or
contacts to the claim made, the interest of Wisconsin in
                                                                prima facie showing of personal jurisdiction before
the action and the convenience of the parties." Id. at
                                                                discovery should be permitted." Cent. States, Se. & Sw.
¶19. Although due process may independently limit the
                                                                Areas Pension Fund v. Reimer Express World Corp.,
reach of Wisconsin's long-arm statute, the statutory and
                                                                230 F.3d 934, 946 (7th Cir. 2000); see also In re Honey
constitutional analyses are intertwined in that
                                                                Transshipping Litig., 87 F. Supp. 3d 855, 873 (N.D. Ill.
Wisconsin's statute is intended "to provide for the

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 44 of 100 Document 6
                                                                                                              Page 3 of 5
                                              2019 U.S. Dist. LEXIS 84389, *5

2015); Bancoult, 214 F.R.D. at 10.                                American Insurance Company. (ECF No. 51, ¶ 6.)

As the Court noted in Rush, the ownership of                      But the nature of any claims against Barbara Keller and
property [*6] in a state may suggest the existence of             her trust is significantly more oblique. However, now
other contacts. Therefore, under the facts presented,             aided by the explanations contained in the plaintiffs'
ordinarily it would be appropriate to deny without                brief in response to the motion to dismiss, the court is
prejudice the motion to dismiss and grant the plaintiffs'         able to make better sense of the plaintiffs'
request to pursue discovery limited to the question of            allegations. [*8]
whether the court has personal jurisdiction over Barbara
and the trust she controls. However, discovery related to         Although the plaintiffs "demand[] judgment against the
Barbara's contacts with Wisconsin is necessary only if            Defendants, jointly and severally" (ECF No. 51 at 7), the
the amended complaint alleges a plausible claim                   amended complaint contains no allegation that Barbara
against Barbara and her trust. Because Barbara and her            Keller or her trust were negligent in any way with
trust separately move to dismiss the amended complaint            respect to the plane crash. Thus, it is unclear on what
under Rule 12(b)(6) for failure to state a claim, the court       basis Barbara and her trust could plausibly be found
turns to the question of whether the plaintiffs have              jointly and severally liable for the injuries sustained by
adequately alleged a cause of action against these                the plaintiffs. In fact, in response to the motion to
defendants.                                                       dismiss, the plaintiffs do not allege Barbara and her trust
                                                                  were negligent, nor do they argue that they may be
                                                                  jointly and severally liable. Nor are the plaintiffs
3. Motion to Dismiss Under Rule 12(b)(6)                          attempting to hold Barbara liable for her husband's
                                                                  negligence; such a claim would be barred under
To survive a motion to dismiss under Rule 12(b)(6) "a             Wisconsin law, Wis. Stat. § 766.55(2)(cm).
complaint must contain sufficient factual matter,
accepted as true, to 'state a claim to relief that is             Rather, the plaintiffs contend that the amended
plausible on its face[.]'" Ashcroft v. Iqbal, 556 U.S. 662,       complaint sets forth two claims against Barbara and her
678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting           trust: constructive trust and money had and received.
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127            The amended complaint never uses these terms, nor
S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). A claim "has              does it refer to the elements of such claims.
facial plausibility when the plaintiff pleads factual             Nonetheless, the plaintiffs argue the following paragraph
content that allows the court to draw the reasonable              supports their claims:
inference that the defendant is liable for the misconduct
                                                                     Upon information and belief, after the death of
alleged." Iqbal, 556 U.S. at 678. A claim satisfies this
                                                                     Ralph Keller on September 18, 2016 WCF
pleading standard when its factual [*7] allegations
                                                                     Holdings, Inc., Keller Aviation, LLC., Barbara Keller
"raise a right to relief above the speculative level."
                                                                     and/or [*9] The Barbara Keller Trust have been the
Twombly, 550 U.S. at 555-56. The court accepts "all
                                                                     beneficiaries of and received assets belonging to
well-pleaded facts as true and constru[es] all inferences
                                                                     Ralph L. Keller before his death on September 18,
in favor of the plaintiff[]." Gruber v. Creditors' Prot. Serv.,
                                                                     2016 without paying a reasonably equivalent value
742 F.3d 271, 274 (7th Cir. 2014).
                                                                     in exchange during the time when the assets of
The amended complaint does not explicitly denote any                 Ralph L. Keller were not sufficient to pay the debts
cause of action against any particular defendant.                    he created prior to his death, including, but not
Anyone reading the amended complaint is left to                      limited to, his liability to Olivia Dahl for her severe
speculate as to the nature of the claims the plaintiffs are          emotional distress before the crash on September
alleging against the defendants. Nonetheless, the court              18, 2016.
understands the plaintiffs to be alleging claims of               (ECF No. 51, ¶ 24.)
negligence against Ralph Keller, the pilot, and WCF
Holdings, Inc., who leased the plane. (ECF No. 51 at ¶¶
                                                                  3.1. Constructive Trust
15, 17, 18, 22.) The plaintiffs also suggest that Keller
Aviation, LLC, and WCF are liable by way of respondeat
                                                                  Setting aside the question of whether a constructive
superior for Ralph Keller's negligence. (ECF No. 51, ¶¶
                                                                  trust is a claim or is merely a remedy, see Tikalsky v.
20, 21.) The amended complaint further alleges a direct
                                                                  Stevens, 2018 WI App 39, 382 Wis. 2d 830, 917 N.W.2d
action against these defendants' insurer, Endurance

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 45 of 100 Document 6
                                                                                                                 Page 4 of 5
                                               2019 U.S. Dist. LEXIS 84389, *9

232, 2018 Wisc. App. LEXIS 520 (unpublished); see                   Garves (In re Estate of Berg), 2012 WI App 27, ¶¶ 9-14,
also Watts v. Watts, 137 Wis. 2d 506, 533-34, 405                   339 Wis. 2d 491, 809 N.W.2d 901 (unpublished).
N.W.2d 303, 315 (1987), the plaintiffs' assertion of a              However, the defendants do not move to dismiss on this
constructive trust is easily resolved. "To state a claim on         basis. Thus, the court will not consider this subject
the theory of constructive trust the complaint must state           further.
facts sufficient to show (1) unjust enrichment and (2)
abuse of a confidential relationship or some other form             Rather, the defendants offer a terse assertion that a
of unconscionable conduct." Watts, 137 Wis. 2d at 533-              claim of money had and received does not include [*11]
34, 405 N.W.2d at 315; see also Ross v. Specialty Risk              claims sounding in tort. (ECF No. 85 at 5 (quoting
Consultants, 2000 WI App 258, 240 Wis. 2d 23, 34, 621               Cleansoils Wisconsin, Inc. v. State of Wisconsin
N.W.2d 669, 676 (citing Wilharms v. Wilharms, 93 Wis.               Department of Transportation, 229 Wis. 2d 600, 599
2d 671, 678-79, 287 N.W.2d 779 (1980)); Capitol                     N.W.2d 903 (Ct. App. 1999)). However, the plaintiffs'
Indem. Corp. v. Reasbeck, 166 Wis. 2d 332, 339, 479                 claims against Barbara Keller and her trust do not sound
N.W.2d 247, 250 (Ct. App. 1991).                                    in tort. The amended complaint asserts a claim against
                                                                    Barbara and her trust not because of any alleged
The amended complaint does not allege that it was                   negligence on their part toward the plaintiffs but
through unconscionable conduct that Barbara or her                  because, following Ralph's death, they came to possess
trust received property from Ralph Keller following his             assets that the plaintiffs allege otherwise would have
death. In fact, the amended complaint offers no                     been available to satisfy liabilities to the plaintiffs that
suggestion as to how Barbara and her trust might have               Ralph incurred during his life.
received any [*10] property from Ralph Keller. But
innocent means for coming into possession of Ralph's                Distilled to its basic terms (and setting aside questions
property—for example, as a result of the termination of             as to whether such a claim is consistent with Wisconsin
marital property or joint tenancy interests—are readily             law that otherwise controls the availability of a
recognizable. Having failed to allege that Barbara and              decedent's property to satisfy obligations incurred during
the trust obtained assets through unconscionable                    his life), these facts would seem to fit within a claim for
conduct, the plaintiffs' constructive trust claim as to             money had and received. "An action for money had and
Barbara Keller and her trust is subject to dismissal.               received is maintainable whenever the defendant
                                                                    receives money which, in equity and good conscience,
                                                                    he ought to pay to the plaintiff." Wells v. Am. Express
3.2. Money Had and Received                                         Co., 49 Wis. 224, 229-30, 5 N.W. 333, 335 (1880); see
                                                                    also Glendale Invest Ass'n v. Harvey Land Co., 114
Whether specific property can be used to pay                        Wis. 408, 414, 90 N.W. 456, 458 (1902) ("An action for
obligations a decedent incurred prior to his death is               money had and received is maintainable wherever the
ordinarily a matter of statute. See generally Wis. Stat.            money of one man has, without consideration, got into
ch. 859.1 For example, although a torfeasor spouse's                the pocket of another.") (quoting Hudson v. Robinson, 4
interest in marital property generally may be used to               Maule & S. 478). The action is "employed as a remedy
satisfy a tort liability, see Wis. Stat. § 766.55(2)(cm),           to prevent the unjust enrichment [*12] of one at the
should the tortfeasor spouse die "[s]urvivorship marital            expense of another or to prevent one from retaining a
property ... is not available to satisfy the obligation of the      benefit conferred upon him by another which would be,
deceased tortfeasor spouse." Wonka v. Cari, 2001 WI                 under all of the circumstances of the case, unjust or
App 274, 249 Wis. 2d 23, 28, 637 N.W.2d 92, 95 (citing              inequitable." Richland Cty. Bank v. Joint Sch. Dist., 213
Wis. Stat. § 859.18(4)(a)); see also Wis. Stat. §                   Wis. 178, 184, 250 N.W. 407, 409 (1933). "The purpose
859.18(4)(a)2 (exempting "[j]oint tenancy property in               of such an action is not to recover damages, but to
which the decedent spouse was a tenant ...); Berg v.                make the party disgorge, and the recovery must
                                                                    necessarily be limited by the party's enrichment from the
                                                                    alleged transaction." Glendale Invest Ass'n v. Harvey
                                                                    Land Co., 114 Wis. 408, 413, 90 N.W. 456, 457 (1902)
1 Given     that Ralph Keller's estate is being administered in
                                                                    (quoting Ltd. Inv. Ass'n v. Glendale Inv. Ass'n, 99 Wis.
Illinois, it is unclear whether Wisconsin law would govern such
                                                                    54, 74 N.W. 633 (1898)).
questions. However, the defendants rely on Wisconsin law,
and in the absence of any dispute a federal court will apply the
                                                                    Having developed no further argument, the defendants
substantive law of the state in which it sits. Mass. Bay Ins. Co.
v. Vic Koenig Leasing, 136 F.3d 1116, 1120 (7th Cir. 1998).         fail in their burden to show that there are no plausible

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 46 of 100 Document 6
                                                                                    Page 5 of 5
                                          2019 U.S. Dist. LEXIS 84389, *12

means by which the plaintiffs may prevail on this claim.
See Yeksigian v. Nappi, 900 F.2d 101, 104 (7th Cir.
1990). Consequently, the court finds that the plaintiffs
have (barely) alleged a plausible claim against Barbara
Keller and her trust such that it is appropriate to permit
discovery as to whether she has sufficient contacts with
Wisconsin to be subject to personal jurisdiction in the
state.

IT IS THEREFORE ORDERED that the defendants'
motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(2) is
denied without prejudice. The plaintiffs may undertake
discovery relevant to the existence of personal
jurisdiction over Barbara Keller and her trust. Unless
otherwise agreed to by the parties, any discovery shall
be limited to matters relevant to personal
jurisdiction [*13] and shall be completed no later than
60 days after the date of this order. The defendants
may file a renewed motion to dismiss pursuant to Fed.
R. Civ. P. 12(b)(2) not later than 28 days thereafter.

IT IS FURTHER ORDERED that the defendants' motion
to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) is held in
abeyance pending resolution of the defendants' motion
to dismiss pursuant to Fed. R. Civ. P. 12(b)(2). The
motion is terminated for administrative purposes.

IT IS FURTHER ORDERED that the defendants' motion
to stay discovery (ECF No. 69) is dismissed as moot.

IT IS FURTHER ORDERED that the parties' joint motion
to dismiss W. Brown & Associates Insurances Services
as a defendant (ECF No. 80) is granted.

Dated at Milwaukee, Wisconsin this 20th day of May,
2019.

/s/ William E. Duffin

WILLIAM E. DUFFIN

U.S. Magistrate Judge


  End of Document




                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 47 of 100 Document 6
     Positive
As of: June 8, 2020 9:54 PM Z


                                        Gibson v. Craigslist, Inc.
                          United States District Court for the Southern District of New York
                                   June 15, 2009, Decided; June 15, 2009, Filed
                                                 08 Civ. 7735 (RMB)

Reporter
2009 U.S. Dist. LEXIS 53246 *; 2009 WL 1704355


GIBSON, Plaintiff, - against - CRAIGSLIST, INC.,
                                                            I. Background
Defendant.
                                                            On September 4, 2008, Calvin Gibson ("Plaintiff" or
                                                            "Gibson") filed an amended complaint ("Amended
                                                            Complaint") against Craigslist, Inc. ("Defendant" or
Core Terms                                                  "Craigslist") alleging, among other things, that "in or
                                                            around July 2008, an individual, whose identity is
amended complaint, provider, website, Craigslist,           unknown, advertised to sell handguns on [D]efendant's
interactive, computer service, advertisement, publisher,    internet website," www.craigslist.org, and that "on July
immunity, monitor, quotations, sanctions, Reply             14, 2008, at approximately 8:00 a.m., in the City of New
                                                            York, Plaintiff was shot several times by Jesus Ortiz with
                                                            a handgun which Mr. Ortiz "purchase[d] from [that
                                                            unknown] individual who advertised its sale [on]
Counsel: [*1] For Calvin Gibson, Plaintiff: Paul            [D]efendant's internet website." (Am. Compl. PP 14, 19.)
Benjamin Dalnoky, LEAD ATTORNEY, Paul B. Dalnoky,           Plaintiff asserts that Defendant breached its "duty of
New York, NY.                                               care to [e]nsure that inherently hazardous objects, such
                                                            as handguns, did not come into the hands of . . .
                                                            individual[s], [*2] such as Mr. Ortiz," and seeks, among
For Craigslist, Inc., Defendant: Justin Nolan Kinney,
                                                            other relief, "compensatory damages in the amount of [$
LEAD ATTORNEY, Coughlin Duffy LLP (NYC), New
                                                            10 million]," punitive damages, and the "appointment of
York, NY; Elizabeth L. McDougall-Tural, PRO HAC
                                                            a Federal monitor." (Am. Compl. P 17, p.5; see also id.
VICE, Perkins Coie LLP(Seattle), Seattle, WA.
                                                            PP 10, 18, 20.)

                                                            On November 6, 2008, Defendant moved pursuant to
                                                            Rule 12(b)(6) of the Federal Rules of Civil Procedure
Judges: RICHARD M. BERMAN, United States District           ("Fed. R. Civ. P.") to dismiss the Amended Complaint,
Judge.                                                      arguing, among other things, that: (1) dismissal of the
                                                            Amended Complaint under Section 230 of the
                                                            Communications Decency Act of 1996 ("CDA"), 47
                                                            U.S.C. § 230, et seq., pursuant to Rule 12(b)(6) "is
Opinion by: RICHARD M. BERMAN                               proper and warranted"; 1 and (2) Plaintiff's claims fail



                                                            1 An Affirmative defense, [*3] such as Section 230 immunity,
Opinion
                                                            is generally addressed on a Rule 12(c) motion for judgment on
                                                            the pleadings or a Rule 56 motion for summary judgment, see
                                                            Novak v. Overture Servs., Inc., 309 F. Supp. 2d 446, 452
                                                            (E.D.N.Y. Mar. 25, 2004), but some courts have held that it is
DECISION & ORDER                                            proper to evaluate a Section 230 immunity defense "in the
                                                            context of a 12(b)(6) motion" where the necessary facts are

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 48 of 100 Document 6
                                                                                                            Page 2 of 4
                                             2009 U.S. Dist. LEXIS 53246, *3

because "Section 230 of the CDA provides an absolute           12(b)(6), the Court must accept as true the factual
bar to any cause of action that would make an                  allegations in the complaint, and draw all reasonable
interactive service provider, like [C]raigslist, liable for    inferences in favor of the plaintiff." Murawski v. Pataki,
third-party content posted on the Internet through its         514 F. Supp. 2d 577, 582 (S.D.N.Y. 2007). At the same
service." (Def. Mot. to Dismiss, dated Nov. 6, 2008            time, "a plaintiff's obligation to provide the grounds of
("Def. Mot."), at 4; Def. Reply in Further Supp. of             [*5] his entitlement to relief requires more than labels
Plaintiff's Mot. to Dismiss, dated Dec. 2, 2008 ("Def.         and conclusions, and a formulaic recitation of the
Reply"), at 2; see also Hearing Tr., dated May 21, 2009        elements of a cause of action will not do." Bell Atlantic v.
("Hearing Tr."); Ltr. from Justin N. Kinney to Hon.            Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.
Richard M. Berman, dated May 21, 2009 ("Def. May 21,           Ed. 2d 929 (2007) (internal quotations and citation
2009 Ltr.").)                                                  omitted); see also Ashcroft v. Iqbal, 129 S. Ct. 1937,
                                                               173 L. Ed. 2d 868, 2009 WL 1361536, *12 (2009). The
On November 19, 2008, Plaintiff filed an opposition            complaint must plead enough facts to state a claim for
arguing, among other things, that: (1) Section 230 of the      relief that is plausible on its face. See Atlantic Recording
CDA provides an affirmative defense and "an affirmative        Corp. v. Project Playlist, Inc., 603 F. Supp. 2d 690, 699
defense is generally not fodder for a Rule 12(b)(6)            (S.D.N.Y. 2009).
motion"; and (2) Section 230 "does not provide blanket
immunity to interactive computer services." (Pl. Opp'n to      "A motion to dismiss under [Fed. R. Civ. P.] 12(c) is
Def. Mot. to Dismiss, dated Nov. 18, 2008 ("Pl. Opp'n"),       governed by the same standard as a motion under [Fed.
at 4, 5 (internal quotations and citation omitted); see        R. Civ. P.] 12(b)(6)." In re Ades and Berg Group
also id. at 7; [*4] Ltr. from Paul B. Dalnoky to Hon.          Investors, 550 F.3d 240, 243 n.4 (2d Cir. 2008).
Richard M. Berman, dated May 22, 2009 ("Pl. May 22,
2009 Ltr."), at 1.) Plaintiff also seeks an order, pursuant
to Fed. R. Civ. P. 11, compelling "[D]efendant to pay          III. Analysis
sanctions in the form of costs and reasonable attorney's
fees for [its] meritless motion." (Pl. Opp'n at 12.)           (1) Fed. R. Civ. P. 12(b)(6)

On December 2, 2008, Defendant filed a reply arguing,          Defendant argues that Fed. R. Civ. P. 12(b)(6) is the
among other things, that there are no grounds for Fed.         "appropriate vehicle" to seek dismissal of the Amended
R. Civ. P. 11 sanctions against Defendant because              Complaint because, among other reasons, any
"[t]here is ample precedent . . . acknowledging the            discovery regarding Defendant's efforts to stop the
breadth of Section 230's protection and its application to     selling of illegal goods on its website is "irrelevant to
claims such as those asserted by the [P]laintiff." (Def.       [Defendant's] Section 230 protection and cannot provide
Reply at 9.)                                                   a basis to deny [Defendant's] motion." (Def. May 21,
                                                               2009 Ltr. at 1, 2; see also Def. Reply at 2-4.) Plaintiff
The parties waived        oral   argument.     (See   Case     counters, [*6] among other things, that "discovery
Management Plan.)                                              [should] be had to determine what efforts, if any,
                                                               [D]efendant made to stop the selling of illegal goods and
For the reasons set forth below, Defendant's motion            services on its website" and "there is no [Section 230]
to dismiss the Amended Complaint is granted and                defense . . . evident on the face of the [Amended]
Plaintiff's application for sanctions is denied.               [C]omplaint as the [Amended] [C]omplaint does not treat
                                                               the Defendant as a speaker or a publisher but as a
                                                               business." (Pl. Opp'n at 5 (internal quotations and
II. Legal Standard
                                                               citation omitted); Pl. May 22, 2008 Ltr. at 1.)

"When considering a motion to dismiss under Rule               A defendant may raise an affirmative defense in a pre-
                                                               answer Rule 12(b)(6) motion where, as here, the
apparent on the face of the complaint and the immunity         defense appears on the face of the complaint. See
available under the CDA precludes a plaintiff from stating a   Staehr v. Hartford Fin. Servs. Group, Inc., 547 F.3d 406,
claim. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,     426 (2d Cir. 2008); see also MCW, Inc. v.
564 F. Supp. 2d 544, 550 (E.D. Va. 2008); see also Doe v.
                                                               Badbusinessbureau.com LLC, No. 02 Civ. 2727, 2004
Bates, No. 05 Civ. 91, 2006 U.S. Dist. LEXIS 93348, 2006 WL
                                                               U.S. Dist. LEXIS 6678, 2004 WL 833595, at *7 (N.D.
3813758, at *9-10 (E.D. Tex. Dec. 27, 2006). As reflected
                                                               Tex. Apr. 19, 2004) ("The CDA, if applicable, is an
below, that is the position taken here.

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 49 of 100 Document 6
                                                                                                                   Page 3 of 4
                                            2009 U.S. Dist. LEXIS 53246, *6

appropriate ground for dismissal of the complaint under         that '[n]o cause of action may be brought and liability
Rule 12(b)(6) because the Act would preclude [plaintiff]        may be imposed under any State or local law that is
from establishing a set of facts that would entitle it to       inconsistent with this section.'" Murawski, 514 F. Supp.
relief."); Murawski, 514 F. Supp. 2d at 582-83, 591;            2d at 591 (quoting 47 U.S.C. §§ 230(c)(1), 230(e)(3))
Atlantic Recording, 603 F. Supp. 2d at 698-703. And,            (alterations in original); see also Blumenthal v. Drudge,
the Court concludes that it is proper and appropriate to        992 F. Supp. 44, 51 (D.D.C. 1998) [*9] (in enacting the
evaluate      Defendant's        Section    230     immunity    CDA, "Congress made a policy choice . . . not to deter
 [*7] defense in the context of Fed. R. Civ. P. 12(b)(6)        harmful online speech through the separate route of
because, as further explained below, (see infra pp. 5-8),       imposing tort liability on companies that serve as
the elements necessary to make a finding regarding              intermediaries for other parties' potentially injurious
Section 230 immunity are apparent from the face of the          messages."). 3
Amended Complaint, see Nemet Chevrolet, 564 F.
Supp. 2d at 550, and discovery into Defendant's efforts         Courts engage in a three part inquiry when determining
to prevent the sale of illegal goods and services on its        the availability of immunity under the CDA, i.e., "[i]
website "would [not] establish a set of facts that would        whether Defendant is a provider of an interactive
entitle Plaintiff[] to relief," Bates, 2006 U.S. Dist. LEXIS    computer service; [ii] if the postings at issue are
93348, 2006 WL 3813758, at *10. See also Global                 information provided by another information content
Royalties, Ltd. v. Xcentric Ventures, LLC, No. 07 Civ.          provider; and [iii] whether Plaintiff's claims seek to treat
956, 2007 U.S. Dist. LEXIS 77551, 2007 WL 2949002,              Defendant [*10] as a publisher or speaker of third party
at *2 (D. Ariz. Oct. 10, 2007) ("[G]iven the allegations,       content." Nemet Chevrolet, 564 F. Supp. 2d at 548.
the application of the CDA is a question of law and will        "Courts across the country have repeatedly held that the
not be affected by discovery."). 2                              CDA's grant of immunity should be construed broadly."
                                                                Atlantic Recording, 603 F. Supp. 2d at 699.
(2) Section 230
                                                                Plaintiff's claims against Defendant are barred by the
Defendant argues persuasively [*8] that it is entitled to       CDA because each prong of the Section 230 immunity
immunity under Section 230 of the CDA because,                  test is satisfied based upon the allegations in the
among other reasons, "[C]raigslist is a provider (and           Amended Complaint. See Nemet Chevrolet, 564 F.
user) of interactive computer services"; "[t]he alleged         Supp. 2d at 550; see also Murawski, 514 F. Supp. 2d at
handgun advertisement identified in the [Amended]               591; Myspace, 528 F.3d at 420; Green v. Am. Online
Complaint was provided by another information content           (AOL), 318 F.3d 465, 470-71 (3d Cir. 2003), cert.
provider, not [C]raigslist"; and "the [Amended] Complaint       denied, 540 U.S. 877, 124 S. Ct. 200, 157 L. Ed. 2d 140
on its face improperly seeks to treat [C]raigslist as the       (2003); Kruska v. Perverted Justice Found. Inc., No. 08
publisher or speaker of the alleged advertisement." (Def.       Civ. 54, 2008 U.S. Dist. LEXIS 109347, 2008 WL
Mot. at 9, 10, 11.) Plaintiff counters unpersuasively that      2705377, at *2-3 & n.1 (D. Ariz. July 9, 2008). First, the
he does not seek to hold Defendant liable as a speaker          Amended Complaint alleges that Defendant is "an
or in the role of a publisher but, rather, "as a business,      internet merchant," (Am. Compl. P 1), and Plaintiff does
plain and simple." (Pl. May 22, 2009 Ltr. at 1; see also        not appear to dispute that Craigslist is a provider of an
Pl. Opp'n at 7.)                                                interactive computer service. See Chicago Lawyers'
                                                                Comm. For Civil Rights Under Law, Inc. v. Craigslist,
Section 230 of the CDA provides clearly that "'[n]o
provider or user of an interactive computer service shall
be treated as a publisher or speaker of any information         3 "The  term 'interactive computer service' means any
provided by another information content provider,' and          information service, system, or access software provider that
                                                                provides or enables computer access by multiple users to a
                                                                computer server, including specifically a service or system that
2 Even  if the Court were to conclude that Defendant should     provides access to the Internet and such systems operated or
have moved pursuant to Rule 12(c), the Court could properly     services offered by libraries or educational institutions." 47
treat the instant Rule 12(b)(6) motion as a Rule 12(c) motion   U.S.C. § 230(f)(2).
for judgment on the pleadings, with the same result. See
Bates, 2006 U.S. Dist. LEXIS 93348, 2006 WL 3813758, at *9;     "The term 'information content provider' means any person or
see also Doe v. MySpace, Inc., 474 F. Supp. 2d 843, 850 n.5     entity that is responsible, in whole or in part, for the creation or
(W.D. Tex. 2007), aff'd, 528 F.3d 413 (5th Cir. 2008), cert.    development of information provided through the Internet or
denied, 129 S. Ct. 600, 172 L. Ed. 2d 456 (2008).               any other interactive computer service." Id. § 230(f)(3).

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 50 of 100 Document 6
                                                                                                        Page 4 of 4
                                          2009 U.S. Dist. LEXIS 53246, *10

Inc., 461 F. Supp. 2d 681, 698 (N.D. Ill. 2006) (internal    [through Section 230] any legal obligation of interactive
quotations and citation omitted), aff'd, 519 F.3d 666 (7th   computer service providers to attempt to identify or
Cir. 2008); see also Carafano v. Metrosplash.com Inc.,       monitor the sale of such products").
207 F. Supp. 2d 1055, 1065-66 (C.D. Cal. 2002),
 [*11] aff'd, 339 F.3d 1119 (9th Cir. 2003).
                                                             Fed. R. Civ. P. 11
Second, the Amended Complaint acknowledges that an
"unknown individual," not the Defendant, placed the          Defendant having prevailed on its motion, it is apparent
advertisement under a coded category on the Craigslist       that it violated no stricture of Fed. R. Civ. P. 11. See
website. (Am. Compl. P 15); see also Craigslist, 461 F.      Beyah v. Scully, No. 91 Civ. 2720, 1996 U.S. Dist.
Supp. 2d at 698 (housing notices posted on Craigslist's      LEXIS 2753, 1996 WL 103829, at *4 (S.D.N.Y. Mar. 11,
website "are 'information' that originates, not from         1996). Even assuming, arguendo, that Plaintiff's claims
Craigslist, but from 'another information content            were not barred by Section 230 of the CDA, Defendant's
provider,' namely the users of Craigslist's website")        motion cannot be called frivolous and Defendant "has
(quoting 47 U.S.C. § 230(f)(3)); Atlantic Recording, 603     every right to move for dismissal" at this time. Koch v.
F. Supp. 2d at 701-02.                                       CGM Group, Inc., No. TH 00-216--C M/H, 2001 U.S.
                                                             Dist. LEXIS 5558, 2001 WL 392523, at *4 (S.D. Ind.
Third, Plaintiff seeks to hold Defendant liable for its      Apr. 3, 2001). Plaintiff's application for sanctions is,
alleged failure to block, screen, or otherwise prevent the   accordingly, denied. See Murawski, 514 F. Supp. 2d at
dissemination of a third party's content, i.e., the gun      590.
advertisement in question, see Bates, 2006 U.S. Dist.
LEXIS 93348, 2006 WL 3813758, at *20, alleging,
among other things, that Defendant "failed to monitor,       IV. Conclusion and Order
regulate, properly maintain and police the merchandise
being bought and sold on its . . . website" and "is either   For the foregoing reasons, Defendant's motion to
unable or unwilling to allocate the necessary resources      dismiss [# 6] is granted and Plaintiff's application for
to monitor, police, maintain and properly supervise the      sanctions is denied. The Clerk of Court is respectfully
goods and services sold on its . . . website." (Am.          requested to close this case.
Compl. P 1, 20; see also Pl. Opp'n at 5.) It is clear that
                                                             SO ORDERED.
Plaintiff's claims are [*12] directed toward Craigslist as
a "publisher" of third party content and "Section 230        Dated: New York, New York
specifically proscribes liability in such circumstances."
Green, 318 F.3d at 471 (internal quotations and citation     June 15, 2009
omitted) see Myspace, 474 F. Supp. 2d at 849
("Plaintiffs argue this suit is based on MySpace's           /s/ Richard M. Berman
negligent failure to take reasonable safety measures to
keep young children off of its site and not based on         RICHARD M. BERMAN, U.S.D.J.
MySpace's editorial acts . . . . No matter how artfully
Plaintiffs seek to plead their claims, the Court views
                                                               End of Document
Plaintiffs' claims as directed toward MySpace in its
publishing, editorial, and/or screening capacities.");
Green, 318 F.3d at 470-71 (affirming dismissal of claim
that AOL "negligent[ly] fail[ed] to properly police its
network for content transmitted by its users" because
Section 230 bars "attempts to hold AOL liable for
decisions relating to the monitoring, screening, and
deletion of content from its network -- actions
quintessentially related to a publisher's role"); see also
Stoner v. eBay, Inc., No. 305666, 2000 WL 1705637, at
*3 (Cal. Super. Nov. 1, 2000) (rejecting plaintiff's
"contention . . . that eBay should be held responsible for
failing to monitor the products auctioned [*13] over its
service" because "Congress intended to remove

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 51 of 100 Document 6
     Positive
As of: June 8, 2020 9:55 PM Z


                      J.B. Hunt Transp., Inc. v. Liverpool Trucking Co.
                          United States District Court for the Middle District of Pennsylvania
                                      April 5, 2013, Decided; April 5, 2013, Filed
                                               CIVIL No. 1:11-CV-1751

Reporter
2013 U.S. Dist. LEXIS 88363 *


J.B. HUNT TRANSPORT, INC., Plaintiff, v. LIVERPOOL            For Fuel City Truck Stop, Inc., Defendant: Elizabeth J.
TRUCKING COMPANY, INC.; SHAMSHER NAGRA                        Goldstein, Dilworth Paxson, Harrisburg, PA.
d/b/a LIVERPOOL TRUCKING COMPANY, INC.;
SHAMSHER NAGRA; AND FUEL CITY TRUCK STOP,
INC., Defendants.
                                                              Judges: Martin C. Carlson, United States Magistrate
                                                              Judge. Judge Conner.

Subsequent History: Adopted by, Dismissed without
prejudice by, Motion denied by J.B. Hunt Transp., Inc. v.
Liverpool Trucking Co., 2013 U.S. Dist. LEXIS 87886           Opinion by: Martin C. Carlson
(M.D. Pa., June 24, 2013)



                                                              Opinion
Prior History: J.B. Hunt Transp., Inc. v. Liverpool
Trucking Co., 2012 U.S. Dist. LEXIS 79046 (M.D. Pa.,
June 7, 2012)
                                                              REPORT AND RECOMMENDATION


Core Terms
                                                              I. INTRODUCTION
Amend, corporate veil, piercing, recommendations,
second amended complaint, motion to dismiss, cause of         This case, which comes before us on a motion to
action, Trucking, workers' compensation, allegations,         dismiss, asks us to apply a highly fact-specific legal
formalities, recitation, parties, entity, funds, magistrate   doctrine relating to piercing the corporate veil, at a stage
judge, joint venture, undercapitalized, transportation        of the proceedings where our inquiry is limited to an
                                                              assessment of the allegations set forth in a complaint.

                                                              J.B. Hunt Transport, Inc. ("J.B.Hunt" or "Plaintiff")
                                                              initiated this action by filing a complaint on September
Counsel: [*1] For J.B. Hunt Transport, Inc., Plaintiff:
                                                              20, 2011, alleging that defendant, Liverpool Trucking
Jon Michael Dumont, Rawle & Henderson LLP,
                                                              Company, Inc. ("Liverpool") breached an Outsource
Philadelphia, PA.
                                                              Carrier Agreement executed between plaintiff and
                                                              Liverpool by failing to indemnify J.B. Hunt for money
For Liverpool Trucking Company, Inc., Shamsher                paid relating to a worker's compensation claim. On
Nagra, d/b/a Liverpool Trucking Company, Inc.,                December 15, 2011, plaintiff filed its first amended
Shamsher Nagra, Defendants: Michael D. Reed,                  complaint, [*2] adding a second instance where J.B.
Caldwell & Kearns, Harrisburg, PA.                            Hunt was forced to pay a worker's compensation claim

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 52 of 100 Document 6
                                                                                                                Page 2 of 6
                                               2013 U.S. Dist. LEXIS 88363, *2

for which it sought indemnification. Plaintiff, on October         manager, Liverpool would serve as an independent
12, 2012, filed a second amended complaint adding as               contractor. (Doc. 41, Sec. Amend. Compl. ¶¶ 10, 11.)
defendants Shamsher Nagra d/b/a Liverpool Trucking,                The contract [*4] expressly disclaimed the creation of
Inc. 1 ("Nagra d/b/a Liverpool"), Shamsher Nagra                   an employer/employee relationship between Liverpool
("Nagra"), and Fuel City Truck Stop, Inc. ("Fuel City"             and J.B. Hunt. (Doc. 41, Sec. Amend. Compl. ¶ 11.) As
and collectively "Defendants").                                    such, Liverpool was responsible for the supervision of,
                                                                   and liability associated with all personnel, contractors,
Now pending before this court are motions from                     subcontractors and other agents whom Liverpool
defendants Nagra d/b/a Liverpool, Nagra and Fuel City,             utilized in providing the services contracted for in the
to dismiss the second amended complaint for failure to             OCA. (Doc. 41, Sec. Amend. Compl. ¶ 12.)
state a claim for which relief can be granted, pursuant to
Rule 12(b)(6) of the Federal Rules of Civil Procedure.             According to the OCA, Liverpool was required to carry
This court will address the motions together as they are           and maintain worker's compensation insurance and
substantially related.                                             coverage for persons engaged in the performance of
                                                                   transportation services under the OCA. As part of the
The motions have been fully briefed and have been                  OCA, Liverpool agreed to indemnify and hold harmless
assigned to the undersigned for the purposes of issuing            J.B. Hunt from "any fines, costs, penalties, liabilities and
this report and recommended disposition. For the                   claims of every kind...on account of bodily injury to
reasons that follow, [*3] we find that the plaintiff has           persons rising out of, or in connection with, [*5] the
failed to plead its claims adequately under Rule 8 of the          transportation of property under the [OCA.]" (Doc. 41,
Federal Rules of Civil Procedure. Plaintiff's accusations          Sec. Amend. Compl. ¶¶ 13, 14.) This obligation could
amount to nothing more than a recitation of the                    not be limited in any way based on any immunity
elements for the particular causes of action he asserts.           provision    available   under     applicable      worker's
As such, we recommend that the court grant                         compensation acts. (Doc. 41, Sec. Amend. Compl. ¶14.)
defendants' motions to dismiss. We further recommend
that these motions be dismissed without prejudice so               On the same day that she signed the OCA, Jasbir
that J.B. Hunt may amend its complaint in order to                 Nagra executed a Hold Harmless Covenant between
allege facts to support the legal conclusions that they            Liverpool and J.B. Hunt. (Doc. 41, Sec. Amend. Compl.
have already set forth.                                            ¶ 15.) By executing this document, Liverpool assumed
                                                                   "full and complete responsibility for compensation of any
                                                                   and all work-related injury occurring to any of its
II. BACKGROUND                                                     personnel during the term of the [OCA]." Doc. 41, Sec.
                                                                   Amend. Compl. ¶ 17.) Had this covenant not been
J.B. Hunt Transport, Inc. is a Georgia corporation with            executed, Liverpool would not have been required to
its principal place of business in Arkansas. J.B. Hunt             carry worker's compensation insurance, as the company
entered into a contract with Liverpool Truck Company,              was exempt under state law. (Doc. 41, Sec. Amend.
Inc., a Pennsylvania corporation with its principal place          Compl. ¶16.)
of business in Liverpool, Pennsylvania, which obligated
Liverpool to supply certain outsourced transportation              On or about August 16, 2010, Awad Idries was driving a
services for the plaintiff by way of an Outsource Carrier          truck for Liverpool and completed two deliveries to J.B.
Agreement (OCA). (Doc. 41, Sec. Amend. Compl. ¶¶ 1,                Hunt customers pursuant to the OCA. (Doc. 41, Sec.
2, 9.) Pursuant to the OCA, which was signed on behalf             Amend. Compl. ¶ 18.) While driving that day Indries was
of Liverpool by Jasbir Nagra 2 in her capacity as                  involved in a serious motor vehicle accident, which
                                                                   resulted in the loss of his left arm. (Doc. 41, Sec.
                                                                   Amend. Compl. ¶ 19.) Indries filed [*6] a petition with
1 While    Liverpool Trucking Company, Inc. is a registered        the Commonwealth of Pennsylvania Bureau of Worker's
corporation in the state of Pennsylvania, there is no registered   Compensation. (Doc. 41, Sec. Amend. Compl. ¶ 20.) In
entity of Shamsher Nagra d/b/a Liverpool Trucking Company,         this petition Indries sought worker's compensation
Inc. Further, there are not any fictitious names listed in         benefits for the injuries he sustained in the motor vehicle
affiliation with Liverpool Trucking Company, Inc.
2 Jasbir Nagra is named in the second amended complaint
(Doc. 41, ¶ 5) as "an adult individual who is the                  in the second amended complaint, and there are no direct
president/owner of Fuel City Truck Stop, Inc." She is not listed   allegations made against her. Therefore, we do not find that
in the caption as a defendant nor is she named as a defendant      she has been named a defendant.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 53 of 100 Document 6
                                                                                                             Page 3 of 6
                                            2013 U.S. Dist. LEXIS 88363, *6

accident, claiming J.B. Hunt as his employer at the time        plaintiff fails to state a claim upon which relief can be
of the accident. (Doc. 41, Sec. Amend. Compl. ¶ 20.)            granted. The moving party bears the burden of showing
                                                                that no claim has been stated, Hedges v. United States,
Then, on or about May 14, 2011, Dane Marritt injured            404 F.3d 744, 750 (3d Cir. 2005), and dismissal is
himself in a motor vehicle accident while driving a truck       appropriate only if, accepting all of the facts alleged in
for Liverpool pursuant to the OCA, while making                 the complaint as true, the plaintiff has failed to plead
deliveries to J.B. Hunt customers. (Doc. 41, Sec.               "enough facts to state a claim to relief that is plausible
Amend. Compl. ¶¶ 21, 22.) Merritt suffered injuries to          on its face," Bell Atlantic Corp. v. Twombly, 550 U.S.
the cervical, thoracic and lumbar spine, he also suffered       544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)
from a concussion, headaches and facial contusions.             (abrogating "no set of facts" language found in Conley v.
(Doc. 41, Sec. Amend. Compl. ¶ 22.) Merritt filed a             Gibson, 355 U.S. 41, 45-46, 78 S. Ct. 99, 2 L. Ed. 2d 80
petition with the Bureau of Worker's Compensation               (1957)). The facts alleged must be sufficient to "raise a
seeking benefits as a result of these injuries on or about      right to relief above the speculative level." Twombly, 550
June 9, 2011. (Doc. 41, Sec. Amend. Compl. ¶ 23.)               U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929. This
Subsequently, Liverpool filed a petition for joinder of an      requirement "calls for enough fact[s] to raise a
additional defendant claiming that J.B. Hunt, not               reasonable expectation that discovery will reveal
Liverpool, was the statutory employer of Merritt at the         evidence" of necessary elements of the plaintiff's cause
time of his motor vehicle accident pursuant to Section          of action. Id. at 556. Furthermore, [*9] in order to satisfy
302(a) of the Pennsylvania Worker's Compensation Act,           federal pleading requirements, the plaintiff must "provide
 [*7] codified at 77 P.S. § 501. (Doc. 41, Sec. Amend.          the grounds of his entitlement to relief," which "requires
Compl. ¶ 24.)                                                   more than labels and conclusions, and a formulaic
                                                                recitation of the elements of a cause of action will not
Plaintiff asserts several theories on which it predicates       do. Phillips v. County of Allegheny, 515 F.3d 224, 231
that even though the named defendants other than                (3d Cir. 2008) (brackets and quotation marks omitted)
Liverpool are not party to the OCA, they can                    (quoting Twombly, 550 U.S. at 555).
nevertheless be named as defendants in the case
against Liverpool. First J.B. Hunt attempts to pierce the       In considering a motion to dismiss, the court generally
corporate veil of Liverpool alleging that the corporation       relies on the complaint, attached exhibits, and matters
failed to adhere to statutorily mandated corporate              of public record. Sands v. McCormick, 502 F.3d 263,
formalities, the corporation's assets were intermingled         268 (3d Cir. 2007). The court may also consider
with the assets of Shamsher Nagra, Jasbir Nagra and             "undisputedly authentic document[s] that a defendant
Fuel City, and that Liverpool was undercapitalized for its      attached as an exhibit to a motion to dismiss if the
corporate purpose and activities. (Doc. 41, Sec. Amend.         plaintiff's claims are based on the [attached]
Compl. ¶¶ 40-42.) Next, J.B. Hunt alleges that Liverpool        documents." Pension Benefit Guar. Corp. v. White
and Fuel City acted as a single entity even though they         Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993).
are two separate and distinct corporate entities. (Doc.         Moreover, "documents whose contents are alleged in
41, Sec. Amend. Compl. ¶¶45, 48.) Finally, plaintiff            the complaint and whose authenticity no party
asserts, in the alternative, that Liverpool and Fuel City       questions, but which are not physically attached to the
acted in a joint venture, and as such should be added to        pleading, may be considered." Pryor v. Nat'l Collegiate
the case. (Doc. 41, Sec. Amend. Compl. ¶ 54.)                   Athletic Ass'n, 288 F.3d 548, 560 (3d Cir. 2002); see
Defendants counter by asserting that J.B. Hunt fails to         also, U.S. Express Lines, Ltd. v. Higgins, 281 F.3d 383,
plead adequately in their complaint anything more than          388 (3d Cir. 2002) (holding [*10] that "[a]lthough a
a mere recitation of the elements of the causes of action       district court may not consider matters extraneous to the
 [*8] asserted in the complaint, and do not allege facts        pleadings, a document integral to or explicitly relied
which would justify causes of action based upon a               upon in the complaint may be considered without
piercing of the corporate veil. (Doc. 58, Def. Brief at 4, 5;   converting the motion to dismiss in one for summary
Doc. 59, Def. Brief at 3.)                                      judgment."). However, the court may not rely on other
                                                                parts of the record in determining a motion to dismiss.
                                                                Jordan v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d
III. STANDARD OF REVIEW                                         1250, 1261 (3d Cir. 1994).

Federal Rule of Civil Procedure 12(b)(6) provides for the
dismissal of a complaint, in whole or in part, if the           IV. DISCUSSION

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 54 of 100 Document 6
                                                                                                           Page 4 of 6
                                           2013 U.S. Dist. LEXIS 88363, *10

Initially, J.B. Hunt filed suit only against Liverpool         inquiry, an inquiry that is particularly ill-suited for
Tucking Company, Inc., but in plaintiff's second               resolution in favor of parties at the outset of litigation,
amended complaint, plaintiff added three new                   when our review is cabined and confined to well-
defendants: Shamsher Nagra d/b/a Liverpool Trucking            pleaded allegations. District courts are to use a two- part
Company, Inc.; Shamsher Nagra, in his individual               analysis when dealing with motions to dismiss for failure
capacity, and Fuel City Truck Stop, Inc. The joining of        to state a claim. Fowler v. UPMC Shadyside, 578 F.3d
these defendants is predicated on the assertion that           203, 210-11 (3d Cir. 2009). The first step the court must
Shamsher Nagra and his wife Jasbir Nagra, who are the          take is separate the facts in the complaint from the legal
owners and sole shareholders of Liverpool and Fuel City        conclusions, and while all facts must be taken as true,
respectively, did not conform to corporate formalities,        the legal elements and conclusions may be disregarded.
intermingled personal and corporate funds between the          Id. After this separation the court must decide if the
two entities and, in essence, each corporation acted as        facts, taken as true, show a "plausible claim for relief."
the alter ego of the other. In legal parlance, the plaintiff   Id.
seeks to "pierce the corporate veil" in order to implicate
these three [*11] defendants in an action that would           In the instant case, the averments in the complaint,
otherwise be between J.B. Hunt and Liverpool - the             standing [*13] alone, do not permit us to pierce the
actual parties to the OCA.                                     corporate veil. The complaint states that, inter alia,
                                                               Liverpool did not comply with corporate formalities,
Courts do not lightly entertain requests to set aside          intermingled funds and was undercapitalized, but J.B.
corporate structures and pierce the corporate veil. Quite      Hunt fails to plead any facts to support a single one of
the contrary, courts have found corporate veil piercing to     these conclusions. (Doc. 41, Sec. Amend. Compl. ¶¶
be appropriate only "when the court must prevent fraud,        40-42.) These allegations are, thus, little more than legal
illegality, or injustice, or when recognition of the           conclusions cloaked as factual allegations, and
corporate entity would defeat public policy or shield          represent a mere recitation of the elements for piercing
someone from liability for a crime," Pearson v.                the corporate veil. This is a form of pleading which has
Component Tech. Corp.,247 F.3d 471, 484-85 (3d Cir.            consistently been found to be inadequate to justify
2001) (quoting Zubik v. Zubik, 384 F.2d 267, 272 (3d           claims that pierce the corporate veil and hold individuals
Cir. 1967)), or when "the parent so dominated the              liable for corporate obligations. As such, this count
subsidiary that it had no separate existence[.]" Id.           should be dismissed with respect to all of the moving
(quoting New Jersey Dep't of Envtl. Prot. v. Ventron           defendants. See, e.g., Patroski v. Ridge; No. 11-1065,
Corp., 94 N.J. 473, 468 A.2d 150, 164 (N.J. 1983)). Veil       2011 U.S. Dist. LEXIS 119920, 2011 WL 4955274
piercing is not a remedy to be taken lightly, but should       (W.D. Pa. 2011) (count dismissed when complainant
only be used as an "extraordinary equitable remedy."           "provided little or nothing in the way of factual
Shenango, Inc. v. American Coal Sales Co., No. 6-149,          allegations to support her contention that liability should
2007 U.S. Dist. LEXIS 58110, 2007 WL 2310869 at                be imposed...to pierce the veil."); Essex Insurance Co.
*3(W.D. Pa. Aug. 9, 2007) (emphasis added). The Third          v. Miles, No. 10-3598, 2010 U.S. Dist. LEXIS 128888,
Circuit has enumerated eight non-conjunctive factors to        2010 WL 5069871 (E.D. Pa. December 3, 2010)
analyze when determining if the corporate veil can be          (holding that averments based on information and belief
pierced:                                                       that the defendants "failed to observe corporate
                                                                [*14] formalities, intermingled funds, used corporate
    gross undercapitalization, failure to observe              property for personal expenses, left [the company]
     [*12] corporate    formalities, nonpayment       of       grossly undercapitalized, and used [the company] as a
    dividends, insolvency of debtor corporation,               'facade' or 'alterego[,]'" was "merely a 'formulaic
    siphoning of funds from the debtor corporation by          recitation of the elements of a cause of action' for
    the dominant stakeholder, nonfunctioning of officers       piecing the corporate veil."); Preferred Real Estate
    and directors, absence of corporate records, and           Investments, LLC v. Lucent Technologies, Inc., No. 07-
    whether the corporation is merely a facade for the         5374, 2009 U.S. Dist. LEXIS 51805, 2009 WL 1748954
    operations of the dominant stakeholder.                    (D.N.J. June 19, 2009) (dismissing count to pierce the
                                                               corporate veil when complainant alleged common
Pearson, 247 F.3d at 484-85.                                   ownership, common principal place of business,
                                                               common email addresses, common corporate
As this recitation reveals, the task of piercing the
                                                               letterhead, and funds of principals of one company were
corporate veil often entails an intensely fact-specific
                                                               used to make payments to the other company.);

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 55 of 100 Document 6
                                                                                                          Page 5 of 6
                                           2013 U.S. Dist. LEXIS 88363, *14

Shenango, Inc., 2007 U.S. Dist. LEXIS 58110, 2007 WL           that it may amend this complaint against the moving
2310869 (W.D. Pa. Aug. 9, 2007) (motion to dismiss             defendants in the future to comply with Rule 8 of the
granted where complainant alleged "on information and          Federal Rules of Civil Procedure in light of the
belief" various factors that have been identified as           interpretations by Twombly and Iqbal if it develops
elements to the cause of action but failed to specify any      evidence which would support piercing the corporate
particular facts that have lead to these conclusion).           [*17] veil based upon:
Lumax Indus., Inc. v. Aultman, 543 Pa. 38, 669 A.2d                 gross undercapitalization, failure to observe
893, 895 (1995) (finding that in order to withstand a               corporate formalities, nonpayment of dividends,
motion to dismiss, the pleader must state what the                  insolvency of debtor corporation, siphoning of funds
defendant allegedly did that would bring his actions                from the debtor corporation by the dominant
within the parameters of a [*15] cause of action based              stakeholder, nonfunctioning of officers and
on a theory of piercing the corporate veil).                        directors, absence of corporate records, and
                                                                    whether the corporation is merely a facade for the
In sum, we find that the claims brought pursuant to the             operations of the dominant stakeholder.
single-entity theory and the joint venture, as presently
alleged, fail to plead sufficient specific facts to state a    Pearson, 247 F.3d at 484-85.
claim, for the same reasons that the veil piercing claim
fails. The second amended complaint is, in essence,
little more than a list of elements of the particular causes   V. RECOMMENDATION
of action alleged with the newly named defendants
woven in. Since the second amended complaint lacks             Accordingly, for the foregoing reasons, IT IS HEREBY
any suitable facts to support these counts, we find that       RECOMMENDED THAT defendants' motion to dismiss
there is not a claim for which the court could grant relief.   plaintiff's second amended complaint (Doc. 41.) be
Therefore, the single-entity theory count and the joint        GRANTED and the second amended complaint be
venture count should be dismissed for all moving               dismissed, as pertaining to the moving defendants, for
defendants.                                                    failure to state a claim upon which relief could be
                                                               granted, without prejudice. It is further recommended,
Recognizing that veil piercing is appropriate only "when       that the plaintiff be granted leave to amend the
the court must prevent fraud, illegality, or injustice, or     complaint at such a time when plaintiff has the requisite
when recognition of the corporate entity would defeat          facts which lead him to his conclusions of law that he
public policy or shield someone from liability for a           states in his second amended complaint.
crime," Pearson v. Component Tech. Corp.,247 F.3d
471, 484-85 (3d Cir. 2001) (quoting Zubik v. Zubik, 384        The parties are further placed on notice that pursuant to
F.2d 267, 272 (3d Cir. 1967)), we conclude that since          Local Rule 72.3:
none of the moving parties were party to the OCA
between J.B. Hunt and Liverpool, [*16] and J.B. Hunt               Any party may object to a magistrate judge's
has not yet pled sufficient facts to plausibly allege that         proposed findings, recommendations or report
these moving parties could be liable on the claims in this         addressing a motion or matter described in 28
case in either a joint venture, single entity theory or            U.S.C § 636 (b)(1)(B) [*18] or making a
corporate veil piercing situation, the counts in the               recommendation for the disposition of a prisoner
second amended complaint alleged against the moving                case or a habeas corpus petition within fourteen
defendants should be dismissed. However, we believe it             (14) days of being served with a copy thereof. Such
is possible that in the course of litigation with the lone         party shall file with the clerk of court, and serve on
remaining defendant, Liverpool Trucking Company, Inc.,             the magistrate judge and all parties, written
that the plaintiff could learn of facts that would enable          objections which shall specifically identify the
them to adequately plead counts against the moving                 portion of the proposed findings, recommendations
defendants by piercing the corporate veil, under a                 or report to which objection is made and the basis
single-entity theory, or alleging a joint venture. We thus         for such objections. The briefing requirements set
believe that it would be improper to preclude J.B. Hunt            forth in Local Rule 72.2 shall apply. A judge shall
from bringing these claims at such a time when the                 make a de novo determination of those portions of
appropriate facts are ascertained. Therefore, the second           the report or specified proposed findings or
amended complaint should be dismissed without                      recommendations to which objection is made and
prejudice and leave should be granted to the plaintiff so          may accept, reject, or modify, in whole or in part,


               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 56 of 100 Document 6
                                                                                    Page 6 of 6
                                       2013 U.S. Dist. LEXIS 88363, *18

    the findings or recommendations made by the
    magistrate judge. The judge, however, need
    conduct a new hearing only in his or her discretion
    or where required by law, and may consider the
    record developed before the magistrate judge,
    making his or her own determination on the basis of
    that record. The judge may also receive further
    evidence, recall witnesses or recommit the matter
    to the magistrate judge with instructions.

/s/ Martin C. Carlson

Martin C. Carlson

United States Magistrate Judge

Dated: [*19] April 5, 2013


  End of Document




                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 57 of 100 Document 6
     Neutral
As of: June 8, 2020 9:55 PM Z


                   Mt. Crest SRL, LLC v. Anheuser-Busch InBEV SA/NV
                           United States District Court for the Western District of Wisconsin
                                    April 24, 2020, Decided; April 24, 2020, Filed
                                                    17-cv-595-jdp

Reporter
2020 U.S. Dist. LEXIS 72843 *; 2020-1 Trade Cas. (CCH) P81,195
                                                             Reinhart, Skadden, Arps, Slate, Meagher & Flom LLP,
                                                             Washington, DC.
MOUNTAIN CREST SRL, LLC, Plaintiff, v. ANHEUSER-
BUSCH InBEV SA/NV, individually and as successor to
InBev SA/NV and Interbrew S.A. and MOLSON COORS              For Molson Coors Brewing Company, Individually and
BREWING COMPANY, individually and as successor to            as successor to Molson Canada Inc., Defendant:
Molson Canada Inc., Defendants.                              Donald Bruce Hoffman, LEAD ATTORNEY, David I
                                                             Gelfand, Matthew Bachrack, Cleary, Gottlib, Steen &
                                                             Hamilton, LLP, Washington, DC; Donald Karl Schott,
                                                             LEAD ATTORNEY, Stacy Ann Alexejun, Quarles &
Prior History: Mt. Crest SRL, LLC v. Anheuser-Busch          Brady, Madison, WI; James Eric Goldschmidt, Quarles
InBEV SA/NV, 2018 U.S. Dist. LEXIS 83471 (W.D. Wis.,         & Brady LLP, Milwaukee, WI; Matthew Charles Vogel,
May 16, 2018)                                                Sr., Quarles & Brady, Milwaukee, WI.




Core Terms                                                   Judges: JAMES D. PETERSON, District Judge.

beer, defendants', boycott, group boycott, six-pack,
allegations, court of appeals, Sherman Act, subsidiaries,
act of state doctrine, anticompetitive, causation,           Opinion by: JAMES D. PETERSON
practices, antitrust, immunity, antitrust violation,
quotation, marks, restraint of trade, antitrust claim,
reconsideration, conspiracy, brewers, sales,
cooperative, challenges, marketing, motion to dismiss,       Opinion
unjust enrichment, Breweries
                                                             OPINION and ORDER

                                                             Plaintiff Mountain Crest SRL, LLC, which owns and
Counsel: [*1] For Mountain Crest SRL, LLC, Plaintiff:        operates Minhas Brewery in Monroe, Wisconsin, is
Charles E Benoit, LEAD ATTORNEY, Washington, DC;             suing defendants Anheuser-Busch Imbrue SA/NV (ABI)
Charles J. Crueger, Erin K. Dickinson, Krista Kay            and Molson [*2] Coors Brewing Company (Molson
Baisch, LEAD ATTORNE, Crueger Dickinson LLC,                 Coors) for alleged anticompetitive behavior in Ontario,
Whitefish Bay, WI.                                           Canada. The case is now on remand after the Court of
                                                             Appeals for the Seventh Circuit affirmed in part and
For Anheuser-Busch InBEV SA/NV, Individually and as          reversed in part the judgment dismissing all of Mountain
successor to InBev SA/NV and Interbrew S.A.,                 Crest's claims. See Mountain Crest SRL, LLC v.
Defendant: Steven Sunshine, LEAD ATTORNEY,                   Anheuser-Busch InBev SA/NV, 937 F.3d 1067 (7th Cir.
Skadden, Arps, Slate, Meagher & Flom LLP,                    2019).
Washington, DCs; Kendall W. Harrison, Kevin J.
O'Connor, Godfrey & Kahn S.C., Madison, WI; Tara             This court dismissed the case under the act of state


               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 58 of 100 Document 6
                                                                                                              Page 2 of 10
                                              2020 U.S. Dist. LEXIS 72843, *2

doctrine, which prohibits federal courts from invalidating        A full summary of Mountain Crest's allegations may be
the public acts of a foreign government. The court                found in the court of appeals's decision, Mountain Crest,
understood Mountain Crest's challenge to be limited to            937 F.3d at 1069-77, and in this court's decision
the so-called "six-pack rule," which prohibits some               granting defendants' original motion to dismiss, Dkt. 60,
Ontario liquor stores from selling larger packs of beer or        at 2-9, so only a brief overview of factual and regulatory
offering discounts for buying multiple six-packs.1                background is provided here.
Because the six-pack rule is embodied in Ontario law,
Liquor Control Act, R.S.O. 1990, c. L.18, § 10(3) (Can.),         Under Ontario law, there are only two places that an
the act of state doctrine required dismissal.                     individual may purchase beer for off-site consumption in
                                                                  Ontario: (1) stores operated by the Liquor Control Board
The court of appeals agreed that the act of state                 of Ontario (LCBO); and (2) The Beer Store, which is
doctrine required dismissal of Mountain Crest's                   operated by Brewers Retail Inc. (BRI). The LCBO is a
challenge to the six-pack rule. But the court concluded           government agency that regulates liquor sales. BRI is a
that Mountain Crest was also challenging other conduct            cooperative of Ontario brewers. The primary members
not implicated by the act of state doctrine. The court did        of BRI are Labatt Breweries of Canada and Molson Inc.
not determine whether the other challenges should                 (Canada), which each own 49 percent of the
proceed but instead directed "the district court [to]             cooperative. Labatt is a subsidiary of defendant ABI and
address these claims in due [*3] course." Id. at 1086.            Molson is a subsidiary of defendant Molson Coors.

Now defendants have filed a new motion to dismiss all             The LCBO controls the sale and delivery of beer at BRI
of the claims remanded by the court of appeals. Dkt. 75.          stores and establishes specific terms and conditions
For its part, Mountain Crest moves for reconsideration            related to the operation of such stores. When the Beer
of the decision that its challenge to the six-pack rule is        Store and an LCBO store are in the same community,
barred by the act of state doctrine, contending that a            their inventories differ. LCBO "ordinary" stores sell wine
new bill by the Ontario legislature undermines that               and spirits [*5] as well as beer in packages of six or
decision. Dkt. 73.                                                fewer; the Beer Store may sell larger packages of beer.
                                                                  This arrangement was reflected in a 2000 agreement
The court isn't persuaded that the bill cited by Mountain         between BRI and LCBO and is now codified in a 2015
Crest requires reconsideration of the holding regarding           Ontario law.
the six-pack rule, so the court will deny Mountain Crest's
motion. As for defendants' motion to dismiss, the court           Mountain Crest entered the Ontario beer market in
concludes that Mountain Crest hasn't stated a claim               2009. Since then, Mountain Crest alleges that its ability
upon which relief may be granted. Some of Mountain                to sell its beer in Ontario has been unfairly restricted,
Crest's claims arise out of injuries caused by the Ontario        both at LCBO stores and at the Beer Store. As for the
government's conduct, not defendants' conduct. And the            LCBO, Mountain Crest says that the six-pack rule is
remaining claims relate to conduct by an Ontario                  harmful, especially to a "value beer" such as Mountain
cooperative that is not a party to this case. Although            Crest, because it prevents Mountain Crest from offering
Mountain Crest includes conclusory allegations in its             discounts on purchases for larger quantities of beer.
complaint that defendants were involved in a conspiracy           Mountain Crest says that defendants are responsible for
to control the cooperative to harm American beer                  the six-pack rule because they pressured the LCBO into
exporters, conclusory allegations are not enough to               adopting the rule, using tactics that are prohibited under
state a claim, especially in a complex lawsuit involving          antitrust law. As for the Beer Store, Mountain Crest says
alleged antitrust violations. [*4] So the court will grant        that the stores are stocked and laid out in a way that
defendants' motion to dismiss.                                    discriminates against Mountain Crest and other
                                                                  American brands not owned by defendants.
BACKGROUND
                                                                  MOTION FOR RECONSIDERATION

                                                                  Mountain Crest seeks reconsideration of the portion of
                                                                  this court's decision that was affirmed by the court of
1 See  Dkt. 60, at 10 n.3 ("[B]oth sides have assumed in their    appeals. Dkt. 73. Specifically, Mountain Crest says [*6]
briefing that Mountain Crest's claims under the Sherman Act       that the act of state doctrine has no application to this
are limited to restrictions on selling larger packs of beer and   case in light of a bill passed by the Ontario legislature in
pack-up pricing, so the court has made the same
                                                                  June 2019.
assumption.").

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 59 of 100 Document 6
                                                                                                              Page 3 of 10
                                            2020 U.S. Dist. LEXIS 72843, *6

The parties disagree about whether Mountain Crest is            given legal effect [*8] is enough to require a different
entitled to a consideration of the merits of its motion.        result in this case. The court of appeals described the
Mountain Crest cites footnote 78 of the court of                act of state doctrine as "a judicial rule that generally
appeals's decision, in which the court declined to              forbids an American court to question the act of a
consider any effect that the bill might have, stating           foreign sovereign that is lawful under that sovereign's
instead that "the most expeditious manner of evaluating         laws." Id. at 1080 (internal quotation marks omitted).
this development is to permit the district court to             The court articulated a two-part test for determining
address it on remand." Mountain Crest, 937 F.3d at              whether the doctrine applied in this case: (1) "whether
1085. Defendants don't directly address footnote 78, but        the six-pack rule is attributable to the government of
they contend that Mountain Crest must still meet the            Ontario for the purposes of the act of state doctrine";
requirements of either Rule 59 or Rule 60 of the Federal        and (2) "whether a decision in Mountain Crest's favor
Rules of Civil Procedure if it wants to disturb the             would invalidate those acts." Id. at 1083. The court
judgment. Rule 59 motions must be brought within 28             concluded that the answer to both questions was "yes."
days of entering judgment, and Rule 60 motions must
be brought within one year or "within a reasonable              The June 2019 bill, even once it takes effect, does not
time," depending on which provision is at issue.                change the answer to either question. The six-pack rule
Defendants contend that Mountain Crest has failed to            is still attributable to the government of Ontario and a
meet any of those deadlines.                                    decision in Mountain Crest's favor would still invalidate
                                                                acts of the Ontario government. Mountain Crest doesn't
Rule 59 and Rule 60 apply only to final judgments. After        argue otherwise, and it doesn't point to any portion of
the court of appeals remanded the case, "the earlier            the court of appeals's decision that is undermined by the
final judgment became interlocutory. What had been a            bill. The court will deny Mountain Crest's motion for
judgment on all claims in the case became a judgment            reconsideration.
on only some claims. And without a Rule 54                      MOTION TO DISMISS
certification, [*7] that judgment was not final." Carmody
v. Bd. of Trustees of Univ. of Illinois, 893 F.3d 397, 408      Mountain Crest is raising claims under Section 1 and
(7th Cir. 2018). So the court need not determine                Section 2 of the [*9] Sherman Act as well as a claim for
whether Mountain Crest's motion complied with the time          unjust enrichment under Wisconsin common law.
limits in Rule 59 or Rule 60. Rather, the more                  Section 1 applies to conspiracies in restraint of trade. 15
appropriate question is whether reconsideration is              U.S.C. § 1. Section 2 applies to monopolies. 15 U.S.C.
permitted by the mandate rule and the law of the case           § 2. Although § 1 and § 2 are criminal laws, "any person
doctrine, which "prohibit a district court from revisiting on   . . . injured in his business or property" because of a
remand any issues expressly or impliedly decided on             violation of those laws may bring a civil action. 15
appeal." United States v. Fox, 783 F. App'x 630, 632            U.S.C. § 15(a).
(7th Cir. 2019). In this case, the court of appeals did
decide that the act of state doctrine precluded some of         The court of appeals identified two types of conduct
Mountain Crest's claims. But footnote 78 appears to             alleged in the complaint that are not barred by the act of
give this court permission to consider the June 2019 bill,      state doctrine: (1) "antecedent and allegedly deliberate
so that is what the court will do. See also Carmody, 893        acts to bring about the six-pack rule"; and (2) "a pattern
F.3d at 408 ("[T]he law-of-the-case doctrine may yield if       of other marketing and distribution practices that . . .
an intervening change in the law, or some other special         disfavor[ed] American products, including Mountain
circumstance, warrants reexamining the claim." (internal        Crest's product." Mountain Crest, 937 F.3d at 1086.
quotation marks omitted)).                                      Defendants' motion to dismiss challenges Mountain's
                                                                Crest's claims based on both types of conduct.2
Mountain Crest attached a copy of the bill to its motion.
Dkt. 73-1. The bill "enacted an amendment to the Liquor
Control Act terminating the 2015 Agreement," but "[t]he
                                                                2 In addition to challenging the merits of Mountain Crest's
effective date of the termination is to be announced by
                                                                claims, defendants raise secondary and relatively brief
the province's Lieutenant Governor" and "this date has
                                                                arguments about whether the United States is the proper
not yet been announced." Mountain Crest, 937 F.3d at
                                                                forum for this case under the doctrines of comity and forum
1077.
                                                                non conveniens. But defendants' comity argument rests
                                                                entirely on a test that neither the Supreme Court nor the Court
The court is not persuaded that a bill that has not been        of Appeals for the Seventh Circuit has adopted. See In re

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 60 of 100 Document 6
                                                                                                               Page 4 of 10
                                               2020 U.S. Dist. LEXIS 72843, *9



A. Acts leading up to the six-pack rule                            1. Noerr-Pennington doctrine

The court of appeals identified three acts discussed in            Defendants invoke the Noerr-Pennington doctrine,
the complaint related to alleged attempts to promote the           which "extends absolute immunity under the
six-pack rule. First, Labatt Breweries of Canada and               antitrust [*11]   laws to businesses and other
Molson Inc. (Canada) pressured the LCBO through a                  associations when they join together to petition
group boycott, restricting the supply of beer to the               legislative bodies, administrative agencies, or courts for
LCBO. Second, Anheuser-Busch and Molson Coors                      action that may have anticompetitive effects." Mercatus
threatened to sue the LCBO under the North                         Grp., LLC v. Lake Forest Hosp., 641 F.3d 834, 841 (7th
American [*10] Free Trade Agreement. Third, BRI                    Cir. 2011) (internal quotation marks and citations
offered small ownership stakes to all Ontario-based                omitted).4 Because Mountain Crest is alleging that
brewers to dissuade them from opposing the six-pack                defendants were using the boycott to influence the
rule. Although defendants seek dismissal of all three              LCBO, defendants say that they are entitled to immunity
claims, Mountain Crest discusses only the group boycott            under Noerr-Pennington.
in its opposition brief, so the court will assume that
Mountain Crest has abandoned any challenges based                  Mountain Crest says that Noerr-Pennington doesn't
on defendants' threat to sue or offer of ownership                 apply when a defendant's conduct is a group boycott,
stakes.3                                                           citing Federal Trade Commission. v. Superior Court
                                                                   Trial Lawyers Association, 493 U.S. 411, 110 S. Ct. 768,
The court of appeals described the alleged boycott as              107 L. Ed. 2d 851 (1990) (SCTLA). Mountain Crest is
follows: "Labatt and Molson refused to supply additional           right, but only to a point.
six packs of beer beyond what the LCBO already had,
to provide packages of their beer in cases larger than a           In SCTLA, an association of criminal defense lawyers
six pack, or to provide any beer in cans." Mountain                refused to represent any more clients for the District of
Crest, 937 F.3d at 1073. Defendants' arguments for                 Columbia until the district enacted legislation that
dismissing the group boycott claim focus on the LCBO's             increased the lawyers' compensation. The federal
involvement: the boycott doesn't give rise to an antitrust         government sued, contending that the association's
claim against defendants because the boycott did not               conduct was a group boycott that qualified as a restraint
harm Mountain Crest, and the only alleged indirect                 of trade. The Supreme Court agreed and rejected the
harm—the six-pack rule—was imposed by the LCBO                     association's assertion of immunity under Noerr-
and the Ontario government, not defendants.                        Pennington. The Court explained that Noerr-Pennington
Defendants rely on several related doctrines to make               applies when "the alleged restraint of trade was the
this argument.                                                     intended consequence of public action;" it does not
                                                                   apply when a "boycott was the means by which
                                                                   [the [*12] defendants] sought to obtain favorable
Vitamin C Antitrust Litig., 837 F.3d 175, 183 (2d Cir. 2016),
                                                                   legislation." Id. at 424-25. Applying that principle to the
vacated and remanded sub nom. Animal Sci. Prod., Inc. v.           case before it, the Court observed that "[t]he restraint of
Hebei Welcome Pharm. Co., 138 S. Ct. 1865 201 L. Ed. 2d            trade that was implemented while the boycott lasted
225 (2018). And defendants' forum non conveniens argument          would have had precisely the same anticompetitive
is not well developed. So the court concludes that defendants      consequences during that period even if no legislation
have not satisfied their "heavy burden" to show that Mountain      had been enacted." Id. at 425.
Crest should have filed this case in Canada rather than in
Mountain Crest's home district. See In re Factor VIII or IX        SCTLA makes it clear that defendants aren't entitled to
Concentrate Blood Products Litigation, 484 F.3d 951, 955-56        immunity for a claim based on harm caused by the
(7th Cir. 2007) ("[W]hen the plaintiff has sued in his or her      alleged boycott itself. The Court of Appeals for the First
home forum, there is a strong presumption in favor of that         Circuit has stated the rule succinctly: "private actors who
choice. Under those circumstances, a defendant invoking
forum non conveniens bears a heavy burden in opposing the
plaintiff's chosen forum." (internal quotation marks, citations,   4 The doctrine gets its name from two Supreme Court cases
and alterations omitted)).
                                                                   that applied it, Eastern R.R. Presidents Conference v. Noerr
3 Even if Mountain Crest hadn't abandoned those aspects of its     Motor Freight, Inc., 365 U.S. 127, 81 S. Ct. 523, 5 L. Ed. 2d
claim, the court would conclude that they fail for the same        464 (1961), and United Mine Workers v. Pennington, 381 U.S.
reasons as the challenge to the group boycott.                     657, 85 S. Ct. 1585, 14 L. Ed. 2d 626 (1965).

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 61 of 100 Document 6
                                                                                                          Page 5 of 10
                                          2020 U.S. Dist. LEXIS 72843, *12

conduct an economic boycott violate the Sherman Act           (4th ed. 2015).
and may be held responsible for direct marketplace
injury caused by the boycott, even if the boycotters'         Sandy River Nursing Care is a good example. In that
ultimate goal is to obtain favorable state action." Sandy     case, the plaintiffs alleged that a group of insurance
River Nursing Care v. Aetna Cas., 985 F.2d 1138, 1142         companies used a group boycott to coerce the state
(1st Cir. 1993). So if Mountain Crest could point to an       legislature into allowing them to charge higher rates for
injury caused by the boycott, it could seek damages for       workers' compensation insurance. When a group of
the boycott. But Mountain Crest hasn't done that. After       employers sued the insurers for antitrust violations, the
all, the alleged boycott wasn't against Mountain Crest, it    court concluded that the boycott was a restraint of trade
was against the LCBO. And the boycott involved                and that Noerr-Pennington did not provide immunity for
defendants withholding their own products from the            the boycott. But, as in this case, the plaintiffs in Sandy
LCBO, not Mountain Crest's products. Mountain Crest           River Nursing Care weren't claiming damages for the
identifies no way it suffered as a result of that alleged     boycott itself. 985 F.2d at 1143. Rather, they contended
conduct. If anything, limiting [*13] the supply of            that the boycott [*15] coerced the state legislature into
defendants' beer would give Mountain Crest an                 allowing higher rates, which the defendants then
opportunity to sell more beer to the LCBO.                    imposed. The court rejected that claim, holding that the
                                                              legislation was an act of the legislature, not the insurers.
As the court of appeals recognized, Mountain Crest's          The court also rejected the argument that the higher
challenge to the boycott "raise[s] significant questions of   rates could be attributed to the insurers because they
causality." Mountain Crest, 937 F.3d at 1086. Mountain        used "unlawful activity to coerce the favorable
Crest's theory is not that it was harmed directly by the      legislation," reasoning that the legislature's motive was
boycott but that the boycott induced the LCBO to enact        irrelevant. Id. at 1144.
the six-pack rule, which limited Mountain Crest's sales
by preventing it from providing discounts for higher-         Sandy River Nursing Care is not identical to this case
volume sales. But Mountain Crest can't challenge the          because the court relied on the principle that the
six-pack rule directly because of the act of state            "Sherman Act d[oes] not apply to anticompetitive
doctrine. So the question is whether Mountain Crest can       restraints imposed by the States 'as an act of
maintain an antitrust claim based on an alleged group         government.'" Id. (quoting City of Columbia v. Omni
boycott that caused it no direct harm but that Mountain       Outdoor Advertising, Inc., 499 U.S. 365, 111 S. Ct.
Crest says set off a chain of events that hurt Mountain       1344, 113 L. Ed. 2d 382 (1991)). But that principle,
Crest's sales in Ontario.                                     which is called "state action immunity," is similar to the
                                                              act of state doctrine. Both doctrines rest on the principle
SCTLA provides little guidance in answering that              that the Sherman Act doesn't reach conduct of a
question because there were no issues of causation in         sovereign, whether domestic or foreign. The important
that case. The plaintiff was representing the interests of    point is the same: there is no liability under the Sherman
the District of Columbia, which was directly harmed by        Act when the "only anticompetitive injuries that [the
the group boycott. Other cases more similar to this one       plaintiff] complains of are the direct result of
suggest that a private defendant cannot be held liable        governmental action." Sessions Tank Liners, Inc. v. Joor
for an alleged antitrust violation when the harm was          Mfg., Inc., 17 F.3d 295, 300-01 (9th Cir. 1994).
caused directly [*14] by the government, even if the
defendant "improperly" influenced the government. In          This is not simply an issue of immunity. Rather, it is a
that situation, the government's conduct is a                 basic question of causation. See Arreda & Hovenkamp
supervening cause that breaks the link between the            ¶201a [*16] ("Setting aside the Constitution and the
defendant and any injury the plaintiff suffered. See          substantive meaning of the statute, when the
Associated Bodywork & Massage Professionals v. Am.            anticompetitive harm results from the government action
Massage Therapy Ass'n, 897 F. Supp. 1116, 1120 (N.D.          . . . then the government itself becomes the 'cause' of
Ill. 1995) ("Although Defendant may have encouraged           action."). The court in Sessions Tank recognized this.
the legislatures' actions, the choice to enact massage        Allowing parties to assert antitrust claims for private
therapy regulations constituted an independent                conduct alleged to have caused the government to
governmental choice, comprising a supervening 'cause,'        impose a restraint of trade "would entail deconstructing
and breaking the link between Defendant's actions and         the decision-making process to ascertain what factors
any injury Plaintiff may have suffered."); 1A Phillip E.      prompted the various governmental bodies to erect the
Areeda & Herbert Hovenkamp, Antitrust Law § 202c              anticompetitive barriers at issue." Id. at 301.

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 62 of 100 Document 6
                                                                                                              Page 6 of 10
                                             2020 U.S. Dist. LEXIS 72843, *16

In this case, the deconstruction process would be
complicated by an additional factor. Specifically, when           2. Other causation doctrines
Mountain Crest entered the Ontario market in 2009, it
had already been nine years since the LCBO had                    Apart from their reliance on Noerr-Pennington,
officially adopted the six-pack rule in the 2000                  defendants say that there are three other causation-
agreement.5 And Mountain Crest doesn't contend that               related problems for any antitrust claim based on the
defendants can be held liable for anything that                   group boycott: (1) Mountain Crest's injury is not "fairly
happened before 2000. So this is not a situation in               traceable" to defendants' conduct, as required by Article
which the plaintiff is alleging that a group boycott              III of the Constitution; (2) Mountain Crest has not
caused the government to adopt an anticompetitive                 satisfied the requirements for an "antitrust injury," as
policy. In other words, Mountain Crest's theory is not            required for its claims under both § 1 and § 2 of the
that defendants' alleged group boycott caused any                 Sherman Act; and (3) Mountain Crest has not satisfied
change in government policy; [*17] rather, Mountain               the requirement in the Foreign Trade Antitrust
Crest's theory is that the boycott persuaded the Ontario          Improvements Act of 1982 (FTAIA), 15 U.S.C. § 6a, to
government to retain a policy that had already been in            allege a "direct" injury on domestic export commerce.
place for nearly a decade, if not longer. See Hughes v.
Liquor Control Bd. of Ontario, 2018 CarswellOnt 3969,             Defendants' first argument is about constitutional
para. 157 (Can. Ont. S.C.J.) (WL) ("The LCBO would                standing, which requires the litigant to show that he has
have needed the Provincial Government's approval to               suffered a concrete and particularized injury that is fairly
change this status quo, and the Government refused to             traceable to the defendants' conduct and is likely to be
grant such approval."). This makes the alleged causal             redressed by a favorable judicial decision. Lujan v.
connection between defendants' conduct and Mountain               Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S. Ct.
Crest's harm even more attenuated than in other cases             2130, 119 L. Ed. 2d 351 (1992). Defendants rely on the
involving the Noerr-Pennington doctrine.                          proposition that [*19] the plaintiff's injury is not fairly
                                                                  traceable to the defendant if the injury is "the result of
So Mountain Crest is correct that the Noerr-Pennington            the independent action of some third party not before
doctrine does not provide unequivocal support to                  the court." Id. (internal quotation marks and alterations
defendants because, under SCTLA, a group boycott                  omitted). Defendants say that Mountain Crest's injury is
against the government is not entitled to immunity. But,          the result of the LCBO, not defendants, so Mountain
as the other cases and authorities cited above                    Crest doesn't have standing. Mountain Crest doesn't
demonstrate, Noerr-Pennington is about more than                  respond to this argument in its opposition brief; it doesn't
simply immunizing protected conduct. It is also a                 address constitutional standing at all. That could be
recognition of both the evidentiary and policy-based              reason enough to dismiss this claim. Kirksey v. R.J.
reasons     for   limiting   antitrust   liability when           Reynolds Tobacco Co., 168 F.3d 1039, 1041 (7th Cir.
anticompetitive harm is the direct result of government           1999) ("If [courts] are given plausible reasons for
action. Applying those reasons to the facts [*18] of this         dismissing a complaint, they are not going to do the
case supports a conclusion that Mountain Crest cannot             plaintiff's research and try to discover whether there
maintain an antitrust claim against defendants based on           might be something to say against the defendants'
the group boycott. But the court need not rest its                reasoning.").
decision on Noerr-Pennington because there are other
causation doctrines that point to the same result.                Having said that, the causation requirement for standing
                                                                  is fairly liberal; it doesn't require a showing of proximate
                                                                  cause. See Bennett v. Spear, 520 U.S. 154, 169, 117 S.
5 In fact, as noted in one of the attachments to Mountain         Ct. 1154, 137 L. Ed. 2d 281 (1997) ("While . . . it does
Crest's complaint, even in 2000, the LCBO recognized that the     not suffice if the injury complained of is the result of the
six-pack rule was "[c]onsistent with historical practice." Dkt.   independent action of some third party not before the
49-14. See also Hughes v. Liquor Control Bd. of Ontario, 2018     court, that does not exclude injury produced by
CarswellOnt 3969, para. 157 (Can. Ont. S.C.J.) (WL) aff'd 145     determinative or coercive effect upon the action of
O.R.3d 401 (Can. Ont. C.A.). ("The 2000 Beer Framework
                                                                  someone else." (internal quotation marks and alterations
Agreement did not change much in the way that the LCBO
                                                                  omitted)). But even if the court assumes [*20] that
and Brewers Retail each operated. . . . Both before and after
                                                                  Mountain Crest has standing to sue, that doesn't mean it
the Agreement was adopted, government policy precluded the
LCBO from selling 12-packs and 24-packs at Ordinary               meets the requirements to sue under the Sherman Act.
Stores.").                                                        See McGarry & McGarry, LLC v. Bankr. Mgmt. Sols.,

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 63 of 100 Document 6
                                                                                                             Page 7 of 10
                                          2020 U.S. Dist. LEXIS 72843, *20

Inc., 937 F.3d 1056, 1063 (7th Cir. 2019) (concluding         conflating issues. The court [*22] of appeals relied on
that plaintiffs had standing but failed to prove causation    Sisal Sales to hold that the act of state doctrine does not
under the Sherman Act).                                       "bar an antitrust complaint where defendants took
                                                              deliberate acts to bring about forbidden results simply
Two causation requirements for antitrust claims are           because the anticompetitive conspiracy was aided by
relevant to this analysis. First, "Congress did not intend    discriminatory legislation." Mountain Crest, 937 F.3d at
to allow every person tangentially affected by an             1085-86 (internal quotation marks and alterations
antitrust violation to maintain an action," so courts have    omitted). This principle would allow Mountain Crest to
required "the plaintiff [to] demonstrate[] [a] direct link    bring a claim for an antitrust injury caused by the
between the alleged antitrust violation and the claimed       alleged group boycott. But Sisal Sales isn't about
antitrust injury." Id. at 1064 (internal quotation marks      causation, and the facts of that case aren't helpful for
omitted). For example, in McGarry and McGarry, the            Mountain Crest. The alleged harm in that case was a
court held that the plaintiff could not bring a claim under   monopoly      controlled    by    the     defendant;    the
the Sherman Act because its alleged injury was "entirely      "discriminatory legislation" facilitated defendants'
derivative" of the injury of a third party, who the court     conduct but was not a direct cause of the harm.
said was "a more appropriate person to pursue the
claim." Defendants make the same argument in this             Mountain Crest's only discussion in its brief of a "direct
case, contending that Mountain Crest's injury is              effect" is a reference to past litigation by Miller Brewing
derivative of the injury to the LCBO, so the LCBO, as         Company against Molson Coors, but Mountain Crest
the target of the alleged group boycott, is the proper        doesn't explain how that litigation is connected to the
plaintiff, if any.                                            group boycott or to its own injuries.

Second, the FTAIA imposes additional limits on                The bottom line is that Mountain Crest hasn't pointed to
Sherman Act claims that are based on anticompetitive          any direct harm it suffered as the result of the group
conduct [*21] in a foreign country. For the purpose of        boycott. So the court will dismiss this claim with
this case, Mountain Crest must show that the group            prejudice.
boycott had a "direct, substantial, and reasonably
foreseeable effect" on exports from the United States.
15 U.S.C. § 6a(1)(B). "Direct" in this context means          B. Marketing and distribution practices
"proximate cause." Minn-Chem, Inc. v. Agrium, Inc., 683
F.3d 845, 856-57 (7th Cir. 2012). "Just as tort law cuts      Neither [*23] Mountain Crest's brief nor its complaint
off recovery for those whose injuries are too remote          enumerates the marketing and distribution practices it is
from the cause of an injury, so does the FTAIA exclude        challenging. But it doesn't take issue with the list
from the Sherman Act foreign activities that are too          provided by defendants: (1) BRI's failure to stock
remote from the ultimate effects on U.S. domestic or          Mountain Crest's beer in sufficient quantities; (2) BRI's
import commerce." Id. at 857. Defendants contend that         decision to give the store's top selling beers a more
the LCBO's six-pack rule, not the group boycott, was the      prominent display; (3) BRI's decision to discontinue its
proximate cause of the harm alleged by Mountain Crest         practice of allowing brewers to pay for in-store
in this case.                                                 advertisements; (4) the layout of BRI's stores; and (5)
                                                              fees charged to brewers by BRI. The court understands
Again, Mountain Crest doesn't meaningfully respond to         Mountain Crest to be challenging these practices under
defendants' arguments on causation. It says that              both § 1 and § 2 of the Sherman Act as restraints on
defendants committed "myriad" antitrust violations that       trade and an attempt to create a monopoly.
were "independent of Ontario's regulatory scheme," Dkt.
85, at 23, but it doesn't explain how the group boycott       Causation does not appear to be a problem with these
harmed it other than as a barrier to removing the six-        challenged practices. Mountain Crest alleges that it was
pack rule.                                                    directly harmed, either through loss of sales, or, in the
                                                              case of fees, as a result of direct payments. Defendants
Mountain Crest also relies on United States v. Sisal          challenge these claims on numerous grounds, some of
Sales Corp., 274 U.S. 268, 47 S. Ct. 592, 71 L. Ed.           which apply only to a subset of the claims.6 But a
1042 (1927), for the proposition that defendants are not
"absolve[d]" simply because "they were assisted by an
act of state." Dkt. 85, at 23. But Mountain Crest is
                                                              6 For   example, defendants say that BRI is an integrated joint

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 64 of 100 Document 6
                                                                                                                Page 8 of 10
                                               2020 U.S. Dist. LEXIS 72843, *23

problem common to all of the claims is that Mountain                In any event, the paragraphs cited by Mountain Crest do
Crest hasn't identified any participation by defendants in          not tie defendants to the alleged marketing and
the alleged practices.                                              distribution practices, let alone identify an agreement
                                                                    between defendants to adopt those practices. Rather,
All of these claims relate to practices of BRI, a                   the vast majority of the allegations relate to attempts to
cooperative of [*24] Ontario brewers, not defendants.               influence the LCBO or the decision to offer ownership
Mountain Crest alleges that BRI is controlled by Labatt             interests in the BRI to smaller Ontario breweries.
Breweries of Canada and Molson Inc. (Canada), but                   Mountain Crest doesn't point to any allegations
even if BRI's conduct could be imputed to Labatt and                describing a conspiracy between defendants directing
Molson, those are Canadian subsidiaries of defendants.              BRI to understock certain brands, to change the layout
And it is well established that parent companies                    of its stores, or to charge importers a discriminatory fee.
generally cannot be held liable for the conduct of their
subsidiaries. See Motorola Mobility LLC v. AU Optronics             Mountain Crest does cite some allegations about [*26]
Corp., 775 F.3d 816, 820 (7th Cir. 2015) ("[C]orporate              defendants' involvement that are broad enough to
formalities should be respected unless one of the                   include the marketing and distribution practices. For
recognized justifications for piercing the veil, or                 example, Mountain Crest alleges that executives for
otherwise deeming a parent and a subsidiary one, is                 defendants "conspired . . . to continue and enforce the
present."); IDS Life Ins. Co. v. SunAmerica Life Ins. Co.,          restraints on U.S. export sales to Ontario," Dkt. 49, ¶
136 F.3d 537, 540 (7th Cir. 1998) ("Parents of wholly               160, "worked closely . . . on maintaining their price fixing
owned subsidiaries necessarily control, direct, and                 and market allocation restraints to limit competing
supervise the subsidiaries to some extent, but unless               brewers' ability to export beer to Ontario," id., ¶ 181, and
there is a basis for piercing the corporate veil and thus           "conspired to continue and enforce the restraints, "id., ¶
attributing the subsidiaries' torts to the parent, the parent       187. But those allegations are so broad and conclusory
is not liable for those torts.").                                   that they cannot be accepted as true.

Mountain Crest devotes half of a page to its argument               It is well established that legal conclusions are not
that it has "pled facts which directly implicate the named          enough to satisfy federal pleading standards. Ashcroft v.
defendants." Dkt. 85, at 28. But instead of explaining              Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d
how it has done that, it simply refers the court to "rows           868 (2009) ("Threadbare recitals of the elements of a
[of] citations" in the complaint without elaboration. Id            cause of action, supported by mere conclusory
(citing ¶¶ 25-26, 79, 82-84, 86-88, 90, 98, 110-112, 118,           statements, do not suffice."). "[A] complaint must be
130, 142-145, ¶ 147-50, 152-154, [*25] 160, 162, 166,               dismissed unless it contains a plausible claim." Bank of
168, 177-178, 180-183, 187, 192-195, 197-98, 201-03,                Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013).
206, 210, 213). "It is not the job of this court to develop         This means that the complaint "must actually suggest
arguments" for the parties. Fabriko Acquisition Corp. v.            that the plaintiff has a right to relief, by providing
Prokos, 536 F.3d 605, 609 (7th Cir. 2008). See also                 allegations that raise a right to relief above the
McKevitt v. Pallasch, 339 F.3d 530, 533 (7th Cir. 2003)             speculative level." Windy City Metal Fabricators &
(string cite unaccompanied by explanation not sufficient            Supply, Inc. v. CIT Technical Financing Services, Inc.,
to preserve argument). In their opening brief,                      536 F.3d 663, 667-68 (7th Cir. 2008) (internal quotation
defendants went through the allegations in the                      marks omitted).
complaint, explaining why they believed that the
allegations weren't sufficient to show defendants'                  Courts apply the plausibility requirement with added
involvement. To support a contrary view, Mountain                   rigor in the context of complex cases: "[t]he [*27]
Crest must do more than direct defendants and the                   required level of factual specificity rises with the
court to review the 93-page complaint again.                        complexity of the claim." McCauley v. City of Chicago,
                                                                    671 F.3d 611, 616-17 (7th Cir. 2011). This is in part
                                                                    because of the added burdens associated with
                                                                    defending a complex claim. Stark Trading v.
venture, so it is "incapable" of engaging in a conspiracy;          Falconbridge Ltd., 552 F.3d 568, 574 (7th Cir. 2009)
Mountain Crest has failed to define the relevant market;            ("[T]he complaint in a complex case must, to avert
Mountain Crest hasn't identified an agreement that is "per se"      dismissal for failure to state a claim, include sufficient
illegal; a joint monopolization claim is not cognizable under § 2
                                                                    allegations to enable a judgment that the claim has
of the Sherman Act; and the complaint includes no facts
                                                                    enough possible merit to warrant the protracted litigation
showing an intent to monopolize. Dkt. 76, at 34-42.

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 65 of 100 Document 6
                                                                                                        Page 9 of 10
                                           2020 U.S. Dist. LEXIS 72843, *27

likely to ensue from denying a motion to dismiss.");
Limestone Dev. Corp. v. Vill. of Lemont, Ill., 520 F.3d        C. Unjust enrichment
797, 802-03 (7th Cir. 2008 ("[A] defendant should not be
forced to undergo costly discovery unless the complaint        This leaves Mountain Crest's claim for unjust
contains enough detail, factual or argumentative, to           enrichment under Wisconsin common law. That claim
indicate that the plaintiff has a substantial case.").         has three elements: (1) the plaintiff conferred a benefit
Conspiracy allegations are also reviewed carefully             upon the defendant; (2) the defendant had an
because they are so easy to allege and so hard to              appreciation or knowledge of the benefit; and (3) the
prove. See Cooney v. Rossiter, 583 F.3d 967, 970-71            defendant accepted or retained the benefit under
(7th Cir. 2009). Even at the pleading stage, it is             circumstances making it inequitable for the defendant to
"essential to show that a particular defendant joined the      retain the benefit without payment of its value. Buckett
conspiracy and knew of its scope." Knight, 725 F.3d at         v. Jante, 2009 WI App 55, ¶ 10, 316 Wis. 2d 804, 812,
818.                                                           767 N.W.2d 376, 380. Mountain Crest alleges that it
                                                               conferred a benefit on "defendants" by paying listing
It was an antitrust case that gave rise to the plausibility    fees to BRI and that it would be inequitable to allow
requirement. See Bell Atlantic Corp. v. Twombly, 550           defendants to keep the fees because of the alleged
U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). In        restraints of trade alleged in the complaint.
Twombly, the Court could not have been clearer: "a
bare assertion of conspiracy will not suffice." Id. at 556.    Defendants contend that the unjust enrichment claim
Because that is all that Mountain Crest offers in this         must be dismissed if the antitrust claims are dismissed
case, it has not stated a plausible claim.                     because the alleged antitrust violations are Mountain
                                                               Crest's only basis for contending that defendants were
Mountain Crest identifies [*28] two other theories in its      unjustly enriched. [*30] Mountain Crest doesn't respond
complaint for holding defendants liable. First, Mountain       to this argument. In any event, the fees at issue in this
Crest invokes the concept of "enterprise liability," under     claim went to BRI, not defendants, so defendants are
which parents and subsidiaries can be viewed as a              not a proper party. See State Mech. Servs., LLC v. NES
single "enterprise" for the purpose of antitrust violations.   Equip. Servs. Corp., No. 17-cv-5950, 2018 U.S. Dist.
But Mountain Crest doesn't respond to defendants'              LEXIS 80584, 2018 WL 2193248, at *5 (N.D. Ill. May 14,
argument that no court has recognized such a theory            2018) (plaintiff may not sue parent company for benefit
under the Sherman Act, and Mountain Crest doesn't              conferred on subsidiary). The court will dismiss this
explain in its brief why the court should adopt the theory     claim as well.
in this case. Second, Mountain Crest refers to "single-
factor piercing" of the corporate veil, Dkt. 49, ¶ 237,
without explaining what that means. But Mountain Crest         D. Conclusion
doesn't attempt to defend that theory in its brief. Instead,
it insists that "none of [its] allegations are aimed at any    The allegations in the complaint make it clear that
of Defendants' subsidiaries." Dkt. 85, at 28. So the court     Mountain Crest's claims relate solely to events in
concludes that Mountain Crest has abandoned both of            Canada and conduct by Canadian entities that are not
these theories, and the court declines to consider them.       before this court. The alleged group boycott by
                                                               defendants did not cause Mountain Crest any harm.
When a plaintiff fails to plead adequate facts, the            Rather, the harm Mountain Crest is complaining about is
general rule is that a plaintiff should have at least one      the direct result of decisions by the Ontario government.
opportunity to amend its complaint. But Mountain Crest         And the marketing and distribution policies at the Beer
has already amended its complaint twice. See Dkt. 30           Store were put in place by BRI, which is controlled by
and Dkt. 49. It did not ask for leave to amend its             defendants' subsidiaries, not defendants. So Mountain
complaint after [*29] the remand, and it does not              Crest has sued the wrong parties.
request leave to amend now. Under these
circumstances, the court sees no reason to give                Mountain Crest may have had good reasons for not
Mountain Crest leave to replead. See Alarm Detection           bringing claims against a foreign provincial government,
Sys., Inc. v. Vill. of Schaumburg, 930 F.3d 812, 829 (7th      an Ontario cooperative, and defendants' Canadian
Cir. 2019) (plaintiffs "have never requested leave to          subsidiaries. But whatever substantive or procedural
amend," so "[t]hey . . . waived any right to replead"). The    barriers those claims would have faced, it does not give
court will dismiss these claims with prejudice.                Mountain [*31] Crest a cause of action against

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 66 of 100 Document 6
                                                                                 Page 10 of 10
                                          2020 U.S. Dist. LEXIS 72843, *31

defendants. Mountain Crest hasn't plausibly alleged that
defendants caused it any harm, so the court will dismiss
the complaint with prejudice.
ORDER

IT IS ORDERED that:
     1. Plaintiff Mountain Crest SRL, LLC's motion for
     reconsideration, Dkt. 73, is DENIED.
     2. The motion to dismiss filed by defendants
     Anheuser-Busch InBev SA/NV and Molson Coors
     Brewing Compan, Dkt. 76, is GRANTED, and this
     case is DISMISSED with prejudice.
     3. The clerk of court is directed to enter judgment in
     favor of defendants and close this case.

Entered April 24, 2020.

BY THE COURT:

/s/ JAMES D. PETERSON

District Judge


  End of Document




                 Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 67 of 100 Document 6
     Positive
As of: June 8, 2020 9:56 PM Z


                                         Nieman v. Versuslaw, Inc.
                     United States District Court for the Central District of Illinois, Urbana Division
                                     June 13, 2012, Decided; June 13, 2012, Filed
                                                    Case No. 12-3104

Reporter
2012 U.S. Dist. LEXIS 109066 *; 2012 WL 3201935
                                                               ATTORNEY, GONZALES SAGGIO & HARLAN LLP,
                                                               Chicago, IL; Steven P Mandell, MANDELL MENKES
JASON NIEMAN, Plaintiff, v. VERSUSLAW, INC.,
                                                               LLC, Chicago, IL.
JOSEPH W. ACTON, YAHOO, INC., GOOGLE INC.,
and MICROSOFT, INC., Defendants.
                                                               For Google, Inc., Defendant: Jade R Lambert, LEAD
                                                               ATTORNEY, PERKINS COIE LLP, Chicago, IL; Steven
                                                               P Mandell, MANDELL MENKES LLC, Chicago, IL.
Subsequent History: Adopted by, Objection overruled
by, Motion granted by, Complaint dismissed at Nieman
v. Versuslaw, Inc., 2012 U.S. Dist. LEXIS 109069 (C.D.
Ill., Aug. 2, 2012)                                            Judges: DAVID G. BERNTHAL, UNITED STATES
                                                               MAGISTRATE JUDGE.



Core Terms
                                                               Opinion by: DAVID G. BERNTHAL
allegations, provider, interactive, Versuslaw, computer
service, immunity, publisher, motion to dismiss,
plaintiff's claim, brings, civil conspiracy, public record,
third party, Recommendation, documents, internet,              Opinion
Rights, user, prospective economic advantage, internet
service provider, unjust enrichment, search engine,
websites, links
                                                               REPORT AND RECOMMENDATION

                                                               In April 2012, Defendants filed a Notice of Removal
Counsel: [*1] Jason Lee Nieman, Plaintiff, Pro se,             (#1), bringing this case to this Court from the Circuit
Springfield, IL.                                               Court of Sangamon County. Plaintiff Jason Nieman,
                                                               acting pro se, brings suit against the following
                                                               defendants: Microsoft Corp., Versuslaw, Inc., Joseph W.
For Microsoft Corporation, Defendant: Steven P                 Acton, Yahoo! Inc., and Google, Inc. Plaintiff brings suit
Mandell, MANDELL MENKES LLC, Chicago, IL; Lynn U               for an alleged violation of his civil rights pursuant to §
Thorpe, GONZALES SAGGIO & HARLAN LLP,                          1981, in addition to other federal and state law claims.
Chicago, IL.                                                   The operative complaint in this litigation [*2] is Plaintiff's
                                                               Second Amended Complaint at Law (#1-5).
For Versuslaw, Inc., Joseph W. Acton, Defendants:
                                                               The Court now has pending before it several motions to
Steven P Mandell, LEAD ATTORNEY, Elizabeth Anne
                                                               dismiss. In this Report and Recommendation, the Court
Ferrari Morris, MANDELL MENKES LLC, Chicago, IL.
                                                               addresses the following motions: Defendant Google
                                                               Inc.'s 12(b)(6) Motion to Dismiss Plaintiff's Second
For Yahoo, Inc., Defendant: Lynn U Thorpe, LEAD                Amended Complaint (#16), Defendants' Microsoft

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 68 of 100 Document 6
                                                                                                               Page 2 of 6
                                            2012 U.S. Dist. LEXIS 109066, *2

Corporation and Yahoo!, Inc.'s Rule 12(b)(6) Motion to           browser searches of his name using search engines
Dismiss Counts III, VI, VII, VIII, IX and X of the Second        operated by Defendants, such as Google.com,
Amended Complaint (#18), Defendants Microsoft                    Yahoo.com, and Bing.com. Plaintiff alleges that
Corporation's and Yahoo!, Inc.'s Rule 12(c) Motion for           prospective employers have found documents related to
Judgment on the Pleadings on Counts III, IV, VIII, IX            his litigation against Nationwide through conducting
and X of the Second Amended Complaint (#22), and                 these searches, and have consequently disqualified him
Defendants Versuslaw, Inc.'s and Joseph W. Acton's               from candidacy for the positions to which he has
Motion to Dismiss Plaintiff's Second Amended                     applied. In summary, Plaintiff alleges that "Plaintiff has
Complaint at Law (#27). 1 Plaintiff has responded to             been effectively 'blacklisted' as to employment
each of these motions. 2 After reviewing the parties'            opportunities due to the ease at which these references
pleadings and memoranda, this Court recommends,                  appear pursuant to a simple name search, and due to
pursuant to its authority under 28 U.S.C. § 636(b)(1)(B),        the unlawful acts of third parties who then use such
that all of these motions (#16, 18, 22, and 27) be               information to unlawfully disqualify the Plaintiff's
GRANTED, and that Plaintiff's complaint be dismissed             candidacy." (#1-5, p. 10).
in its entirety with respect to all Defendants.

                                                                 II. Standard
I. Background
                                                                 Defendants' motions to dismiss seek dismissal under
The following background is taken from Plaintiff's               Fed. R. Civ. P. 12(b)(6). The purpose of a motion to
Second Amended Complaint at Law (#1-5). Plaintiff is             dismiss for failure to state a claim is to test the
an insurance claims industry professional. From                  sufficiency of the complaint, not to decide the merits of
November 2009 through March 2011, Plaintiff pursued              the case. [*5] Gibson v. City of Chi., 910 F.2d 1510,
litigation against his former employer, Nationwide               1520 (7th Cir. 1990). Dismissal is appropriate only if
Mutual Insurance Company (hereinafter "Nationwide"),             Plaintiff cannot demonstrate that he is plausibly entitled
and several related defendants. In approximately                 to relief under the facts he has alleged. Bell Atlantic
January 2009, Plaintiff discovered that certain Internet         Corp. v. Twombly, 550 U.S. 544, 546, 127 S. Ct. 1955,
websites were linking copies of information related to           167 L. Ed. 2d 929 (2007). Federal Rule of Civil
the litigation to his name, such that an internet browser        Procedure 8(a)(2) requires only "a short and plain
search for his name would provide results that                   statement of the claim showing that the pleader is
referenced the filings or rulings in his litigation against      entitled to relief." Fed. R. Civ. P. 8(a)(2). The complaint
Nationwide. Plaintiff alleges that these references were         must give fair notice of what the claim is and the
occurring by way of paid legal search websites such as           grounds upon which it rests. E.E.O.C. v. Concentra
Lexis/Nexis.com,       Justia.com,    Leagle.com,      and       Health Servs., Inc., 496 F.3d 773, 776-77 (7th Cir.
Versuslaw.com. Plaintiff alleges these entities "secure          2007). However, fair notice is not enough by itself; the
the case information and related documents by way of             allegations must show that it is plausible, rather than
sites such [*4] as PACER and then 'mirror' it on to the          merely speculative, that the plaintiff is entitled to relief.
internet by way of their sites and servers." (#1-5, p. 10,       Tamayo v. Blagojevich, 526 F.3d 1074, 1083 (7th Cir.
¶ 15).                                                           2008).

From January 2009 to present, Plaintiff has applied to           When considering a motion to dismiss for failure to state
various positions of employment. Plaintiff alleges that          a claim, the Court is limited to the allegations contained
these potential employers have completed internet                in the pleadings. Venture Assocs. Corp. v. Zenith Data
                                                                 Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993). The
                                                                 Court must treat all well-pleaded allegations in the
1 With  respect to (#22), Defendants moved to amend this         complaint as true, and draw all reasonable inferences in
motion, in Microsoft Corporation's and Yahoo!, Inc.'s Motion     the plaintiff's favor. McMillan v. Collection Prof'ls, Inc.,
[*3] to Correct Their Motion for Judgment on the Pleadings to    455 F.3d 754, 758 (7th Cir. 2006); [*6] see Bell Atl.
Add Count VI. (#35).                                             Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955,
2 Plaintiff's
                                                                 167 L. Ed. 2d 929 (requiring plausible grounds for
            responses to the various motions are in the record
                                                                 inferences if those inferences are to sustain a
as follows: Plaintiff responds to (#16) in (#26), Plaintiff
responds to (#18 and #22) in (#31), and Plaintiff responds to    complaint). In considering the plaintiff's factual
(#27) in (#33).                                                  allegations, the Court should not accept as adequate

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 69 of 100 Document 6
                                                                                                           Page 3 of 6
                                          2012 U.S. Dist. LEXIS 109066, *6

abstract recitations of the elements of a cause of action     concludes that Plaintiff has not stated a claim for which
or conclusory legal statements. Brooks v. Ross, 578           he is plausibly entitled to relief, given the First
F.3d 574, 581 (7th Cir. 2009). District courts, however,      Amendment protections applicable to this case.
are required to liberally construe complaints filed by pro
se litigants. Marshall v. Knight, 445 F.3d 965 (7th Cir.
2006) (citing Haines v. Kerner, 404 U.S. 519, 520, 92 S.      B. Section 230 of the Communications Decency Act
Ct. 594, 30 L. Ed. 2d 652 (1972)).
                                                              Section 230 of the CDA directs that "No provider or user
                                                              of an interactive computer service shall be treated as
III. Discussion                                               the publisher or speaker of any information provided by
                                                              another information content provider." 47 U.S.C. §
Plaintiff brings the following claims against all             230(c)(1). The statute provides broad immunity to
Defendants: claims under the Illinois Human Rights Act,       internet service providers as to any cause of action that
commercial misappropriation, violation of § 1981 of the       would make service providers liable for information
Civil Rights Act, violation of the Lanham Act, intentional    originating with a third-party user of the service. Almeida
interference with current and prospective economic            v. Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir.
advantage, unjust enrichment / civil conspiracy, and          2006). In discussing the statute, the Fourth Circuit has
violations of the RICO Act. All of the Defendants argue       noted:
that Plaintiff's claims are barred by Section 230 of the           Faced with potential liability for each message
Communications Decency Act (hereinafter "the CDA").                republished by their services, interactive computer
Additionally, all the Defendants argue that, even apart            service providers might choose to severely restrict
from the question of immunity presented by the CDA,                the number and type of messages posted.
Plaintiff has [*7] failed to state a claim for which relief        Congress considered the weight of the speech
can be granted.                                                    interests implicated and chose to immunize service
                                                                   providers to avoid any such restrictive effect.
The Court will begin by addressing a basic point:
reproducing information obtained from judicial records        Zeran v. AOL, 129 F.3d 327, 331 (4th Cir. 1997).
maintained in connection with a public court proceeding        [*9] However, the Seventh Circuit has noted that the
cannot give rise to liability. Second, the Court will         statute itself does not refer specifically to "immunity,"
address the issue of Defendants' immunity under the           and that this statute does not operate as a general
CDA and whether Plaintiff otherwise fails to state a          prohibition of civil liability for web-site operators and
claim.                                                        other online content hosts. Chi. Lawyer's Comm. for
                                                              Civil Rights Under Law, Inc. v. Craigslist, Inc., 519 F.3d
                                                              666, 669 (7th Cir. 2008).
A. Privilege to Publish Matters Contained in the
Public Record                                                 Section 230 applies whenever three elements are
                                                              satisfied: (1) the defendant is a provider of an interactive
As the Court has already noted, Plaintiff's complaint is      computer service; (2) the plaintiff's claims seek to treat
based on the harm caused to him as a result of                the defendant as a "publisher or speaker" of allegedly
documents related to his litigation against Nationwide        harmful or unlawful information, and (3) the information
being readily accessible on the internet. The Court           at issue was "provided by another information content
notes that Plaintiff's previous litigation against            provider." See 47 U.S.C. § 230(c)(1).
Nationwide is a matter of public record. The First
Amendment creates a privilege to publish matters              In the following analysis, the Court will consider whether
contained in the public record, even in cases where           Plaintiff's claims are barred by § 230 or are otherwise
publication would offend the sensibilities of a reasonable    implausible claims. In so doing, the Court will distinguish
person. Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222,         between groups of Defendants, as Plaintiff has done in
1231-32 (7th Cir. 1993). The Seventh Circuit has further      his complaint. Plaintiff indicates that Defendant
noted that "the First Amendment greatly circumscribes         Versuslaw, Inc., and its owner, Defendant Joseph W.
the right of even a private figure to obtain damages for      Acton are more responsible for Plaintiff's injuries than
the publication of newsworthy facts about him, even           the "search engine defendants," Defendants Google,
when they [*8] are facts of a kind that people want very      Microsoft, and Yahoo. (#1-5, p. 3). Plaintiff [*10] alleges
much to conceal." Id. at 1232. This Court therefore           that paid legal search websites, such as

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 70 of 100 Document 6
                                                                                                         Page 4 of 6
                                         2012 U.S. Dist. LEXIS 109066, *10

Lexis/Nexis.com, Justia.com, and Versuslaw.com                   state law to the contrary, id. § 230(e)(3). The CDA
secured the documents related to his litigation against          defines an 'information content provider' as 'any
Nationwide and posted it online. At Plaintiff's request,         person or entity that is responsible, in whole or in
some entities removed the references that caused the             part, for the creation or development of information
litigation documents to turn up as results when querying         provided through the internet or any other
Plaintiff's name. However, Plaintiff alleges that                interactive computer service.' Id. at § 230(f)(3).
Defendant Versuslaw, Inc. and Defendant Acton did not            Read together, these provision bar plaintiffs from
comply with the request, and that "the only remaining            holding ISPs legally responsible for information that
offending links," found when Plaintiff's name is used as         third parties created and developed [citation
a query in a search engine, are attributable to these            omitted]. 'Congress thus established a general rule
Defendants. (#1-5, p. 14, ¶ 23). Plaintiff further alleges       that providers of interactive computer services are
that "Defendant Versuslaw, Inc. has paid the search              liable only for speech that is properly attributable to
Defendants (Google, Yahoo, and Microsoft) to increase            them.'       Nemet        Chevrolet,       Ltd.      v.
and/or maintain the prominence of the links as to the            Consumeraffairs.com, Inc., 591 F.3d 250, 254 (4th
Plaintiff's protected conduct in association with a simple       Cir. 2009).
search of his name." (#1-5, p. 11, ¶ 18). The Court is
mindful of these additional factual allegations against      Johnson v. Arden, 614 F.3d 785, 790-91 (8th Cir. 2010).
Defendant Versuslaw, Inc. and Defendant Acton.
                                                             Stated another way, an internet service provider
To begin an assessment of whether Plaintiff's claims are     qualifies for immunity so long as it does not also
barred by the CDA: The CDA defines an "interactive           function as an "information content provider" for the
computer service" to include "any information service,       portion of the statement or publication at issue.
system, or access [*11] software provider that provides      Carafano v. Metrosplash.com, Inc., 339 F.3d 1119,
or enables computer access by multiple users to a            1123 (9th Cir. 2003). [*13] Section 230 provides broad
computer server." 47 U.S.C. § 230(f)(2). This definition     immunity to internet service providers that publish
clearly encompasses search engines. See, e.g., Jurin v.      content provided primarily by third parties. Id.
Google Inc., 695 F.Supp.2d 1117, 1122-23 (E.D. Cal.
2010). In this case, the allegations against Defendants      In this case, Plaintiff has specifically alleged that the
Google, Yahoo, and Microsoft are based solely on             offensive search results giving rise to his claim against
Plaintiff's factual allegations concerning search results    Defendants Google, Yahoo, and Microsoft are links to
obtained when querying Plaintiff's name using search         copies of information related to his litigation against
engines operated by these defendants. Therefore, these       Nationwide. Plaintiff indicates that the links include
defendants are "interactive computer service" providers      attachments to rulings on general court matters. It is
under the statute. Additionally, a typical example of an     indisputable that Defendants Google, Yahoo, and
"interactive computer service" is a website, such as         Microsoft were not involved in the creation or
Defendant Versuslaw, which operates versuslaw.com.           development of these court rulings. Additionally, though
See Batzel v. Smith, 333 F.3d 1018, 1030-31 (9th Cir.        Plaintiff argues Defendant Versuslaw has greater
2003) (noting that Section 230 immunity may apply to         liability because it secured the documents related to his
providers and users of interactive computer services).       litigation against Nationwide and posted them online,
The Court concludes that all of defendants are internet      this would still be considered content provided primarily
service providers or users to whom Section 230 may           by third parties. See Carafano v. Metrosplash.com, Inc.,
apply.                                                       339 F.3d 1119, 1123 (9th Cir. 2003) (stating "so long as
                                                             a third party willingly provides the essential published
Second, the Eight Circuit has succinctly summarized          content, the interactive service provider receives full
how the CDA operates to ensure that internet service         immunity regardless of the specific editing or selection
providers are not held liable for content developed          process"). The Court concludes that the information at
primarily by third parties:                                  issue was "provided by another [*14] information
                                                             content provider." 47 U.S.C. § 230(c)(1).
    The CDA [*12] states that '[n]o provider or user of
    an interactive computer service shall be treated as      The only remaining issue is whether Plaintiff's specific
    the publisher or speaker of any information              claims seek to treat defendants as publishers. Plaintiff
    provided by another information content provider,'       brings claims federal claims under § 1981 of the Civil
    47 U.S.C. § 230(c)(1), and expressly preempts any        Rights Act, the Lanham Act, and the RICO Act. Plaintiff

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 71 of 100 Document 6
                                                                                                               Page 5 of 6
                                          2012 U.S. Dist. LEXIS 109066, *14

also brings state law claims under the Illinois Human          no liability where a person's identity is used for a non-
Rights Act, and he brings state law tort claims of             commercial purpose, including in any news or public
commercial misappropriation, intentional interference          affairs account. 765 ILCS 1075/35(b)(2). This exemption
with current and prospective economic advantage,               is applicable to this case, as Plaintiff's prior litigation is a
unjust enrichment, and civil conspiracy.                       matter of public interest and public record. The Court
                                                               concludes that any claim Plaintiff may have for
The Court will first address the federal claims. To begin,     defamation is barred by the CDA, and any privacy tort
the claims brought under § 1981 and RICO are, quite            he may claim against Defendants is similarly not
simply, not applicable to the facts as Plaintiff has pled.     actionable.
See Morris v. Office Max, Inc., 89 F.3d 411, 413 (7th
Cir. 1996) (setting forth elements of a § 1981 claim); see     Additionally, several of the state claims that Plaintiff has
also Midwest Grinding Co. v. Spitz, 976 F.2d 1016,             brought are not supported by his factual allegations.
1019 (7th Cir. 1992) (setting forth elements of a RICO         Specifically, Plaintiff brings a claim under [*17] the
claim). Plaintiff's civil rights claim is implausible, as      Illinois Human Rights Act, and also brings counts for
Plaintiff is not a member of a racial minority. Plaintiff's    intentional interference with current and prospective
RICO claim is also implausible, as Plaintiff's complaint is    economic advantage, for unjust enrichment, and for civil
devoid of allegations that could support a finding of an       conspiracy. To establish a prima facie case of retaliation
enterprise or a pattern of racketeering activity.              under IHRA, a plaintiff must show that he engaged in a
 [*15] Next, considering Plaintiff's claim under the           protected activity, and that as a result his employer
Lanham Act, the Seventh Circuit considered an                  committed an adverse act against him. Carter Coal Co.
analogous case in Stayart v. Yahoo! Inc., 623 F.3d 436         v. Human Rights Comm'n, 261 Ill.App.3d 1, 7, 633
(7th Cir. 2010), in which a plaintiff brought suit against     N.E.2d 202, 198 Ill. Dec. 740 (Ill. App. Ct. 1994). In this
Yahoo! Inc. based on search results obtained when              case, Defendants have no employment relationship with
using her name as a search query. In that case, the            Plaintiff. Similarly, Plaintiff's claim for interference with
Seventh Circuit did not reach the issues concerning the        prospective economic advantage must fail because the
CDA. Instead, the court held that the plaintiff lacked         facts, as Plaintiff has alleged them, indicate Plaintiff did
standing to bring suit under the Lanham Act because            not have any valid business relationship or expectancy.
she lacked a commercial interest in her name. Plaintiff's      See Small v. Sussman, 306 Ill.App.3d 639, 648, 713
case here is no different, as the Seventh Circuit's            N.E.2d 1216, 239 Ill. Dec. 366 (Ill. App. Ct. 1999)
reasoning reflects that one's interest in their professional   (stating elements of tortious interference with
reputation does not amount to a commercial interest in         prospective economic advantage). Plaintiff's Count IX
their name.                                                    for unjust enrichment and civil conspiracy is also
                                                               factually unsupported. These specific claims are most
Second, Defendants argue that Plaintiff's state claims         simply addressed by noting, as this Court has already
are barred by the CDA. Though Plaintiff nominally              discussed above, that providing online access to judicial
brings a variety of types of claims, ranging from claims       public records implicates First Amendment privileges,
under IHRA to civil conspiracy, the Court notes that the       and so these [*18] activities cannot form the basis of a
factual essence of Plaintiff's claims is actually more akin    tort for civil conspiracy or unjust enrichment.
to defamation and various privacy torts. Many circuit
courts have held that the CDA bars claims under any            As such, this Court concludes that the facts, as Plaintiff
state law theory to persons harmed by allegedly                has alleged them, indicate he does not have any viable
defamatory material, where the defendant is not a              claim against Defendants. Defendants enjoy a First
"publisher [*16] or speaker" as defined by the act.            Amendment privilege to publish matters of public record,
Johnson v. Arden, 614 F.3d 785, 791 (8th Cir. 2010)            any state law defamation or privacy claim would be
(summarizing holdings in five other circuit courts). While     barred by CDA, and the facts, as Plaintiff has alleged
the Seventh Circuit has not directly addressed the issue       them, do not support his other various statutory and
of the scope of the CDA with respect to state claims for       common law claims.
defamation, the Court is persuaded by the authority
from other circuits that such immunity for defendants is
appropriate in this case. Furthermore, with respect to         IV. Summary
Plaintiff's claim for commercial misappropriation, such a
                                                               For these reasons, the Court recommends that
claim is pre-empted by the Illinois Right of Publicity Act.
                                                               Defendants' various motions to dismiss (#16, 18, 22,
765 ILCS 1075/30(a). Under the statute, there can be

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 72 of 100 Document 6
                                                                                    Page 6 of 6
                                        2012 U.S. Dist. LEXIS 109066, *18

and 27) be GRANTED, and that Plaintiff's complaint be
dismissed in its entirety with respect to all Defendants.

The parties are advised that any objection to this
recommendation must be filed in writing with the clerk
within 14 days after being served with a copy of this
Report and Recommendation. See 28 U.S.C. §
636(b)(1). Failure to object will constitute a waiver of
objections on appeal. Video Views, Inc. v. Studio 21,
Ltd., 797 F.2d 538, 539 (7th Cir. 1986).

ENTERED this 13th day of June, 2012.

/s/ DAVID G. BERNTHAL

UNITED STATES MAGISTRATE JUDGE


  End of Document




                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 73 of 100 Document 6
     Caution
As of: June 8, 2020 9:57 PM Z


                                         Nieman v. Versuslaw, Inc.
                   United States District Court for the Central District of Illinois, Springfield Division
                                    August 2, 2012, Decided; August 3, 2012, Filed
                                                        No. 12-3104

Reporter
2012 U.S. Dist. LEXIS 109069 *; 40 Media L. Rep. 2191

                                                               For Versuslaw, Inc., Joseph W. Acton, Defendants:
JASON LEE NIEMAN, Plaintiff, v. VERSUSLAW, INC.,               Steven P Mandell, LEAD ATTORNEY, Elizabeth Anne
JOSEPH W. ACTON, YAHOO!, INC., GOOGLE INC.,                    Ferrari Morris, MANDELL MENKES LLC, Chicago, IL.
and MICROSOFT, CORP., Defendants.
                                                               For Yahoo, Inc., Defendant: Lynn U Thorpe, LEAD
                                                               ATTORNEY, GONZALES SAGGIO & HARLAN LLP,
                                                               Chicago, IL; Steven P Mandell, MANDELL MENKES
Subsequent History: Affirmed by Nieman v.
                                                               LLC, Chicago, IL.
Versuslaw, Inc., 2013 U.S. App. LEXIS 5549 (7th Cir.
Ill., Mar. 19, 2013)
                                                               For Google, Inc., Defendant: Jade R Lambert, LEAD
                                                               ATTORNEY, PERKINS COIE LLP, Chicago, IL; Steven
                                                               P Mandell, MANDELL MENKES LLC, Chicago, IL.
Prior History: Nieman v. Versuslaw, Inc., 2012 U.S.
Dist. LEXIS 109066 (C.D. Ill., June 13, 2012)

                                                               Judges: SUE E. MYERSCOUGH, UNITED STATES
                                                               DISTRICT JUDGE.
Core Terms
allegations, Recommendation, Pleadings, Lanham Act,
Publicity Act, expectancy, documents, motion for               Opinion by: SUE E. MYERSCOUGH
judgment, public record, unjust enrichment, interactive,
links, intellectual property, civil conspiracy, computer
service, former employer, provider, websites,
prospective economic advantage, intentional                    Opinion
interference, commercial interest, potential employer,
motion to dismiss, cause of action, third party,
misappropriation, immunity, notice                             SUE E. MYERSCOUGH, U.S. District Judge:

                                                               This matter is before the Court on the Report and
                                                               Recommendation (d/e 39) entered by Magistrate Judge
Counsel: [*1] Jason Lee Nieman, Plaintiff, Pro se,             David G. Bernthal on June 13, 2012. Plaintiff filed
Springfield, IL.                                               "Plaintiff's Objections to the Magistrate's Report and
                                                               Recommendation (In Favor of Dismissal of All Causes
For Microsoft Corporation, Defendant: Steven P                 In This Action)" (Objections) (d/e 40) on June 14, 2012.
Mandell, MANDELL MENKES LLC, Chicago, IL; Lynn U               See 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b).
Thorpe, GONZALES SAGGIO & HARLAN LLP,
Chicago, IL.                                                   The Report and Recommendation recommends
                                                               granting Defendants' various motions to dismiss (see


               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 74 of 100 Document 6
                                                                                                            Page 2 of 8
                                          2012 U.S. Dist. LEXIS 109069, *1

d/e [*2] 16, d/e 18, d/e 22, and d/e 27) and dismissing       Plaintiff applied for one or more positions of
Plaintiff's Second Amended Complaint in its entirety with     employment. Plaintiff believes that [*4] the potential
respect to all Defendants. This Court reviews de novo         employers have performed Internet browser searches
any part of the Report and Recommendation that has            by way of Google.com, Yahoo.com, or Bing.com, and
been properly objected to. 28 U.S.C. § 636(b)(1)(C). For      found documents related to litigation against his former
the reasons set forth below, the Court overrules              employer Nationwide. Plaintiff also believes that the
Plaintiff's Objections and adopts Judge Bernthal's            potential employers have used this information to
Report and Recommendation.                                    disqualify him from candidacy for the applied position or
                                                              have shared this information with others who have done
                                                              so. In other words, Plaintiff alleges he "has been
BACKGROUND                                                    effectively 'blacklisted' as to employment opportunities
                                                              due to the ease at which these references appear
                                                              pursuant to a simple name search, and due to the
A. Plaintiff's Second Amended Complaint
                                                              unlawful acts of third parties who then use such
                                                              information to unlawfully disqualify" his candidacy.
The operative complaint in this matter is Plaintiff's
Second Amended Complaint at Law (Second Amended
                                                              Plaintiff filed the Second Amended Complaint which
Complaint). The Second Amended Complaint brings
                                                              brings the following claims against Defendants: (1)
claims against the following Defendants: Microsoft Corp.
                                                              claims under the Illinois Human Rights Act; (2)
(Microsoft); Versuslaw, Inc. (Versuslaw); Yahoo!, Inc.
                                                              commercial misappropriation; (3) violation of § 1981 of
(Yahoo); Google, Inc. (Google); and Joseph W. Acton
                                                              the Civil Rights Act (42 U.S.C. § 1981); (4) violation of
(Acton). In the Second Amended Complaint Plaintiff
                                                              the Lanham Act; (5) intentional interference with current
brings suit for an alleged violation of 42 U.S.C. § 1981,
                                                              and prospective economic advantage; (6) unjust
in addition to several other federal and state law claims.
                                                              enrichment /civil conspiracy; and (7) violations of the
The claims arise from the following facts that Plaintiff
                                                              Racketeer Influenced and Corrupt Organizations Act
has alleged in his Second Amended Complaint.
                                                              (RICO).
Plaintiff is an insurance claims industry professional with   B. Defendants' Motions
over 20 years of experience. Between November 2009
and March 2011, Plaintiff was involved in litigation          Defendants [*5] have all brought Motions to Dismiss.
against his [*3] former employer, Nationwide Mutual           See d/e 16, d/e 18, and d/e 27. Additionally, Defendants
Insurance Company (Nationwide) and several related            Microsoft and Yahoo have brought a Motion for
defendants.                                                   Judgment on the Pleadings on Counts III, IV, VIII, IX,
                                                              and X of the Second Amended Complaint. 1 See d/e 22.
In approximately January 2009, Plaintiff discovered that
                                                              All of the Defendants argue that Plaintiff's claims are
certain Internet websites were linking copies of
                                                              barred by Section 230 of the Communications Decency
information related to the litigation to Plaintiff's name,
                                                              Act (CDA). All Defendants also argue that, even apart
such that a simple Internet browser search for his name
                                                              from the question of whether the CDA bars Plaintiff's
would provide immediate results that referenced one or
                                                              claims, Plaintiff has failed to state a claim for which relief
more of the filings or rulings in the active litigation.
                                                              can be granted.
According to Plaintiff, rather than linking his name to
significant rulings, such as appellate decisions or even      C. Judge Bernthal's Report and Recommendation and
trial court summary judgment rulings, the links included      Plaintiff's Objections Thereto
attachments to rulings on matters as common as a
stipulated motion to quash a subpoena. Plaintiff has          As stated, Judge Bernthal has recommended that
alleged that these references were occurring by way of        Defendants' Motions d/e 16,18, 22, and 27 be granted
paid legal search websites such as Lexis/Nexis.com,           for several reasons. First, Plaintiff's litigation against
Justia.com, Leagle.com, and Versuslaw.com (and/or its         Nationwide is a matter of public record and the First
related site, Findacase.com). These entities secure the
case information and related documents by way of sites        1 On  June 13, 2008, the same day Judge Bernthal issued the
such as PACER and then "mirror" them onto the Internet        Report and Recommendation, Microsoft and Yahoo filed a
by way of their sites and servers.                            Corrected Motion for Judgment on the Pleadings (d/e 38)
                                                              which included Count VI, which had been left out of the
Between January 2009 and the date of filing this action,      original Motion for Judgment on the Pleadings.

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 75 of 100 Document 6
                                                                                                             Page 3 of 8
                                            2012 U.S. Dist. LEXIS 109069, *5

Amendment creates a privilege to public matters                 judicial notice." All Amer. Inc. Co. v. Broeren Russo
contained in the public record. Second, Plaintiff's             Const., Inc., 112 F. Supp. 2d 723, 728 (C.D. Ill. 2000)
 [*6] claims are barred by § 230 of the CDA (47 U.S.C. §         [*8] (internal quotations omitted). Rule 12(c) permits
230(c)(1)). Finally, the facts as Plaintiff has alleged them    judgment based on the pleadings alone, which include
do not support Plaintiff's various statutory and common         the complaint, the answer, and any written instruments
law claims.                                                     attached as exhibits. Northern Indiana Gun & Outdoor
                                                                Shows, Inc. v. City of South Bend, 163 F.3d 449, 452
On June 14, 2012, Plaintiff filed his Objections to the         (7th Cir. 1998). The court may also "take judicial notice
Report and Recommendation. Plaintiff argues that: (1)           of documents that are part of the public record, including
the First Amendment does not protect Defendants, (2)            pleadings, orders, and transcripts from the prior
Section 230 of the CDA does not bar Plaintiff's claims,         proceedings." Hernandez ex rel. Gonzalez v. Tapia,
and (3) Judge Bernthal erred in concluding that Plaintiff       2010 U.S. Dist. LEXIS 132984, 2010 WL 5232942, at *3
failed to state any federal or state claims.                    (N.D. Ill. 2010). "A motion for judgment on the pleadings
                                                                is subject to the same standard as a Rule 12(b)(6)
                                                                motion to dismiss." Medeiros v. Client Services, Inc.,
ANALYSIS                                                        2010 U.S. Dist. LEXIS 84976, 2010 WL 3283050, at *1
                                                                (N.D. Ill. 2010), citing Pisciotta v. Old Nat'l Bancorp, 499
Under Rule 12(b)(6), dismissal is proper where a                F.3d 629, 633 (7th Cir. 2007).
complaint fails to state a claim upon which relief can be
granted. Fed.R.Civ.P. 12(b)(6). To state a claim upon
which relief can be granted, a complaint must provide a         1. Defendants' Motions to Dismiss Are Granted
"short and plain statement of the claim showing that the        Because Plaintiff Has Not Stated a Claim
pleader is entitled to relief." Fed.R.Civ.P. 8(a)(2). That
statement must be sufficient to provide the defendant
with "fair notice" of the claim and its basis. Tamayo v.
Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008); Bell          a. Counts I and III - Illinois Human Rights Act
Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct.
1955, 1964, 167 L.Ed.2d 929, 940 (2007). This means             Counts I and III are brought against Defendants and
that (1) "the complaint must describe the claim in              purport to allege violations of the Illinois Human Rights
sufficient detail to give the defendant [*7] 'fair notice of    Act (IHRA), specifically, 775 ILCS 5/6-101(A) and/or (B).
what the ... claim is and the grounds upon which it             In these Counts, Plaintiff alleges that he has given
rests'" and (2) its allegations must plausibly suggest that     Defendants notice that their actions, i.e., "publicizing the
the plaintiff has a right to relief, raising that possibility   Plaintiff's [*9] protected conduct without justification[,]
above a "speculative level." EEOC v. Concentra Health           acts to aid and/or abet those who would seek to retaliate
Services, Inc., 496 F.3d 773, 776 (7th Cir.2007). While         or discriminate against the Plaintiff for taking part in
detailed factual allegations are not needed, a "formulaic       protected employment activities, and that their
recitation of a cause of action's elements will not do."        continuing refusal to remove such references or links
Twombly, 550 U.S. at 555, 127 S.Ct. at 1965, 167                constitute retaliation as to his prior protected conduct."
L.Ed.2d at 940. Conclusory allegations are "not entitled
to be assumed true." Ashcroft v. Iqbal, 556 U.S. 662,           Section 6-101 of the IHRA provides that it is a civil rights
129 S.Ct. 1937, 1951, 173 L.Ed.2d 868, 885 (2009)               violation for a person, or two or more people to,
(citing Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L.          conspire to "retaliate against a person because he or
Ed. 2d 929 (2007)). "In ruling on Rule 12(b)(6) motions,        she has opposed that which he or she reasonably and
the court must treat all well-pleaded allegations as true       in good faith believes to be unlawful discrimination." 775
and draw all inferences in favor of the non-moving              ILCS 5/6-101(A)). It is also a violation of the IHRA to
party." In re marchFIRST Inc., 589 F.3d 901, 904 (7th           "[a]id, abet, compel or coerce a person to commit any
Cir. 2009) (citing Tamayo, 526 F.3d at 1081).                   violation of [the IHRA]." 775 ILCS 5/6-101(B)).

A motion for judgment on the pleadings is "designed to          The elements of a claim for retaliation under the IHRA
provide a means of disposing of cases when the                  are that (1) the employee was engaged in a protected
material facts are not in dispute and a judgment on the         activity; (2) the employer committed a material adverse
merits can be achieved by focusing on the content of            act against him; and (3) a causal nexus existed between
the pleadings and any facts of which the court will take        the protected activity and the adverse act. Hoffelt v. Ill.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 76 of 100 Document 6
                                                                                                             Page 4 of 8
                                            2012 U.S. Dist. LEXIS 109069, *9

Dep't of Human Rights, 367 Ill. App. 3d 628, 634, 867           Here, Plaintiff has not stated a claim under the Right of
N.E.2d 14, 310 Ill. Dec. 701 (Ill. App. Ct. 2006). Plaintiff    Publicity [*12] Act. First, the exemption from liability for
has not stated a claim for any violation of the IHRA            using a person's identity for a non-commercial purpose,
where the allegations against Defendants [*10] are that         including in a news or public affairs account is
they provided links to public court documents involving         applicable here. Plaintiff's prior litigation is a matter of
litigation between Plaintiff and his former employer and        public record and public interest. Moreover, Plaintiff's
refused to remove the documents when requested by               identity is not being used for a "commercial purpose" as
Plaintiff. Here, the Second Amended Complaint does              defined by the Right of Publicity Act because his name
not allege that any of the Defendants are an employer           is used only to find documents related to his case, which
or potential employer of Plaintiff, nor does it allege that     are part of the public record. His name is not being held
any of the Defendants have committed a material                 out or used to entice anyone to buy a product. Under
adverse act against Plaintiff. The allegations, which are       Plaintiff's theory, every person who is involved in
assumed to be true for purposes of Defendants'                  litigation who has public court documents that can be
Motions, only establish that Defendants provided access         accessed for a fee on the Internet by doing a browser
to public information that potential employers used to          search or found by using Westlaw, Lexis, Versuslaw, or
deny Plaintiff employment. This is not sufficient to state      any other legal research site can state a claim under the
a claim under the IHRA.                                         Right of Publicity Act. This cannot be the case.


b. Counts II and IV - Commercial Misappropriation               c. Counts V and VI - 42 U.S.C. § 1981

Counts II and IV are state law claims for commercial            In Counts V and VI, Plaintiff attempts to allege a claim
misappropriation. These Counts allege that when                 under 42 U.S.C. § 1981. In order to state a claim of
Plaintiff's name is entered into one of the various             discrimination under § 1981, Plaintiff must allege that (1)
Defendants' (Google, Yahoo, or Microsoft) search                he is a member of a racial minority; (2) the defendants
engines, a link appears to one of Defendant Versuslaw's         had the intent to discriminate on the basis of race; and
websites. When the link is "triggered", the searching           (3) the discrimination [*13] concerned the making or
party is steered to a page where the searching party can        enforcing of a contract. Pourghoraishi v. Flying J, Inc.,
buy a copy of the document for $4.95. The Plaintiff             449 F.3d 751, 756 (7th Cir. 2006). Here, Plaintiff has
alleges this is "misappropriating his identity [*11] for        failed to allege any of these elements. Plaintiff's
commercial purposes."                                           allegations have nothing to do with discrimination based
                                                                on race. Nor do the allegations relate to the making or
First, the Court notes that the Right of Publicity Act,         enforcing of a contract. Therefore, Plaintiff has not
effective January 1, 1999, replaced the common-law tort         stated a claim under § 1981.
of appropriation of likeness. Maremont v. Susan
Fredman Design Group, Ltd., 772 F. Supp. 2d 967, 972
(N.D. Ill. 2011); see also 765 ILCS 1075/60. Section 30         d. Count VII - Lanham Act
of the Right of Publicity Act provides, "A person may not
use an individual's identity for commercial purposes            Count VII is a claim under the Lanham Act against all
during the individual's lifetime without having obtained        Defendants. Plaintiff alleges that he has a "substantial
previous written consent . . . ." 765 ILCS 1075/30(a).          property interest in his name" and "the commercial use
The Right of Publicity Act defines "commercial purpose"         of his name is only expected to grow in the future."
as "public use or holding out of an individual's identity (i)   Plaintiff further alleges Defendants Versuslaw and Acton
on or in connection with the offering for sale or sale of a     are attempting to associate Plaintiff with their for-profit
product, merchandise, goods, or services; (ii) for              website. Plaintiff accuses Defendants Google, Yahoo,
purposes of advertising or promoting products,                  and Microsoft of actively participating in "these unlawful
merchandise, goods, or services; or (iii) for the purpose       acts . . . by way of their paid search ranking and/or
of fundraising." 765 ILCS 1075/5. Moreover, section 35          AdWords mechanisms." While Plaintiff never actually
of the Right of Publicity Act states that the Act does not      states what violation of the Lanham Act he is attempting
apply to the use of an individual's identity for non-           to plead, the allegations and his filings in this matter
commercial purposes, including any news, public affairs,        make clear he is alleging a claim under section 43(a)
or sports broadcast or account, or any political                (15 U.S.C. § 1125(a)) of the Lanham Act. "Section 43(a)
campaign."                                                      of the Lanham [*14] Act provides two general theories

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 77 of 100 Document 6
                                                                                                              Page 5 of 8
                                           2012 U.S. Dist. LEXIS 109069, *14

of liability: (1) false representations regarding the origin,   "blacklisted" based upon the online availability of the
endorsement, or association of goods or services                documents related to his litigation against his former
through the wrongful use of another's distinctive mark,         employer. Plaintiff claims that Defendants should
name, trade dress, or other device ("false endorsement"         reasonably have been able to anticipate "these adverse
or "false association"); and (2) false representations in       employment actions."
advertising concerning the quality of services or goods
("false advertising")." Stayart v. Yahoo! Inc., 651 F.          Under Illinois law, the elements of a claim for tortious
Supp. 2d 873, 880 (E.D. Wis. 2009). Plaintiff's claims          interference with prospective economic advantage or
are consistent with the first theory of liability.              business relationship are: (1) the existence of a valid
                                                                business relationship or expectancy; (2) the defendant's
As an initial matter, the Court notes that Plaintiff must       knowledge of plaintiff's relationship or expectancy; (3)
establish he has standing under the Lanham Act.                 an intentional and unjustified interference by the
Stayart v. Yahoo! Inc., 623 F.3d 436, 438 (7th Cir.             defendant inducing or causing a breach or termination
2010). Judge Bernthal, in his Report and                        of the expectancy; and (4) damages to plaintiff resulting
Recommendation, concluded that Plaintiff does not               from such interference. Anderson v. Vanden Dorpel,
have a commercial interest in his name, and therefore           172 Ill.2d 399, 406-07, 667 N.E.2d 1296, 217 Ill. Dec.
lacks standing. This Court agrees with Judge Bernthal           720 (Ill. 1996). "A plaintiff states a cause of action only if
and his Report and Recommendation.                              he alleges a business expectancy with a specific third
                                                                party as well as action by the defendant directed
"[S]tanding to assert a § 43 claim is limited to a 'purely      towards that third party." Associated Underwriters of
commercial class of plaintiffs.'" Id. at 439 (quoting Berni     America Agency, Inc. v. McCarthy, 356 Ill. App. 3d
v. Int. Gourmet Rest. of Am., 838 F.2d 642, 648 (2d             1010, 1020, 826 N.E.2d 1160, 292 Ill. Dec. 724 (Ill. App.
Cir.1988)). Plaintiff has simply made conclusory                Ct. 2005).
allegations that he has a commercial interest in his
professional [*15] reputation. In Stayart, the Seventh          Here, Plaintiff's Second Amended [*17] Complaint does
Circuit Court of Appeals rejected the plaintiff's argument      not state a claim for this tort. First, Plaintiff has not
that she had a commercial interest in her name because          alleged the existence of a valid business relationship or
of her extensive activities, including humanitarian             expectancy. See Buchanan v. Serbin Fashions, Inc.,
efforts. Stayart, 623 F.3d at 439. In doing so, the court       698 F. Supp. 731, 734 (N.D. Ill 1988) (rejecting claim
stated that "the good name that a person garners in             that prospect of receiving job offer constitutes a
such altruistic feats is not what § 43 of the Lanham Act        sufficient expectancy); Werblood v. Columbia College,
protects: it 'is a private remedy for a commercial plaintiff    180 Ill. App. 3d 967, 536 N.E.2d 750, 129 Ill. Dec. 700
who meets the burden of proving that its commercial             (Ill. App. Ct. 1989) (the plaintiff's expectation of a
interests have been harmed by a competitor.'" Id.               renewal of her current college employment contract was
(citation omitted). Similarly, Plaintiff's individual           not sufficient to support a cause of action for intentional
reputation in the insurance industry is not the                 interference, even though officials of her college had
commercial interest the Lanham Act seeks to protect.            assured her that her employment there was secure).
Therefore, Plaintiff lacks standing to bring a claim under      Moreover, Plaintiff has not alleged that Defendants had
the Lanham Act.                                                 knowledge of Plaintiff's alleged business relationship or
                                                                expectancy. Nor has he alleged an intentional and
                                                                unjustified interference by Defendants which induced or
e. Count VIII - Intentional Interference with Current and       caused a breach or termination of the business
Prospective Economic Advantage                                  relationship or expectancy. Finally, Plaintiff has not met
                                                                the requirement, as stated in McCarthy, that he allege a
Count VIII is a claim against all Defendants for                business expectancy with a specific third party as well
intentional interference with current and prospective           as action by the Defendants directed towards that third
economic advantage. Plaintiff attached a report to the          party. Therefore, Plaintiff has not stated a claim for
Second Amended Complaint which indicates that 75%               intentional     [*18] interference with current and
of hiring managers or recruiters use the Internet as part       prospective economic advantage in Count VIII.
of their review of candidates/applicants. According to
Plaintiff, the most common method [*16] of research is
using a search engine, like Yahoo, Google, or                   f. Count IX - Unjust Enrichment/Civil Conspiracy
Microsoft's Bing. Plaintiff again alleges he has been

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 78 of 100 Document 6
                                                                                                             Page 6 of 8
                                          2012 U.S. Dist. LEXIS 109069, *18

In Count IX, Plaintiff alleges unjust enrichment and civil     allege a RICO violation. This Count fails to state a RICO
conspiracy against all Defendants. In Count IX, Plaintiff      claim as there are no allegations that any of the
repeats the allegations he has set forth in his other          Defendants were involved in a "racketeering activity" as
claims. Additionally, he alleges Defendants "have acted        defined in 18 U.S.C. § 1961 or that they engaged in any
individually, and/or in concert, by the actions of two or      of the prohibited activities enumerated in 18 U.S.C. §
more persons in conspiracy as to their actions."               1962.

"To establish an unjust enrichment claim under Illinois
common law, a plaintiff must show: (1) the defendant           2. Defendants Microsoft's and Yahoo! Inc.'s Motion
has 'unjustly retained a benefit to the plaintiff's            for Judgment on the Pleadings is Granted
detriment' and (2) the defendant's 'retention of the
benefit violates the fundamental principles of justice,        Judge Bernthal recommended that Microsoft's and
equity, and good conscience.'" Siegel v. Shell Oil Co.,        Yahoo! Inc.'s Motion for Judgment on the Pleadings 2 on
656 F. Supp. 2d 825, 834 (N.D. Ill. 2009) (citation            Counts III, IV, VIII, IX, and X of the Second Amended
omitted). "For a cause of action based on a theory of          Complaint be granted. Judge Bernthal concluded that
unjust enrichment to exist, there must be an                   Plaintiff's claims are barred by the First Amendment
independent basis that establishes a duty on the part of       because reproducing and selling public information
the defendant to act and the defendant must have failed        obtained in the form of judicial opinions issued in
to abide by that duty." Martis v. Grinnell Mut.                connection with a public court proceeding cannot give
Reinsurance Co., 388 Ill. App. 3d 1017, 1025, 905              rise to liability. See Rubin v. City of Berwyn, 553 F.
N.E.2d 920, 329 Ill. Dec. 82 (Ill. App. Ct. 2009). Plaintiff   Supp. 476, 479 (N.D. Ill. 1982) (stating "the right to sell
cannot state a claim because [*19] there was no                and disseminate public information is protected by the
independent basis that established a duty on                   First Amendment"). Judge Bernthal also concluded that
Defendants to act. Moreover, Plaintiff's unjust                Plaintiff's state law [*21] claims, which Judge Bernthal
enrichment claim cannot stand on allegations that              found are more akin to defamation and various privacy
Defendants were unjustly enriched by providing                 torts, are barred by § 230 of the CDA.
electronic access to public case information. Defendants
are not "retaining a benefit" to Plaintiff's detriment just
because they are selling electronic access to public           a. The First Amendment Bars Plaintiff's Claims
information and Plaintiff does not like the information
contained in those public documents.                           All of Plaintiff's claims are based upon the following core
                                                               allegations. Plaintiff was involved in litigation against his
"Under Illinois law, the 'elements of civil conspiracy are:    former employer. A search of Plaintiff's name on
(1) a combination of two or more persons, (2) for the          Defendants' websites results in links to copies of filings
purpose of accomplishing by some concerted action              and court rulings in the Plaintiff's case against his former
either an unlawful purpose or a lawful purpose by              employer. Potential employers are doing searches of
unlawful means, (3) in the furtherance of which one of         Plaintiff's name and have seen this information. Plaintiff
the conspirators committed an overt tortious or unlawful       has been "blacklisted" and has lost out on several
act." Id. at 836. Civil conspiracy is not an independent       potential job opportunities because of this.
tort, rather there must be an independent cause of
action underlying a civil conspiracy claim. Id. Plaintiff's    However, "the First Amendment creates a privilege to
allegations fall short of establishing the last two            publish matters contained in public records even if
elements of this claim. Plaintiff's allegations do not         publication would offend the sensibilities of a reasonable
establish that Defendants worked together to                   person." Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222,
accomplish an action that had an unlawful purpose or a         1231-32 (7th Cir. 1993). Moreover, "the First
lawful purpose by unlawful means in [*20] the                  Amendment greatly circumscribes the right even of a
furtherance of which one of the conspirators committed         private figure to obtain damages for the publication of
an overt tortious or unlawful act.                             newsworthy facts about him, even when they are facts
                                                               of a kind that people [*22] want very much to conceal."
                                                               Id. at 1232. As stated, all of Plaintiff's allegations rest on
g. Count X - RICO
                                                               2A   Corrected Motion for Judgment on the Pleadings that
Count X of the Second Amended Complaint purports to
                                                               included Count VI was filed later.

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 79 of 100 Document 6
                                                                                                                Page 7 of 8
                                            2012 U.S. Dist. LEXIS 109069, *22

the premise that Defendants' websites provide links to            that is responsible, in whole or in part, for the creation or
information that is in the public record. Plaintiff cannot        development of information provided through the
show he is plausibly entitled to relief. Therefore,               Internet or any other interactive computer service." 47
judgment on the pleadings is appropriate.                         U.S.C. § 230(f)(3).

                                                                  The     Court   has     reviewed    the    Report    and
b. Section 230 of the Communications Decency Act                  Recommendation closely and agrees with the
                                                                  conclusions therein that § 230 bars many of Plaintiff's
Judge Bernthal, in his Report and Recommendation,                 claims in the Second Amended Complaint. However,
also concludes that Plaintiff's state law claims are really       the Court notes that nothing in § 230 shall be construed
variations of defamation and invasion of privacy claims           to (1) impair the enforcement of any Federal criminal
that are barred by § 230 of the CDA. In enacting the              statute or (2) limit or expand any law pertaining to
CDA, Congress sought to "promote the continued                    intellectual property. 47 U.S.C. § 230(e)(1) & (2).
development of the Internet and other interactive                 Therefore, the Court questions whether § 230 would
computer services and other interactive media," and to            serve to bar Plaintiff's Lanham Act, Right of Publicity
"preserve the vibrant and competitive free market that            Act, and RICO claims.
presently exists for the Internet and other interactive
computer services, unfettered by Federal or State                 First, the Lanham Act claim would most certainly be
regulation." 47 U.S.C. § 230(b).                                  considered an intellectual property claim. See Stayart,
                                                                  651 F. Supp. 2d at 885 (stating if the Plaintiff has stated
Section 230 of the CDA provides, in part, that (1) "[n]o          a claim for false endorsement under the Lanham Act,
provider or user of an interactive computer service shall         the defendant would not be immune from liability for
be treated as the publisher or speaker of any                     those claims because such a claim would probably be
information provided by another information content               considered an intellectual property claim). Moreover,
provider" and (2) "[n]o cause of action may be brought             [*25] Plaintiff's commercial misappropriation claims,
and no liability may be [*23] imposed under any State             which this Court has treated as claims under the Right
or local rule that is inconsistent with this section." 47         of Publicity Act, would also likely be considered
U.S.C. §§ 230(c)(1) & (e)(3).                                     intellectual property claims and would therefore not be
                                                                  barred by the § 230 of the CDA. See id. at 887-88
The language of § 230 sets three limits on the                    (stating that a right-to-publicity claim is generally
"immunity" 3 provided. First, the "immunity" is available         considered an intellectual property claim and
only to a "provider or user of an interactive computer            recognizing the disagreement among various federal
service." 47 U.S.C. § 230(c)(1). The CDA defines the              courts regarding the scope of the intellectual property
term "interactive computer service" as "any information           exception in § 230(e)(2)).
service, system, or access software provider that
provides or enables computer access by multiple users             Finally, it is unclear whether § 230 would bar a RICO
to a computer server." 47 U.S.C. § 230(f)(2). Second,             claim. This Court has found no caselaw on the issue. As
"immunity" is only available for liability based on the           stated, "[n]othing in [§ 230] shall be construed to impair
defendant having acted as a "publisher or speaker." 47            the enforcement of . . . any other Federal criminal
U.S.C. § 230(c)(1). Finally, "immunity" can be claimed            statute." 47 U.S.C. § 230(e)(1). RICO provides for both
only with respect to "information provided by another             civil and criminal enforcement. See 18 U.S.C. § 1963
information content provider." 47 U.S.C. § 230(c)(1). An          (setting forth RICO's criminal penalties) and 18 U.S.C. §
"information content provider" is "any person or entity           1964 (setting forth RICO's civil remedies). However,
                                                                  even claims brought pursuant to the civil enforcement
                                                                  provision of RICO may only be brought by the Attorney
                                                                  General or a person injured in his business or property
3 The Seventh Circuit has noted that the statutory text of §      by reason of a violation of 18 U.S.C. § 1962. See 18
230(c)(1) does not mention "immunity" or any synonym, and         U.S.C. § 1964(b), (c). Section 1962 sets forth the
explained "why § 230(c) as [*24] a whole cannot be                 [*26] activities prohibited by RICO, all of which are
understood as a prohibition of civil liability for web-site
                                                                  "unlawful." See 18 U.S.C. § 1962. Also of note, the
operators and other online contents." Chicago Laywers'
                                                                  RICO statute located in Title 18 of the United States
Committee for Civil Rights Under Law, Inc. v. Craigslist, Inc.,
                                                                  Code, which is entitled "Crimes and Criminal
519 F.3d 666, 669-70 (7th Cir. 2008) (citing Doe v. GTE Corp.,
347 F.3d 655, 659-60 (7th Cir. 2003)                              Procedure." Therefore, arguably, § 230 of the CDA may

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 80 of 100 Document 6
                                                                                                    Page 8 of 8
                                       2012 U.S. Dist. LEXIS 109069, *26

not be used to bar a civil RICO claim because that         DECISION BY THE COURT. This action came to trial or
would impair the enforcement of a Federal criminal         hearing before the Court. The issues have been tried or
statute.                                                   heard and a decision has been rendered.

However, the Court need not resolve these issues as        IT IS ORDERED AND ADJUDGED pursuant to an
the Court has already determined that Plaintiff has not    order entered by the Honorable Sue E. Myerscough:
stated a claim under any of the Counts he alleged in his   judgment is entered in favor of the [*28] defendants
Second Amended Complaint. More importantly, the            and against the plaintiff. This case is closed with
Court concluded the First Amendment bars all of            prejudice.
Plaintiff's claims.
                                                           Dated: August 3, 2012
IT IS THEREFORE ORDERED that Plaintiff's
Objections to the Report and Recommendation are
                                                             End of Document
OVERRULED and Judge Bernthal's Report and
Recommendation (d/e 39) is ADOPTED. Defendants'
Motions to Dismiss (d/e 16, d/e 18, and d/e 27) are
GRANTED. Additionally, Defendants Microsoft's and
Yahoo! Inc.'s Motion for Judgment on the Pleadings (d/e
22) is GRANTED. Because all of Plaintiff's claims are
based on providing information that is in the public
record, Plaintiff's claims are barred by the First
Amendment and any amendment of the Second
Amended Complaint would [*27] be fruitless. Therefore,
the Second Amended Complaint is DISMISSED WITH
PREJUDICE. This ruling renders moot both (1) Plaintiff's
Motion for Preliminary Injunction against Acton and
Versuslaw (d/e 10) because there is no likelihood of
success on the merits, and (2) Microsoft's and Yahoo's
Corrected Motion for Judgment on the Pleadings (d/e
38) because Count VI has been dismissed with
prejudice and the First Amendment bars such a claim.
Therefore, Plaintiff's Motion for Preliminary Injunction
(d/e 10) and Defendants Microsoft's and Yahoo's
Corrected Motion for Judgment on the Pleadings (d/e
38) are DENIED AS MOOT. This case is CLOSED.

IT IS THEREFORE SO ORDERED.

ENTERED: August 2, 2012.

FOR THE COURT:

/s/ Sue E. Myerscough

SUE E. MYERSCOUGH

UNITED STATE DISTRICT JUDGE


JUDGMENT IN A CIVIL CASE

JURY VERDICT. This action came before the Court for
a trial by jury. The issues have been tried and the jury
has rendered its verdict.


              Case 2:20-cv-00215-PP Filed 06/08/20
                                        Timothy Moore Page 81 of 100 Document 6
     Neutral
As of: June 8, 2020 10:00 PM Z


                                           Schmalfeldt v. Johnson
                            United States District Court for the Eastern District of Wisconsin
                                        July 1, 2016, Decided; July 1, 2016, Filed
                                                  Case No. 15-CV-1516

Reporter
2016 U.S. Dist. LEXIS 86118 *; 2016 WL 3659901


WILLIAM M. SCHMALFELDT, Plaintiff, v. ERIC P.                  Opinion
JOHNSON, SARAH PALMER, and JOHN AND JANE
DOES, Defendants.

                                                               DECISION AND ORDER ON DEFENDANTS'
                                                               MOTIONS TO DISMISS
Prior History: Schmalfeldt v. Johnson, 2016 U.S. Dist.         This diversity lawsuit arises out of a long-standing
LEXIS 55527 (E.D. Wis., Apr. 20, 2016)                         internet feud between the parties. The plaintiff, William
                                                               M. Schmalfeldt, alleges that the defendants have
                                                               engaged in a campaign of harassment against him
                                                               primarily orchestrated over the internet. Specifically, he
Core Terms                                                     raises claims of libel per se, false light invasion of
                                                               privacy, and misappropriation of name and likeness
alleges, personal jurisdiction, blog, exercise jurisdiction,   against defendants Sarah Palmer and Eric P. Johnson,
forum state, contacts, due process, privacy, libel, false      as well as John and Jane Does. (Docket # 6.)
light invasion, motion to dismiss, solicitation, comport,
email, lack of personal jurisdiction, misappropriation,        The defendants' have moved to dismiss on a number of
likeness, website                                              grounds. (Docket # 11 and # 39.) For the reasons
                                                               explained below, the case will be dismissed for lack of
                                                               personal jurisdiction.

Counsel: [*1] William M Schmalfeldt, Sr, Plaintiff, Pro
se, St. Francis, WI.                                           BACKGROUND

                                                               Plaintiff William Schmalfeldt is a resident of the State of
For Eric P Johnson, Sarah Palmer, also known as Rose,          Wisconsin. (First Am. Compl., Docket # 6 at ¶ 1.)
Defendants: Aaron J Walker, Manassas, VA.                      Defendant Eric Johnson is a resident of the State of
                                                               Tennessee (id. at ¶ 2), and defendant Sarah Palmer is a
                                                               resident of the State of North Carolina (id. at ¶ 3).
                                                               Schmalfeldt [*2] pleads that he is involved in a long-
Judges: NANCY JOSEPH, United States Magistrate                 standing dispute with several of the members of what he
Judge.                                                         calls "a cult of right wing bloggers." (Id. at ¶ 7.) He
                                                               claims that the dispute began when he wrote a series of
                                                               articles defending a man who had previously been
                                                               convicted of serious crimes, whom the "cult" was trying
Opinion by: NANCY JOSEPH                                       to "put back in jail." (Id.) The group grew larger (id. at ¶
                                                               8), and became enraged when Schmalfeldt began to
                                                               use "publicly available information to identify" them (id.
                                                               at ¶ 9). Thereafter, Schmalfeldt alleges that they "turned
                                                               their attention to ruining [his] life." (Id.) He further alleges

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 82 of 100 Document 6
                                                                                                         Page 2 of 6
                                          2016 U.S. Dist. LEXIS 86118, *2

that the bloggers targeted his late wife and filed "nearly   completely devoted to [Schmalfeldt's] personal
400 criminal charges against [him] in Carroll County,        destruction." (Id. at ¶ 29.) Palmer claims to use
Maryland." (Id. at ¶ 10.) When he moved from Maryland        Schmalfeldt's own words, and Schmalfeldt alleges that
to Wisconsin in August 2015, Schmalfeldt alleges that        "[w]hat she does not tell her readers is that she takes
the bloggers adopted a tactic of contacting him and then     the words out of context and twists them to fit her mold."
filing for a restraining order when he responded,            (Id.) Schmalfeldt alleges that Palmer wrote a blog post
claiming that Schmalfeldt had contacted them without         on January 16, 2016, in which she stated, in short, that
their permission. (Id. at ¶ 11.) Schmalfeldt also alleges    if Schmalfeldt wanted to blame the "cult" for his wife's
that another tactic employed by these bloggers was to        death, he needed to take responsibility as well, stating
"portray [him] as a child pornographer," based on three      his [*5] wife begged him to stop harassing "[redacted]."
self-produced audio comedy bits that he voiced               (Id. at ¶ 29.)1 Schmalfeldt alleges that his wife "never
and [*3] recorded in 2013. (Id. at ¶ 14.) Johnson made       'begged' [him] to 'stop harassing' anyone." (Id. at ¶ 30.)
several written and telephone contacts with the              Schmalfeldt also references a December 2015 blog post
managements of the apartment complex where                   in which Palmer admitted that she takes his words out of
Schmalfeldt lives "to 'warn' them about the 'child           context "to make them more entertaining to her
pornographer' in their midst." (Id. at ¶ 15.) Schmalfeldt    readership." (Id. at ¶ 30.)2 Finally, Schmalfeldt alleges
alleges that Johnson also posted the names, home             that "[b]ecause of the actions of these named
addresses, phone numbers, and email addresses of the         defendants and others, Plaintiff's online reputation has
board members of the management group that                   been permanently scarred." (Id. at ¶ 31.)
manages the property where he lives. (Id. at ¶ 16.)

                                                             Misappropriation of Name and Likeness
Libel Per Se
                                                             Schmalfeldt's misappropriation of name and likeness
In support of his claim for libel per se against all         claim centers around defendant Palmer's blog, which is
defendants (Johnson, Palmer, and John and Jane               titled using his name. (Id. at ¶ 43.) He also alleges that
Does), Schmalfeldt begins with allegations that Johnson      she "uses multiple copyrighted images of [him] on her
"made several online comments on the blogs of other          blog," which she has altered to "further defame" him. (Id.
people in which he accused [Schmalfeldt] of the              at ¶ 44.) Schmalfeldt alleges that Palmer's blog has a
manufacture and sale of child pornography." (Id. at ¶        prominent donations button. (Id. at ¶ 45.)
21.) Schmalfeldt lists various specific incidences from
September, October, and November 2015 that he
believes were instances of Johnson committing libel          False Light Invasion of Privacy [*6]
against him, from accusing him of "boy scout rape
fantasies" and threatening to send the information both      The general basis for Schmalfeldt's false light invasion
to Vanderbilt University (where Schmalfeldt participated     of privacy claim concerns several audio recordings of
in a study) and the management of his apartment              "three comedy sketches." (Id. at ¶ 35.) According to the
complex (id. at ¶ 22); made allegations on a blog post       complaint, Johnson has "publicly label[ed] Plaintiff as a
concerning, among [*4] other things, allegations of          child pornographer" based on these recordings. (Id. at ¶
Schmalfeldt describing the sex acts of his own daughter,     34.) (This allegation also appears to relate to Johnson's
filing false charges, committing perjury, admitting to       alleged contact with the management company for
using illegal drugs with his stepson, and deleting           Schmalfeldt's     apartment    building.)     Additionally,
thousands of pages of evidence to avoid prosecution          Schmalfeldt alleges that Palmer's website "defines [him]
and civil suits (id. at ¶ 25). Schmalfeldt alleges that on   as 'the fevered ravings of lying, cry-bully Bill
November 2, 2015, Johnson posted on Palmer's blog a          Schmalfeldt,'" and he denies he is any of those things.
list of the names, addresses, phone numbers, and email
addresses of the board members of the management
group that manages his apartment complex. (Id. at ¶          1 Schmalfeldt has two paragraphs numbered 29 in his
26.) Johnson also forwarded Schmalfeldt's tweets to the      amended complaint. This citation refers to the second
management group in early 2016. (Id. at ¶ 27.)               paragraph 29.
                                                             2 There
                                                                   are also two paragraphs numbered 30 in Schmalfeldt's
As to Palmer, Schmalfeldt's allegations concern
                                                             amended complaint. This citation is to the second paragraph
Palmer's blog, which Schmalfeldt states is "a blog
                                                             numbered 30.

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 83 of 100 Document 6
                                                                                                              Page 3 of 6
                                            2016 U.S. Dist. LEXIS 86118, *6

(Id. at ¶ 37.)3 Schmalfeldt further alleges that Palmer         court to determine whether the defendant falls within the
filed for restraining orders in places she knows he will        grasp of Wisconsin's long-arm statute, Wis. Stat. §
have trouble getting to. (Id. at ¶ 38.)                         801.05. Logan Products, Inc. v. Optibase, Inc., 103 F.3d
                                                                49, 52 (7th Cir. 1996). The Wisconsin Supreme Court
                                                                has determined that the long-arm statute "is to be
ANALYSIS                                                        liberally construed in favor of the exercise of
                                                                jurisdiction." Federated Rural Elec. Ins. Corp. v. Inland
In their motion to dismiss, Johnson and Palmer argue            Power & Light Co., 18 F.3d 389, 391 (7th Cir. 1994)
that the case should be dismissed on several different          (citing Schroeder v. Raich, 89 Wis. 2d 588, 593, 278
grounds: for lack of subject matter jurisdiction; for lack of   N.W.2d 871 (1979)). The second inquiry requires a
personal jurisdiction; for insufficient service of process;     court to consider whether the exercise of jurisdiction
and for failure to state a claim upon which relief can be       over the defendant comports with the due process
granted. Because I find that this Court lacks personal          requirements of the Fourteenth Amendment of the
jurisdiction [*7] over the defendants, I will address only      United States Constitution. Logan Products, 103 F.3d at
that issue.                                                     52.

As a preliminary matter, only the libel per se and              I will begin with the first inquiry. Wisconsin's long-arm
misappropriation of likeness claims are considered here.        statute contemplates that personal jurisdiction can be
Schmalfeldt's false light invasion of privacy claim is not      either general or specific. Rasmussen v. General Motors
a claim Wisconsin recognizes. While Wisconsin does              Corp., 2011 WI 52, ¶ 15, 335 Wis. 2d 1, 803 N.W.2d
recognize "invasion of privacy" as a tort, see Wis. Stat. §     623. If a plaintiff can establish general jurisdiction over a
995.50, it does not recognize a "false light invasion of        nonresident defendant under Wis. Stat. § 801.05(1),
privacy claim." Zinda v. Louisiana Pac. Corp., 149 Wis.         "the defendant may be brought before Wisconsin courts
2d 913, 929, 440 N.W.2d 548, 555 (1989) (noting that            for claims that are unrelated to the defendant's activities
the invasion of privacy tort statute "does not provide a        in Wisconsin." Id. Specific jurisdiction is more limited,
cause of action for placing a person in a false light in the    and "the claim for relief for which personal jurisdiction is
public eye"); see also Ladd v. Uecker, 2010 WI App 28,          sought must be substantially connected to or arise out
¶ 5, 323 Wis. 2d 798, 804, 780 N.W.2d 216, 218 (noting          of the defendant's contacts with Wisconsin." Id. at ¶ 15.
that the appellant acknowledged in her brief "that              Here, Schmalfeldt contends that this court has specific
Wisconsin does not recognize 'false light invasion of           jurisdiction [*9] under Wis. Stats. § 801.05(2) and §
privacy'").                                                     801.05(4)(a).

On a motion to dismiss for lack of personal jurisdiction        Section 801.05(2) confers jurisdiction in "any action
under Fed. R. Civ. P. 12(b)(2), the burden of proof rests       which may be brought under statutes of this state that
on the party asserting jurisdiction to make a prima facie       specifically confer grounds for personal jurisdiction over
showing supporting that assertion. Hyatt Int'l Corp. v.         the defendant." Section 801.05(4)(a) provides that the
Coco, 302 F.3d 707, 713 (7th Cir. 2002). In deciding the        court has personal jurisdiction "[i]n any action claiming
dismissal motion, the court must accept as true all well-       injury to person or property within this state arising out
pleaded facts alleged in the complaint and also resolve         of an act or omission outside this state by the
in plaintiff's favor all disputes concerning relevant facts     defendant, provided in addition that at the time of the
presented in the record. Purdue Research Found. v.              injury . . . [s]olicitation or service activities were carried
Sanofi—Synthelabo, S.A., 338 F.3d 773, 782 (7th Cir.            on within this state by or on behalf of the defendant."
2003).                                                          Schmalfeldt has not identified, and I have not found, any
                                                                indication that his actions for libel and misappropriation
In diversity cases, a federal district court has personal       of name or likeness authorize specific jurisdiction.
jurisdiction over a party if a court of the [*8] state in       Accordingly, Section 801.05(2) does not apply.
which it sits would have such jurisdiction. Heritage
House Restaurants, Inc. v. Continental Funding Grp.,            As to Section 801.05(4)(a), it confers jurisdiction when
Inc., 906 F.2d 276, 279 (7th Cir. 1990). In Wisconsin,          an injury occurs in this state because of a foreign action
this is a two-pronged inquiry. The first prong requires a       and "at the time of the injury . . . [s]olicitation or service
                                                                activities were carried on within this state by or on
3 There                                                         behalf of the defendant." To implicate this section,
         are two paragraphs numbered 37, and this citation
refers to the second paragraph numbered 37.                     Schmalfeldt "must show three jurisdictional facts: (1) an

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 84 of 100 Document 6
                                                                                                              Page 4 of 6
                                            2016 U.S. Dist. LEXIS 86118, *9

act committed outside the state by the defendant, (2) an        2174, 85 L. Ed. 2d 528 (1985); (2) the alleged injury
injury to person or property within the state which is          must have arisen from the defendant's forum-related
claimed to arise out of the foreign act, and (3) some           activities, id.; and (3) the exercise of jurisdiction must
additional [*10] contact such as solicitation activities [or    comport with traditional notions of fair play and
service activities] carried out by the defendant which link     substantial justice, Int'l Shoe Co. v. Washington, 326
the defendant to the state." Knot Just Beads v. Knot            U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945). The
Just Beads, Inc., 217 F. Supp. 2d 932, 934 (E.D. Wis.           crucial inquiry is whether a defendant's contacts with the
2002). Assuming for purposes of this inquiry that               state are such that he should reasonably anticipate
Schmafeltd has met the first two factors, he fails on the       being haled into court. Int'l Med. Grp., Inc. v. Am.
third factor.                                                   Arbitration Ass'n, Inc., 312 F.3d 833, 846 (7th Cir.
                                                                2002).
"In order for solicitation activities in Wisconsin to trigger
personal jurisdiction, the solicitor must anticipate            Schmalfeldt relies on Calder v. Jones, 465 U.S. 783,
receiving a financial benefit from the solicitation." Id.       104 S. Ct. 1482, 79 L. Ed. 2d 804 (1984), a case in
(citing Schimpf v. Gerald Inc., 2 F. Supp. 2d 1150, 1162        which the Supreme Court found that California [*12]
(E.D. Wis. 1998) (citing Pavlic v. Woodrum, 169 Wis. 2d         had personal jurisdiction over a Florida-based
585, 592, 486 N.W.2d 533 (Ct. App. 1992)). As the Knot          newspaper when it was sued for committing libel against
Just Beads court explained, the Wisconsin Supreme               the plaintiff, to support his position that because Palmer
Court quoted with approval the following language from          and Johnson intended to cause a "tortious injury" in
Tilley v. Keller Truck & Implement Corp., 200 Kan. 641,         Wisconsin, Wisconsin has jurisdiction over the
438 P.2d 128, 133-34 (1968), when discussing the                defendants. However, in Walden v. Fiore, 134 S. Ct.
rationale behind exercising jurisdiction over those who         1115, 188 L. Ed. 2d 12 (2014), the Supreme Court
solicit or provide service activities in Wisconsin:             explained that it was more than just a defendant's intent
                                                                to commit a tort against someone in a foreign
    If the defendant advertises, solicits, or sells its         jurisdiction that conferred jurisdiction. In Walden, the
    product in the forum state it then has or can               Supreme Court found that Nevada could not exercise
    anticipate some direct or indirect financial benefit        jurisdiction over a defendant from Georgia based merely
    from the sale, trade, use or servicing of its products      on the defendant's knowledge that his affidavit would
    in the forum state. It is then subject to in personam       cause harm to two plaintiffs in Nevada. Id. at 1125-26.
    jurisdiction. The particular product or service             As such, Walden reinforced the principle that the
    causing the injury need not be sold or performed in         connections sufficient to establish personal jurisdiction
    the forum state but the defendant must reasonably           must be to the forum, not to the injured plaintiff. The
    have or anticipate financial benefit from the sale,         Court explained, "The crux of Calder was that the
    trade, use or servicing on its products in the              reputation-based 'effects' of the alleged libel connected
    foreign [*11] state.                                        the defendants to California, not just to the plaintiff." Id.
                                                                at 1123-24. Thus, in Walden, "the Supreme Court
Schmalfeldt has not alleged any facts that suggest that         rejected [the] theory" suggested in Calder "that, if a
either Johnson or Palmer have engaged in solicitation or        defendant knows that its intentional acts will cause
service activities in Wisconsin. Johnson's alleged              effects in a state, then that state can exercise
contacts with Wisconsin include telephone calls and             jurisdiction [*13]    over the defendant." Maxitrate
emails; Palmer's is a blog about Schmalfeldt. Section           Tratamento Termico E Controles v. Super Sys., Inc.,
801.05(4)(a), therefore, does not confer specific               617 Fed. Appx. 406, 408 (6th Cir. 2015).
jurisdiction over the defendants.
                                                                Under this framework, it is clear that exercising personal
Even if a provision of Wisconsin's long-arm statute             jurisdiction over Palmer would be incongruous with due
applied, exercising jurisdiction over the defendants            process. It is not enough that Palmer knew, or should
would violate due process. In determining whether               have known, that her blog would cause injury in
exercising jurisdiction comports with due process, there        Wisconsin, and Schmalfeldt has alleged no other
are three essential requirements in this analysis: (1) the      connection to or contact with Wisconsin. I also note that
defendant must have purposefully availed itself of the          the Seventh Circuit has not adopted a special due
privilege of conducting business in the forum state or          process test for internet cases. "We have faced that
purposefully directed his activities at the state, Burger       problem on several occasions . . . and thus far it has
King Corp. v. Rudzewicz, 471 U.S. 462, 472, 105 S. Ct.          appeared to use 'that the traditional due process inquiry

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 85 of 100 Document 6
                                                                                                           Page 5 of 6
                                           2016 U.S. Dist. LEXIS 86118, *13

[ ] is not so difficult to apply in cases involving internet   2001 WI App 124, 246 Wis. 2d 317, 629 N.W.2d 795,
contacts that courts need some sort of easier-to-apply         the Wisconsin Court of Appeals found that due process
categorical test.'" Advanced Tactical Ordinancy Sys.,          would be violated by exercising jurisdiction over an out-
LLC v. Real Action Paintball, Inc., 751 F.3d 796, 802          of-state party to a divorce action, even though he made
(7th Cir. 2014) (quoting Illinois v. Hemi Grp., LLC, 622       child support payments to Wisconsin as well telephone
F.3d 754, 759 (7th Cir. 2010) (internal string citation        calls and sent letters to his children in Wisconsin.
omitted)). Moreover, the Seventh Circuit has added that        Johnson's contacts hardly compare to the out-of-state
courts should be cautious "in resolving questions about        party's in Bushelman.
personal jurisdiction involving online contacts to ensure
that a defendant is not haled into court simply because        In determining whether exercising jurisdiction comports
the defendant owns or operates a website that is               with due process, the Supreme Court has placed much
accessible in the forum state." be2 LLC v. Ivanov, 642         emphasis on foreseeability. Purdue Research Found.,
F.3d 555, 558 (7th Cir. 2011) (citation omitted). "If the      338 F.3d at 781 (internal citations omitted). The
defendant merely operates a website, even a 'highly            defendant must "purposefully avail" itself to a particular
interactive' website, that is accessible from, but does not    jurisdiction, ensuring "that a defendant will not be haled
target, the forum [*14] state, then the defendant may          into a jurisdiction solely as a result of 'random,'
not be haled into court in that state without offending the    'fortuitous,' or 'attenuated' contact." Burger King, 471
Constitution." Id. at 559 (emphasis in original); see also     U.S. at 475 (internal citations omitted). Though
Salfinger v. Fairfax Media Ltd., 2016 WI App 17, 367           Johnson's contact with Wisconsin was not random, the
Wis. 2d 311, 876 N.W.2d 160 (determining that state            nature and quality of the contact [*16] does not rise to
courts do not have personal jurisdiction over a website        the level of satisfying the requirement that being sued in
that does not "target" the forum state).                       Wisconsin should have been foreseeable to Johnson.

As to defendant Johnson, he falls somewhere between            In sum, exercising jurisdiction over Palmer and Johnson
the defendants in Calder and Walden. He, according to          would not comport with due process. Schmalfeldt has
the complaint, made "several written and telephone[]           not shown that, with respect to the incident at issue,
contacts with the management of the apartment                  either Palmer or Johnson would have foreseen or been
complex where Plaintiff dwells to 'warn' them about the        given fair warning that they could and would be sued in
'child pornographer' in their midst" (Am. Compl., Docket       Wisconsin in relation to incidents underlying this lawsuit.
# 6 at ¶ 15) and "also posted the names, home                  Because I find that exercising jurisdiction would not
addresses, phone numbers and email addresses of the            comport with due process, I need not consider the
board members" of the management company that                  remainder of the defendant's arguments for dismissal.
manages that property for the Catholic Sisters of Saint
                                                               NOW, THEREFORE, IT IS HEREBY ORDERED that
Francis of Assisi (id. at ¶ 16). He has done more than
                                                               the defendants' motions to dismiss for lack of personal
the defendants in Walden, whose only actions that could
                                                               jurisdiction (Docket # 11, 39) are GRANTED.
possibly be construed as targeting the forum was writing
a false affidavit, but it does not rise to the level of the    IT IS FURTHER ORDERED that this case is
defendant in Calder, who distributed a widely-read             DISMISSED. The Clerk of Court is directed to enter
newspaper in the forum state and also depended on              judgment accordingly.
people and information in the forum state to write the
story itself.                                                  Dated at Milwaukee, Wisconsin this 1st day of July,
                                                               2016.
"Emails and calls directed [*15] at the forum state can
be meaningful enough to create personal jurisdiction,"         BY THE COURT
United Airlines, Inc. v. Zaman, No. 14 C 9214, 152 F.
Supp. 3d 1041, 2015 U.S. Dist. LEXIS 56982, 2015 WL            /s/ Nancy Joseph
2011720, at *8 (N.D. Ill. Apr. 30, 2015) (citing Walden,
134 S. Ct. at 1122). However, Johnson's contact is not         NANCY JOSEPH
such meaningful contact. Several phone calls and
                                                               United States Magistrate Judge
emails    to    Schmalfeldt's    apartment     complex's
management company are not substantial enough to
permit a Wisconsin court to exercise jurisdiction over         JUDGMENT IN A CIVIL CASE
Johnson. For example, In Bushelman v. Bushelman,

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 86 of 100 Document 6
                                                                                    Page 6 of 6
                                          2016 U.S. Dist. LEXIS 86118, *16

□ Jury Verdict. This action came before the Court for a
trial by jury. The issues have been tried and the jury has
rendered its verdict.

⊠ Decision by Court. This action came before [*17]
the court, the issues have been decided and a decision
has been rendered.

IT IS ORDERED that this action is hereby DISMISSED
for lack of personal jurisdiction.

Approved: /s/ Nancy Joseph

NANCY JOSEPH

United States Magistrate Judge

Dated: July 1, 2016


  End of Document




                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 87 of 100 Document 6
No Shepard’s Signal™
As of: June 8, 2020 8:46 PM Z


                                         Stokinger v. Armslist, LLC
                                       Superior Court of Massachusetts, At Suffolk
                                      March 13, 2020, Decided; April 28, 2020, Filed
                                 Opinion No.: 144647, Docket Number: 1884CV03236-F

Reporter
2020 Mass. Super. LEXIS 69 *

                                                              Outcome
Kurt Stokinger et al.1 v. Armslist, LLC et al.2               Motion to dismiss allowed.

Core Terms
firearms, website, sellers, provider, sales, trafficking,
gun, third-party, publisher, immunity, licensed, computer
service, advertisements, interactive, dealers, posted,
                                                              LexisNexis® Headnotes
third party, users, sex, motion to dismiss, facilitates,
purchaser, internet, buyers, background check, design
feature, transactions, editorial, shooting, alleges


                                                                  Business & Corporate Compliance > ... > Computer
                                                                  & Internet Law > Content
Case Summary                                                      Regulation > Communications Decency Act

                                                              HN1[ ]   Content         Regulation,   Communications
Overview                                                      Decency Act

HOLDINGS: [1]-An online firearm marketplace's motion          In enacting the Communications Decency Act, 47
to dismiss was allowed since the claims against it since      U.S.C.S. § 230, Congress recognized that the internet
the martketplace's conduct fell within the scope of           was an extraordinary advancement in the availability of
immunity set out in the Communications Decency Act            education and informational resources as well as a
(CDA), 47 U.S.C.S. § 230, similarly to the challenges         forum for free speech and cultural development. 47
raised in the Backpage.com. LLC decision, plaintiffs'         U.S.C.S. § 230(a).
challenges related to the design and structure of the
website, which were editorial decisions, so their claims
were precluded under the CDA, their claim that the
marketplace created the content at issue was reviewed             Business & Corporate Compliance > ... > Computer
and rejected in the Daniel decision, a similar case; the          & Internet Law > Content
marketplace was not an information content provider,              Regulation > Communications Decency Act
and plaintiffs' claims were based on complaints about
                                                              HN2[ ]   Content         Regulation,   Communications
posted content created or developed by a third party.
                                                              Decency Act

                                                              To achieve its goals, the Communications Decency Act
                                                              (CDA), 47 U.S.C.S. § 230, provides broad immunity to
                                                              web-based service providers for all claims arising from
                                                              their publication of information from third parties. 47
1 Janella
                                                              U.S.C.S. § 230(c)(1). In fact, the CDA was enacted
            Stokinger.
                                                              partially in response to cases in which internet
2 Grant   Headley and Sara Johnson.

                   Case 2:20-cv-00215-PP Filed 06/08/20
                                             Timothy Moore Page 88 of 100 Document 6
                                                                                                            Page 2 of 8
                                          2020 Mass. Super. LEXIS 69, *69

publishers were held liable for defamatory statements             Civil Procedure > ... > Federal & State
posted by third parties on their message boards. In               Interrelationships > Federal Common
reaction, Congress recognized the threat and obvious              Law > Preemption
chilling effect that tort-based lawsuits could pose to the
free exchange of information over the internet. The CDA       HN5[ ]   Content       Regulation,     Communications
addresses the chill by immunizing interactive computer        Decency Act
service providers from claims or theories of liability that
would treat it as the publisher or speaker of information     The Communications Decency Act, 47 U.S.C.S. § 230,
provided by a third party.                                    expressly preempts all state claims that are inconsistent
                                                              with this section. Section 230(e)(3) provides that no
                                                              cause of action may be brought and no liability may be
                                                              imposed under any State or local law that is inconsistent
    Business & Corporate Compliance > ... > Computer
                                                              with this section.
    & Internet Law > Content
    Regulation > Communications Decency Act

HN3[ ]   Content        Regulation,    Communications             Business & Corporate Compliance > ... > Computer
Decency Act                                                       & Internet Law > Content
                                                                  Regulation > Communications Decency Act
The Communications Decency Act , 347 U.S.C.S. §
230, states, in part that no provider or user of an           HN6[ ]   Content       Regulation,     Communications
interactive computer service shall be treated as the          Decency Act
publisher or speaker of any information provided by
another information content provider. 47 U.S.C.S. §           In the context of the Communications Decency Act, 47
230(c)(1). An interactive computer service is as any          U.S.C.S. § 230, whether a website's design features
information service, system, or access software provider      employ neutral tools is helpful in determining whether
that provides or enables computer access by multiple          those features materially contribute to the unlawfulness
users to a computer server, including specifically a          of the content. A neutral tool is a feature provided by an
service or system that provides access to the Internet        interactive computer service provider that can be utilized
and such systems operated or services offered by              for proper or improper purposes. A defendant who
libraries or educational institutions. 47 U.S.C.S. §          provides a neutral tool that is subsequently used by a
230(f)(2).                                                    third party to create unlawful content will generally not
                                                              be considered to have contributed to the content's
                                                              unlawfulness, even if the interactive computer service
                                                              provider knew, or should have known, that its neutral
    Business & Corporate Compliance > ... > Computer
                                                              tools were being used for illegal purposes. Material
    & Internet Law > Content
                                                              contribution does not mean merely taking action that is
    Regulation > Communications Decency Act
                                                              necessary to the display of allegedly illegal content,
                                                              such as providing a forum for third-party posts. 'Rather,
HN4[ ]   Content        Regulation,    Communications
                                                              it means being responsible for what makes the
Decency Act
                                                              displayed content allegedly unlawful.
In the context of the Communications Decency Act , 47
U.S.C.S. § 230, it is well-established that notice of the
unlawful nature or the information provided is not
enough to make it the service provider's own speech.
Immunity applies even after notice of the potentially         Judges: [*1] Heidi E. Breiger, Justice of the Superior
unlawful nature of the third-party content.                   Court.



    Business & Corporate Compliance > ... > Computer          Opinion by: Heidi E. Breiger
    & Internet Law > Content
    Regulation > Communications Decency Act


               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 89 of 100 Document 6
                                                                                                                 Page 3 of 8
                                                 2020 Mass. Super. LEXIS 69, *1

Opinion                                                               example, licensed dealers are required to conduct
                                                                      background checks of potential buyers to ensure that
                                                                      guns are not sold to individuals who are prohibited from
                                                                      possessing firearms, such as felons, the mentally ill,
MEMORANDUM OF DECISION AND ORDER ON                                   domestic abusers, and minors (collectively, "prohibited
ARMSLIST, LLC'S MOTION TO DISMISS                                     purchasers"). In addition, licensed dealers must keep
                                                                      records of firearms sales to assist law enforcement with
This action arises from the shooting of Boston Police                 criminal investigations. Licensed dealers also must
Officer Kurt Stokinger ("Officer Stokinger") during a                 inform law enforcement whenever a purchaser engages
police investigation. Officer Stokinger and his wife,                 in a "multiple sale," which is when a purchaser buys
Janella Stokinger ("Mrs. Stokinger") (collectively, "the              more than one firearm within five business days as it
Stokingers"), assert various claims against the shooter,              may indicate firearms trafficking. Licensed dealers also
Grant Headley ("Headley"), the gun's seller, Sara                     have a duty to screen for suspicious sales and may
Johnson ("Johnson"), and Armslist, LLC ("Armslist"), an               refuse a sale when the dealer believes that the sale is
online marketplace facilitating the purchase and sale of              dangerous [*3] or risky.
firearms. The Stokingers allege that Johnson used
Armlist to purchase firearms—including the gun used to                Under federal law, unlicensed "private sellers"—persons
shoot Stokinger—and then illegally sold or transferred                not engaged in the firearms business—are permitted to
those firearms to individuals who were legally prohibited             sell a maximum of four firearms per year. Such private
from possessing firearms. Before the court is Armslist's              sellers are not required to conduct background checks
motion to dismiss the Stokingers' claims against it                   of potential buyers or keep a record of their
(Counts Three, Four, Five, Six, and Seven) on the                     transactions.
ground that each claim is barred by the
                                                                      In Massachusetts, all firearm purchasers—licensed or
Communications Decency Act, 47 U.S.C. §230 (2018).
                                                                      not—must obtain a permit prior to buying a firearm, and
For the following reasons, Armslist's motion to dismiss is
                                                                      the issuance of such a permit requires the individual to
ALLOWED.3
                                                                      undergo a background check. G.L.c. 140, §§129B-
BACKGROUND                                                            129C.
                                                                      B. Armslist.com
Following is a summary of the well-pleaded factual
allegations of the First Amended Complaint (the [*2]                  Armslist.com is a for-profit online firearms marketplace
"complaint").4 See Sisson v. Lhowe, 460 Mass. 705,                    that facilitates sales of firearms and accessories.
707, 954 N.E.2d 1115 (2011).                                          Armslist owns and operates Armslist.com, which it
A. Relevant Federal and State Regulation of Firearm                   developed after several major websites chose to cease
Sales                                                                 online firearm sales.

Federal law requires that only federally licensed                     Armslist.com is not a federally licensed firearms dealer.
firearms dealers may engage in the firearms business.                 Instead it functions as an intermediary by providing
To obtain a federal firearms license, a person or entity              information to both firearms sellers and buyers so as to
must apply for—and be granted—a license from the                      facilitate transactions. Prospective firearms customers
Federal Bureau of Alcohol, Tobacco, Firearms, and                     use the website's internal e-mail system to contact
Explosives ("ATF"). Federally licensed firearms dealers               firearms sellers to arrange a transaction. Customers
are subject to duly promulgated regulations. For                      may also contact sellers outside of the website by using
                                                                      the seller's contact information provided on the website.
                                                                      C. The Firearm Involved in [*4] the Shooting
3 Armslist  also filed a motion to dismiss for lack of personal
jurisdiction but in light of the instant ruling, the court need not   On January 8, 2016, Headley shot Stokinger in the leg
address the jurisdictional issue.                                     with a .40 caliber Glock Model 27 semi-automatic
                                                                      handgun. Headley, a convicted felon, is a prohibited
4 As additional support for its motion, Armslist submitted a
                                                                      purchaser of firearms under Massachusetts law. G.L.c.
declaration from Jonathan Gibbon, the co-founder and
                                                                      140, §129B. After the shooting, fellow officers recovered
President of Armslist, to which the Stokingers objected. Insofar
                                                                      Headley's firearm. The post-shooting investigation
as the court has resolved the instant motion without the benefit
of Mr. Gibbon's declaration, this objection is moot.                  produced information giving rise to the Stokingers'

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 90 of 100 Document 6
                                                                                                               Page 4 of 8
                                              2020 Mass. Super. LEXIS 69, *4

allegation that Headley's possession of the firearm was           customers may use the website's "location" filter to
traced to Armslist.com transactions.5 The Stokingers              narrow their search to sales to specific states, enabling
believe that shortly after Johnson purchased the firearm          them to weed out sales in states with stricter gun laws.
from McNamara, either Johnson or Sullivan sold the gun
to Headley.                                                       The Stokingers further allege that Armslist is negligent
                                                                  because it permits users to maintain their anonymity,
D. Instant Action                                                 and takes no action to monitor or prevent illegal sales.
                                                                  The Stokingers also claim that Armslist is aware that its
On October 18, 2018, the Stokingers filed this action             website is a magnet for illegal gun transactions and
against Headley, Johnson, and Armslist. Count One is a            negligently failed [*6] to institute reasonable safeguards
claim against Headley for assault and battery. Counts             to minimize the risks of such transactions, such as
Two and Three are negligence claims against Johnson               limiting the number of guns that can be sold or
and Armslist, respectively. Count Four alleges that               purchased by each user or requiring sellers to conduct
Armslist aided and abetted in Johnson's negligent sale            background checks.6
of the firearm to Headley. Count Five asserts a claim of
public nuisance against Armslist. Counts Six and Seven            Count Four alleges that in brokering the firearm
assert claims by Mrs. Stokinger against all defendants            transaction between Johnson and McNamara, Armslist
for loss of consortium and loss of support. Armslist now          aided and abetted in the negligent subsequent sale of
moves to dismiss each of the claims against [*5] it               the firearm to Headley.
(Counts Three, Four, Five, Six, and Seven) on the
ground that the Stokingers' claims are barred by the              Count Five alleges that Armslist created a public
Communications Decency Act ("CDA" or the "Act"), 47               nuisance by designing and maintaining an online
U.S.C. §230.                                                      marketplace tailored to attract and encourage persons
                                                                  who wish to buy or sell firearms in contravention of
The gravamen of the Stokingers' negligence claim                  federal and state gun laws. As a result, the Stokingers
(Count Three) is that Armslist.com's design and                   claim that Armslist substantially and unreasonably
operational features facilitate illegal firearms sales and        interfered with the public's safety and comfort.
encourage      illegal  firearms     trafficking  because
Armslist.com makes it easy for prospective buyers to              Counts Six and Seven allege that Armslist's
locate private sellers by using a filter feature permitting       aforementioned conduct was the proximate cause of
prospective buyers to browse advertisements by private            Mrs. Stokinger's loss of consortium and loss of spousal
sellers. Inasfar as most states do not require private            support.
firearm sellers to conduct background checks on
prospective customers, private sales are more attractive          For the following reasons, the court concludes that
to prohibited purchasers. Additionally, prospective               Armslist is immune from each of these claims pursuant
                                                                  to the CDA.

5 In                                                              DISCUSSION
       particular, ATV learned that Derek McNamara
("McNamara") purchased the firearm on March 3, 2015, from.
Black Op Arms, a federally licensed firearms dealer in            A. CDA Generally
Claremont, New Hampshire. McNamara informed ATF that he
then sold the firearm to Johnson, a New Hampshire woman           HN1[ ] In enacting the CDA, Congress recognized that
who contacted him through Armslist.com. McNamara met
                                                                  the internet was an extraordinary advancement in the
Johnson in a McDonald's parking lot in Warner, New
                                                                  availability of education and informational resources
Hampshire, in July 2015, and sold her the firearm. Her
confederate, Daniel Ray Sullivan ("Sullivan"), was a convicted
                                                                  as [*7] well as a forum for free speech and cultural
felon. On July 26, 2017, Johnson and Sullivan were indicted in    development. 47 U.S.C. §230(a). It also found that the
on federal firearms charges in the United States District Court   internet had "flourished, to the benefit of all Americans,
in New Hampshire; each pleaded guilty. Sullivan admitted he       with a minimum of government regulation." 47 U.S.C.
contacted Armslist.com to arrange various firearms purchases.
According to ATF's investigation, Johnson purchased and then
sold an estimated thirty to sixty-three firearms that she         6 Because  the court concludes that Armslist is immune from
procured from Armslist.com. At least four of the firearms she     the negligence claim pursuant to the CDA, the court need not
purchased were recovered on the streets of Greater Boston         determine whether Armslist owed a duty of care to the
within seven months of Johnson's purchase.                        Stokingers.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 91 of 100 Document 6
                                                                                                                  Page 5 of 8
                                                2020 Mass. Super. LEXIS 69, *7

§230(a)(4). In light of its findings, Congress sought "to           LLC, 817 F.3d at 19. The Stokingers argue that their
promote the continued development of the Internet" and              claims do not treat Armslist as the publisher or speaker
"to preserve the vibrant and competitive free market that           of third-party content; instead, they claim that Armslist's
presently exists . . ." 47 U.S.C. §230(b)(1)-(2).                   liability is predicated on [*9] its role in developing,
                                                                    designing, and maintaining a website that facilitates and
HN2[ ] To achieve its goals, the CDA provides broad                 encourages illegal gun trafficking.
immunity to web-based service providers for all claims
arising from their publication of information from third            It appears that this issue is one of first impression in the
parties. Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th               Commonwealth, although the highest state court in
Cir. 2008), citing 47 U.S.C. §230(c)(1). In fact, the CDA           Wisconsin and the Court of Appeals for the First Circuit
was enacted partially in response to cases in which                 have already addressed and resolved the same issue.
internet publishers were held liable for defamatory                 Review of the pleadings and case law in this area leads
statements posted by third parties on their message                 the court to agree that Armslist's conduct falls within the
boards. Doe v. Backpage.com, LLC, 817 F.3d 12, 18                   scope of the immunity set out in the CDA, consequently
(1st Cir. 2016), citing Stratton Oakmont, Inc. v. Prodigy           barring the Stokingers' claims.
Servs. Co., 1995 N.Y.Misc. LEXIS 229, *12-*14
(N.Y.Sup.Ct. May 24, 1995). In reaction, Congress                   C. Analysis
recognized the threat and "obvious chilling effect" that
                                                                    There has been "near-universal agreement that section
tort-based lawsuits could pose to the free exchange of
                                                                    230 should be not be construed grudgingly."
information over the internet. Zeran v. America Online,
                                                                    Backpage.com, LLC, 817 F.3d at 18. "This preference
Inc., 129 F.3d 327, 331 (4th Cir. 1997). The CDA
                                                                    for broad construction recognizes that websites
addresses the chill by immunizing interactive computer
                                                                    displaying third-party content may have an infinite
service providers from claims or theories of liability that
                                                                    number of users generating an enormous amount of
"would treat [it] as the publisher or speaker of . . .
                                                                    potentially harmful content, and holding website
information" provided by a third party. See Universal
                                                                    operators liable for that content 'would have an obvious
Commc'n Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 418
                                                                    chilling effect' in light of the difficulty of screening posts
(1st Cir. 2007) (quotations omitted) (interactive
                                                                    for potential issues." Id. at 18-19, quoting Zeran, 129
computer service providers still liable [*8] for their own
                                                                    F.3d at 331. This broad construction has resulted in the
conduct and their own speech).
                                                                    recognition by courts across the country that many
B. The Instant Claims                                               causes of action are premised on the publication or
                                                                    speaking of third-party content. See National Ass'n of
The Stokingers' claims are predicated on Armslist's                 the Deaf v. Harvard Univ., 377 F.Sup.3d 49, 65
creation, design, and maintenance of Armslist.com.                  (D.Mass. 2019).
HN3[ ] The CDA states, in pertinent part, "No provider
or user of an interactive computer service shall be                 For example, [*10] in Backpage.com, LLC, 817 F.3d at
treated as the publisher or speaker of any information              20-21, the court concluded that "publishing" functions
provided by another information content provider." 47               include not only "editorial decision[s] with respect to" the
U.S.C. §230(c)(1). An interactive computer service is as            content of a particular posting, but also "the structure
"any information service, system, or access software                and operation of the website." In that case, three young
provider that provides or enables computer access by                sex trafficking victims filed suit against Backpage,
multiple users to a computer server, including                      alleging it engaged in a course of conduct that
specifically a service or system that provides access to            deliberately facilitated sex trafficking, Id. at 16. In so
the Internet and such systems operated or services                  doing, Backpage removed postings by victim support
offered by libraries or educational institutions." 47               organizations as well as law enforcement "sting
U.S.C. §230(f)(2). Here, the Stokingers do not dispute              advertisements" from the "Escorts" section of the
that Armslist.com is an interactive computer service.               website. Id. The plaintiffs also alleged that Backpage's
Rather, the central question before the court is whether            rules governing advertising content were designed to
the Stokingers' claims treat Armslist as the publisher or           encourage and facilitate sex trafficking, particularly
speaker of the content provided by the sellers and                  where it did not require a content poster to provide
buyers of firearms who access its site.7 Backpage.com,
                                                                    is responsible, in whole or in part, for the creation or
                                                                    development of information provided through the Internet or
7 An   information content provider is "any person or entity that   any other interactive computer service." 47 U.S.C. §230(f)(3).

                  Case 2:20-cv-00215-PP Filed 06/08/20
                                            Timothy Moore Page 92 of 100 Document 6
                                                                                                                  Page 6 of 8
                                              2020 Mass. Super. LEXIS 69, *10

identifying information and did not require phone or               Here the Stokingers' challenges to Armslist.com, see
email verification. Id. at 16 & n.2. Although Backpage's           supra, are the same as or similar to those raised in
filtering system prohibited advertisements containing              Backpage.com, LLC. As was the case in
certain words or phrases associated with sex trafficking,          Backpage.com, LLC, the challenges relate to the design
a content poster could bypass that ban by using an                 and structure of the website, which are editorial
abbreviated form of the word or phrase. Id. at 16. The             decisions, so the Stokingers' claims are precluded under
plaintiffs also claimed that Backpage charged for                  the CDA. See Backpage.com, LLC, 817 F.3d at 21
advertisements posted in the "Adult Entertainment"                 ("Features such as these, which reflect choices about
section, thus profiting from sex trafficking. [*11] Id. at         what content can appear on the website and in what
17.                                                                form, are editorial choices . . ."). See also Green v.
                                                                   America Online (AOL), 318 F.3d 465, 471 (3rd Cir.
Plaintiffs argued that the CDA did not bar their claims            2003) cert. denied, 540 U.S. 877, 124 S. Ct. 200, 157 L.
because they did not seek to hold Backpage liable as a             Ed. 2d 140 (2003) ("decisions relating to the monitoring,
"publisher or speaker" of third-party content; rather, they        screening, and deletion of content from its network [are]
sought to hold Backpage liable for designing a website             actions quintessentially related to a publisher's role" and
that made it a participant in sex trafficking. Id. at 20. The      protected by CDA).
court disagreed, concluding that the complained-of
conduct was "part and parcel of the overall design and             The Stokingers claim that Armslist could have done
operation of the website," and consequently such                   more to discourage or delete the offending or unlawful
features were editorial choices falling "within the purview        content or changed its policies so as to reduce the
of traditional publisher functions." Id. at 21. The court          harmful content posted on its website is merely [*13]
also noted that other jurisdictions had rejected similar           another way of stating that Armslist is liable for
claims attempting to hold website operators liable for             publishing the third-party content. See MySpace, Inc.,
failing to provide sufficient protections to users from            528 F.3d at 420-21, cert. denied, 555 U.S. 1031, 129 S.
harmful content created by others. See id. at 21, citing           Ct. 600, 172 L. Ed. 2d 456 (2008) (where sexual assault
MySpace, Inc., 528 F.3d at 419-20 (failing to implement            victim alleged website operator failed to implement
basic safety measures was another way of claiming                  measures that would have prevented her from
website operator was liable for publishing third-party             communicating with predator, court dismissed victim's
content).                                                          claims because her allegations were another way of
                                                                   claiming website was liable for publishing the
In response to Backpage.com, LLC, Congress enacted                 communications of another). See also Universal
Public Law 115-164, titled "Allow States and Victims to            Commc'n Sys., Inc., 478 F.3d at 422 (website operator's
Fight Online Sex Trafficking Act of 2017" (the "2018               decision not to reduce misinformation by changing its
Amendment") to clarify that the CDA "was never                     website policies was "as much an editorial decision with
intended to provide legal protection to websites that              respect to that misinformation as a decision not to
unlawfully promote and facilitate prostitution [*12] . . ."        delete a particular posting"); Green, 318 F.3d at 470
Id. The 2018 Amendment did not narrow the broad                    (failure properly to police its network for content
scope of the CDA's immunity—except in relation to sex              transmitted by users treats website as "publisher or
trafficking. The court's holding in Backpage.com, LLC              speaker" of that content).
was superseded by the enactment of the 2018
Amendment, but the broad legal principles immunizing               The Stokingers allege that Armslist either knew or
other website operators, like Armslist, remain in effect.8         should have known that its website facilitates and
                                                                   encourages illegal gun trafficking. HN4[ ] It is well-
                                                                   established that "notice of the unlawful nature or the
                                                                   information provided is not enough to make it the
8 The    Stokingers refer to various Congressional floor           service provider's own speech. Universal Commc'n
statements, claiming that the CDA should be read in light of its   Sys., Inc., 478 F.3d at 420. Immunity applies "even after
purpose, which is to promote decency and to prevent results        notice of the potentially unlawful nature of the third-party
like Stratton Oakmont, Inc., 1995 N.Y.Misc. LEXIS at *14,
which held a website operator liable for publishing defamatory
third-party posts. Is not the role of this court to rewrite        fashion they do must be addressed by Congress. If Congress
legislation to comport with a perceived or presumed purpose        did not intend to immunize firearms markets like Armslist, then
motivating its enactment. The quite legitimate question of         it need only amend §230 to reflect that intent as it did in
whether websites like Armslist.com should operate in the           response to the court's decision in Backpage.com, LLC.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 93 of 100 Document 6
                                                                                                                    Page 7 of 8
                                             2020 Mass. Super. LEXIS 69, *13

content." Id.                                                     and holding that Armslist did not develop the content at
                                                                  issue (i.e., the firearm advertisement that led to the
The Stokingers suggest their claims are directed [*14]            sale), and because Daniel's claims treated Armslist as
not to content-posters, but to Armslist's conduct and to          the publisher of that content, her claims were barred.
the content that Armslist itself created.9 While the              Daniel v. Armslist, LLC, 926 N.W.2d at 722, 726-27.
Stokingers are correct that an interactive computer
service provider remains liable for its own conduct and           In reaching its conclusion, the court employed the
its own speech, see Universal Commc'n Sys., Inc., 478             "material contribution" test to determine whether
F.3d at 419, the Stokingers' claim that Armslist created          Armslist materially contributed to the illegality of the
the content at issue here was reviewed and rejected in a          third-party content or whether it merely published
similar case. See Daniel v. Armslist, LLC, 2019 WI 47,            content created by someone else.10 Id. at 720, citing
386 Wis. 2d 449, 926 N.W.2d 710 (Wis. 2019), cert.                Fair Hous. Council v. Roommates.com, LLC, 521 F.3d
denied. 140 S. Ct. 562, 205 L. Ed. 2d 356 (2019).                 1157, 1168 (9th Cir. 2008). HN6[ ] Whether a
                                                                  website's design features employ "neutral tools" is
Daniel involved a mass shooting in Wisconsin, where               helpful in determining whether those features materially
the shooter purchased the firearm from a private seller           contribute to the unlawfulness of the content. Id. at 721.
on Armslist.com. Id. at 714. Daniel, a child of one of the        A "neutral tool" is a feature provided by an interactive
victims, subsequently filed suit against Armslist                 computer service provider that can be "utilized for
asserting the same claims alleged in this case—                   proper or improper purposes" (citations omitted). Id. "A
negligence, aiding and abetting tortious conduct, and             defendant who provides a neutral tool that is
public nuisance—among others. Id. at 716. Armslist                subsequently [*16] used by a third party to create
moved to dismiss the complaint, arguing there, as here,           unlawful content will generally not be considered to
that the CDA barred Daniel's claims. Daniel claimed               have contributed to the content's unlawfulness," even if
there, as do the Stokingers here, that through the                the interactive computer service provider knew, or
design and operation of its website, Armslist helped              should have known, that its neutral tools were being
"develop" the content of the advertisement that led to            used for illegal purposes. Id. at 721, 722.
the firearm sale; therefore, it was an "information
content provider" within the meaning of §230(f)(3). See           Although Daniel claimed that Armslist's design features
id. at 718. Daniel also argued that her claims were not           made it easier for prohibited purchasers to illegally
based on Armslist's publication of third-party content,           obtain firearms the court held that the complained-of
but instead [*15] were based on Armslist's facilitation           design features were "neutral tools," and therefore,
and encouragement of illegal firearm sales by third               Armslist did not materially contribute to the development
parties. Id. The Stokingers advance those same                    of the firearm advertisement. Id. at 722. The court also
arguments in this case.                                           concluded that the other design features that Daniel
                                                                  claimed could have been implemented were merely
Initially, Wisconsin's court of Appeals agreed with               "precautions" that were permissible but not required
Daniel, declaring that the CDA did not bar Daniel's               under the CDA.11 Id. Additionally, the court was not
claims. See Daniel v. Armslist, LLC, 2018 WI App 32,
382 Wis. 2d 241, 913 N.W.2d 211, 217-24 (Wis. 2018).
The Supreme Court of Wisconsin disagreed, reversing,              10 "[M]aterial
                                                                               contribution 'does not mean merely taking action
                                                                  that is necessary to the display of allegedly illegal content,'
                                                                  such as providing a forum for third-party posts. 'Rather, it
9 The  Stokingers also argue that the presumption against the     means being responsible for what makes the displayed
preemption of state common-law claims applies in this case.       content allegedly unlawful.' " Daniel, 926 N.W.2d at 719,
See Ajemian v. Yahoo!, Inc., 478 Mass. 169, 178, 84 N.E.3d        quoting Jones v. Dirty World Entm't Recordings, LLC, 755
766 (2017) ("In interpreting a Federal statute, we presume that   F.3d 398, 410 (6th Cir. 2014).
Congress did not intend to intrude upon traditional areas of
State regulation or State common-law unless it demonstrates       11 Congress    did not want to discourage interactive computer
a clear intent to do so"). However, this argument fails because   service providers from voluntarily screening unlawful third-
HN5[ ] the CDA expressly preempts all state claims that are       party content. Therefore, under §230(c)(2), an interactive
"inconsistent with this section." See 47 U.S.C. §230(e)(3) ("No   computer service provider is not liable for "any action
cause of action may be brought and no liability may be            voluntarily taken in good faith to restrict access to or
imposed under any State or local law that is inconsistent with    availability of material that the provider or user considers to be
this section").                                                   obscene, lewd, lascivious, filthy, excessively violent,

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 94 of 100 Document 6
                                                                                     Page 8 of 8
                                               2020 Mass. Super. LEXIS 69, *16

persuaded by Daniel's argument that Armslist.com
made illegal firearm sales easier, stating that such an
argument merely attempted to distinguish the case
"from the litany of cases dismissing suits against
website operators who failed to screen for unlawful
content." Id. at 723. The court also noted that Armslist's
intent did not affect immunity because the CDA does not
contain a good faith requirement. Id. [*17] For those
reasons, the court held that Armslist was not a content
provider within the meaning of §230(f)(3); rather, the
content at issue was provided by a third party. Id.12

Here, the Stokingers' claims concern both the same
design features and the same arguments raised in
Daniel. The court concludes that Armslist is not an
information content provider, and that the Stokingers'
claims are based on complaints about posted content
created or developed by a third party. Armslist is thus
entitled to immunity under the CDA, and the Stokingers'
claims must be dismissed.
ORDER

For the foregoing reasons, it is hereby ORDERED that
the defendant Armslist, LLC's motion to dismiss is
ALLOWED.

Heidi E. Breiger

Justice of the Superior Court

Dated at Lowell, Massachusetts, this 13th day of March
2020.


  End of Document




harassing, or otherwise objectionable . . ."

12 The court also concluded that with respect to Daniel's claims
(negligence, aiding and abetting, and public nuisance), that
the duty Armslist allegedly violated derived from its immunized
role as a publisher of third-party content. Daniel, 926 N.W.2d
at 725-26.

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 95 of 100 Document 6
No Shepard’s Signal™
As of: June 8, 2020 10:04 PM Z


                                           Thomas v. Brinks, Inc.
                           United States District Court for the Eastern District of Wisconsin
                                  January 28, 2020, Decided; January 28, 2020, Filed
                                                Case No. 19-CV-1224-JPS

Reporter
2020 U.S. Dist. LEXIS 13638 *; 2020 WL 433886


JAMES THOMAS, Plaintiff, MIDDLESEX INSURANCE
CO. and UNITED HEALTHCARE INSURANCE
                                                               Opinion by: J.P. Stadtmueller
COMPANY, Involuntary Plaintiffs, v. BRINKS, INC. and
BALDWIN & LYONS, INC., Defendants.


                                                               Opinion
Core Terms
negligent hiring, weigh, supervision, training, pleadings,
                                                               ORDER
insurer, respondeat superior theory, motion for
judgment, predictability, allegations, involuntary, parties,   On August 23, 2019, this case was removed to federal
cases                                                          court pursuant to 28 U.S.C. § 1332 from Milwaukee
                                                               County Circuit Court. (Docket #1). The case arises from
                                                               a car accident in Illinois between Plaintiff, a Wisconsin
                                                               citizen, and Jovani Garcia ("Garcia"), a non-party Illinois
Counsel: [*1] For James Thomas, Plaintiff: Drew J              citizen. Plaintiff sued Brinks, Inc., ("Brinks"), the security
DeVinney, LEAD ATTORNEY, Martin Law Office SC,                 company that employed Garcia, for negligence under a
Oak Creek, WI.                                                 respondeat superior theory of liability, as well as for
                                                               negligent hiring, training or supervision under Wisconsin
For Middlesex Insurance Co, Involuntary Plaintiff: Phillip     law. Plaintiff also sued [*2] Baldwin & Lyons, Inc.,
C Theesfeld, Yost & Baill LLP, Milwaukee, WI.                  ("Baldwin"), the company that insures Brinks, under a
                                                               Wisconsin law allowing direct actions against insurers in
                                                               negligence cases.
For United Healthcare Insurance Company, doing
business as AARP Medicare Supplement Plans, doing              On December 17, 2019, Brinks and Baldwin filed
business as Medicare Solutions, Involuntary Plaintiff:         separate, but similar, motions for judgment on the
Matthew S Mayer, Mallery & Zimmerman SC, Wausau,               pleadings, which are now fully briefed. Both defendants
WI.                                                            argue that Illinois law, rather than Wisconsin law,
                                                               applies to the matter at hand. Under Illinois law, Brinks
                                                               cannot be sued for negligent hiring, supervising or
For Brinks Inc, Baldwin & Lyons Inc, Defendants:
                                                               training when it has conceded responsibility for Garcia's
Shimon B Kahan, Haynes Strudnicka Kahan &
                                                               conduct under a theory of respondeat superior, as it has
Poulakidas LLC, Chicago, IL; Eugene M LaFlamme,
                                                               in this case. Gant v. L.U. Transp., Inc., 331 Ill. App. 3d
McCoy Leavitt Laskey LLC, Riverwood Corporate
                                                               924, 770 N.E.2d 1155, 1159, 264 Ill. Dec. 459 (Ill. Ct.
Center III, Waukesha, WI.
                                                               App. 2002) (holding that although negligent hiring,
                                                               retention, or entrustment "may establish independent
                                                               fault on the part of the employer, it should not impose
                                                               additional liability on the employer" if respondeat
Judges: J.P. Stadtmueller, United States District Judge.

               Case 2:20-cv-00215-PP Filed 06/08/20
                                         Timothy Moore Page 96 of 100 Document 6
                                                                                                                     Page 2 of 5
                                                  2020 U.S. Dist. LEXIS 13638, *2

superior applies).1 Similarly, under Illinois law, there is
no direct action against insurers in negligence cases—                 1. LEGAL STANDARD
rather, there must be a judgment against Brinks before
Plaintiff can sue Baldwin for a recovery. Direct Auto Ins.             Federal Rule of Civil Procedure Rule 12(c) permits a
Co. v. Bahena, 2019 IL App (1st) 172918, 433 Ill. Dec.                 party to move for judgment after the complaint and
249, 131 N.E.3d 1094, 1107 (Ill. Ct. App. 2019).                       answer have been filed by the parties. Buchanan-Moore
                                                                       v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009).
The overarching issue, then, is whether Wisconsin or                   A motion for judgment on the pleadings is governed by
Illinois law governs this action. For the reasons                      the same standard as a motion to dismiss for failure to
explained below, Illinois law [*3] applies. The motions                state a claim under Rule 12(b)(6). Adams v. City of
for judgment on the pleadings will be granted, the claims              Indianapolis, 742 F.3d 720, 727-28 (7th Cir. 2014). To
against Baldwin will be dismissed, and Baldwin will be                 survive a challenge under Rule 12(c) or 12(b)(6), a
dismissed without prejudice from the action.                           complaint must provide "a short and plain statement of
Additionally, Plaintiff's claim for negligent hiring will be           the claim showing that the pleader is entitled to relief."
dismissed with prejudice. Finally, since Illinois law                  Fed. R. Civ. P. 8(a)(2). In other words, the complaint
governs these cases, it is not clear whether the                       must give "fair notice of what the. . .claim is and the
involuntary plaintiffs, who were added pursuant to Wis.                grounds upon [*4] which it rests." Bell Atl. Corp. v.
Stat. § 803.03, should remain in the case. Within                      Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.
twenty-one days of the date of this order, Plaintiff is                Ed. 2d 929 (2007). The allegations must "plausibly
instructed to file a document with the Court that either               suggest that the plaintiff has a right to relief, raising that
explains the basis for including the involuntary plaintiffs            possibility above a speculative level[.]" Kubiak v. City of
under an Illinois corollary to Wis. Stat. § 803.03, or                 Chi., 810 F.3d 476, 480 (7th Cir. 2016) (citation
dismisses the involuntary plaintiffs and their                         omitted). In reviewing the complaint, the Court is
crossclaims.2                                                          required to "accept as true all of the well-pleaded facts
                                                                       in the complaint and draw all reasonable inferences in
                                                                       favor of the plaintiff." Id. at 480-81.
1 The   tort of negligent hiring or supervision allows an employer
to be held liable for "injuries proximately caused by the              2. RELEVANT ALLEGATIONS
employee's incompetence or unfitness. . .[but] is not
dependent upon a finding that the employee acted within the            The allegations in this complaint are relatively
scope of his or her employment." Sherrill v. Smart, 181 Wis.           straightforward. Plaintiff alleges that he was driving on
2d 366, 514 N.W.2d 422, 1993 WL 535121, at *3 (Wis. Ct.
                                                                       Route 83 near Vernon Township, Illinois. As he
App. 1993). Unlike respondeat superior, which holds an
                                                                       approached the intersection with Route 53, the rear of
employer vicariously liable for the torts of its employees
conducted within the scope of employment, negligent hiring or
                                                                       Plaintiff's car was struck from behind by a pickup truck
supervision holds employers directly liable for the actions of its     driven by Garcia, a Brinks employee. Plaintiff alleges
employees—regardless of whether the employee's actions                 that Garcia's negligence caused the accident.
were conducted within the scope of employment or were
technically negligent—provided that (1) the employee's act
caused the plaintiff's injury and (2) the employer caused the          3. ANALYSIS
employee's wrongful act. Miller v. Wal-Mart Stores, Inc., 219
Wis. 2d 250, 580 N.W.2d 233, 238-39 (Wis. 1998). Because               The parties agree that this Court should apply
negligent hiring is "predicated on. . .[and] entirely derivative of,   Wisconsin's choice-of-law rules to determine the law
the negligence of the employee, [and] cannot exceed the                governing this case, because a court sitting in diversity
liability of the employee," Illinois courts have found that if         must apply the choice-of-law rules of the state in which
respondeat superior applies, then a negligent hiring claim is          it sits. See Assembly Component Sys. v. Platinum
duplicative. Gant, 770 N.E.2d at 1159. Wisconsin courts do             Equity, L.L.C., No. 09-CV-778, 2010 U.S. Dist. LEXIS
not have this rule. The Court notes, however, both respondeat
                                                                       67228, 2010 WL 2719978, at *6 (E.D. Wis. July 7,
superior and negligent hiring seek to remedy the same harm,
i.e., the plaintiff's injury caused by the employee's conduct.
This harm does not grow or shrink depending on the number
                                                                       Inc. and Brinks Inc. filed by Middlesex Insurance Co.,
of theories of liability upon which a plaintiff prevails.
                                                                       ANSWER to Complaint AND CROSSCLAIM against Baldwin
2 Please
       note that the document filed under the title "Answer to         & Lyons Inc. and Brinks Inc. filed by Middlesex Insurance
Complaint AND COUNTERCLAIM against Baldwin & Lyons                     Co.,"(Docket #9), is not the correct document.

                 Case 2:20-cv-00215-PP Filed 06/08/20
                                           Timothy Moore Page 97 of 100 Document 6
                                                                                                                 Page 3 of 5
                                             2020 U.S. Dist. LEXIS 13638, *4

2010). In tort cases, courts begin with the presumption          the defendants contracted to carry out business in
that the law of the forum applies unless nonforum                Illinois. The defendants are now being sued over the
contacts are of greater significance. Glaeske v. Shaw,           Illinois citizen's conduct in the course of that business.
2003 WI App 71, 261 Wis. 2d 549, 661 N.W.2d 420, 427             The Court therefore agrees with the defendants that
(Wis. Ct. App. 2003). If neither potential forum has             application of Illinois law to the [*7] parties and facts of
clearly more significant contacts, the Court [*5] moves          this case is slightly more predictable than application of
on to analyze five "choice influencing factors," including       Wisconsin law. This case is not about an insurance
predictability of results, maintenance of interstate and         policy that was issued in Wisconsin, as was the case in
international order, simplification of the judicial task,        State Farm. Nor is this a situation in which the car
advancement of the forum's governmental interests, and           accident occurred in Illinois, but no other facts tether the
application of the better rule of law. Id.                       parties to Illinois. Rather, in this case, the victim is a
                                                                 Wisconsin citizen, but the facts of the case arose in
On first impression, the non-forum contacts do appear            Illinois, and the defendants, who are not citizens of
to be of greater significance to the facts underlying this       Wisconsin, are being held responsible for an Illinois
action. The accident giving rise to this lawsuit occurred        citizen's actions, which occurred while he was carrying
in Illinois, while Plaintiff was driving through Illinois, and   out their business in Illinois. This factor weighs in favor
involved a Brinks employee from Illinois, who was                of Illinois law.
driving an Illinois truck. It is true that Plaintiff is a
Wisconsin citizen and the action was filed in Wisconsin,         The second factor, "maintenance of interstate and
but these are the only facts supporting application of           international order, requires that the jurisdiction that is
Wisconsin law in this case. In cases involving                   minimally concerned defer to the jurisdiction. . .that is
automobile accidents between citizens of different               substantially concerned." Id. at 676. Here, both
states, it is sensible to apply the law of the state where       Wisconsin and Illinois are equally concerned with this
the accident occurred, particularly if there is some other       action: Wisconsin has an interest in rectifying the harms
connection to that state than merely the accident. See           visited upon its citizens, and Illinois has an interest in
Conklin v. Horner, 38 Wis. 2d 468, 157 N.W.2d 579, 582           deterring negligence on its interstates. Although none of
(Wis. 1968) (applying Wisconsin law when the accident            the parties are citizens of Illinois, the defendants do
occurred in Wisconsin and the lawsuit was filed in               business in Illinois and employ Illinois citizens,
Wisconsin).                                                      including [*8] the one who allegedly caused the
                                                                 accident in question, which occurred in Illinois.
Applying Wisconsin's choice-of-law tort factor test              Therefore, Illinois is not, as Plaintiff argues, simply
confirms this initial impression. "The first [*6] factor,        "minimally concerned." Rather, Illinois also has an
predictability of results, deals with the parties'               interest in ensuring that the companies that carry out
expectations." State Farm Mut. Auto. Ins. Co. v. Gillette,       business there are responsible for the actions of their
2002 WI 31, 251 Wis. 2d 561, 641 N.W.2d 662, 676                 employees. This factor does not clearly weigh in favor of
(Wis. 2002). Generally, predictability "has little or no         either state's law.
relevancy to an automobile accident or other tort that
was never intended or planned." Heath v. Zellmer, 35             The third factor, "simplification of the judicial task,"
Wis. 2d 578, 151 N.W.2d 664, 672 (Wis. 1967).                    seeks the state with the more "simple and easily applied
However, in assessing this low-weight factor in the              rule" of law. Id. (citations and quotations omitted). This
context of automobile accidents, Wisconsin courts have           factor weighs in favor of Illinois law. Brinks has already
noted that it may be "reasonable to assume that a                conceded responsibility under a theory of respondeat
Wisconsin resident who drives in [another state], and            superior, see (Docket #22 at 2) ("Once the principal has
then is involved in a collision involving [another state's       admitted its liability under a respondeat superior theory,
resident]. . .would have tort damages computed under             as in this case, the cause of action for negligent hiring,
[that state's] law." State Farm, 641 N.W.2d at 686               training    and      supervision    is   duplicative   and
(Wilcox, J., concurring in part and dissenting in part).         unnecessary.").3 Thus, applying Illinois law would avoid
Thus, although this factor weighs lightly in the analysis,       a duplicative lawsuit on the issue of negligent hiring,
it bears consideration. Here, on the facts of this case,
the Court finds that it is more predictable that
                                                                 3 Notwithstanding  this confusing language, it seems that Brinks
defendants would be subject to Illinois laws rather than
                                                                 intends to litigate some aspect of the employee's alleged
Wisconsin laws. Not only did the tort occur in Illinois, but
                                                                 underlying negligence, for which it has conceded it would be
it was allegedly caused by an Illinois citizen with whom
                                                                 liable.

                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 98 of 100 Document 6
                                                                                                                Page 4 of 5
                                              2020 U.S. Dist. LEXIS 13638, *8

training, or supervision. Gant, 770 N.E.2d at 1159. As to         The state of Illinois appears to have [*11] a stronger
Baldwin, applying Illinois law would relieve the                  connection to the facts of this case than the Wisconsin
insurance company of litigating the case unless and               forum. Moreover, taken as a whole, the factors weigh in
until a judgment is granted in Plaintiff's favor. Direct          favor of applying Illinois law to the facts at hand. Under
Auto Ins., 131 N.E.3d at 1107. Applying Wisconsin [*9]            Illinois law, the negligent hiring, training, and supervision
law, on the other hand, would protract and inflate the            claim is duplicative, and the claims against the insurer
litigation. This factor weighs in favor of applying Illinois      are anticipatory. Therefore, the Court will grant the
law.                                                              motions for judgment on the pleadings.

The fourth factor concerns the advancement of the
forum's governmental interests. In cases such as                  4. CONCLUSION
automobile accidents, the question presents itself as
"whether the proposed non-forum rule comports with the            For the reasons explained above, the Court finds that
standards of fairness and justice that are embodied in            Illinois law applies, and the motions for judgment on the
the policies of the forum law." Heath, 151 N.W.2d at              pleadings should be granted. Plaintiff's claims against
673. In other words, does the law adequately serve the            Baldwin will be dismissed, and Baldwin will be
policies of the state, be it compensation, remediation, or        dismissed without prejudice. Plaintiff's second claim will
deterrence? See State Farm, 641 N.W.2d at 678. Either             be dismissed with prejudice as duplicative of the first
Illinois or Wisconsin law would compensate Plaintiff for          claim.
his harms, as he seeks redress from Brinks for the
negligence of its employee. In Wisconsin, he can bring            Accordingly,
this lawsuit as two causes of action; in Illinois, it is as a
                                                                  IT IS ORDERED that the defendants' motions for
single cause of action, but the liability for Garcia's faults
                                                                  judgment on the pleadings (Docket #19 and #21) be and
does not increase with the number of claims brought.
                                                                  the same are hereby GRANTED;
Put another way, Plaintiff may prevail under one or
multiple theories of liability against Brinks, but the            IT IS FURTHER ORDERED that the second claim for
damages caused by Garcia do not change. Similarly,                negligent hiring, training, or supervision be and the
while Illinois may have a greater interest in applying its        same is hereby DISMISSED with prejudice as to all
tort law to accidents that occur on its interstates, there is     defendants;
no reason why a negligence suit [*10] brought under
Wisconsin laws would not deter any avoidable                      IT IS FURTHER ORDERED that Plaintiff's first claim for
negligence on the part of an employer. On balance, this           negligence, as well as any of involuntary plaintiffs'
factor does not weigh in favor of either state's law.             counterclaims against Baldwin & Lyons, Inc., [*12] be
                                                                  and the same are hereby DISMISSED without
The fifth and final factor asks which law is "better." Id.        prejudice as to Baldwin & Lyons, Inc.;
Courts typically consider whether a law is
"anachronistic" or whether it is founded "on a rational           IT IS FURTHER ORDERED that Baldwin & Lyons, Inc.
basis and serves a discernable purpose." Id. It does not          be and the same is hereby DISMISSED without
appear that either law is anachronistic or otherwise              prejudice from this action; and
impracticable. Although Wisconsin law allows Plaintiff to
bring a direct action against a defendant's insurer,              IT IS FURTHER ORDERED that, within twenty-one (21)
Plaintiff will be equally able to recoup from the insurer         days of the date of this order, Plaintiff submit either a
under Illinois law if a judgment is entered in Plaintiff's        document explaining the basis for the involuntary
favor. Moreover, although Wisconsin law allows Plaintiff          plaintiffs' continued participation in the action under
an additional claim, i.e., negligent hiring, training, or         Illinois state law, or a motion to dismiss them from the
supervision, it seems that Brinks has already conceded            action.
that it would be liable under a theory of respondeat
                                                                  Dated at Milwaukee, Wisconsin, this 28th day of
superior, (Docket #22 at 2), i.e., that it would be liable
                                                                  January, 2020.
for the negligence of its employee. There is no
allegation or suggestion in Plaintiff's briefs that this relief   BY THE COURT:
would be insufficient to redress his harms. This factor,
too, does not weigh in favor of either state's law.               /s/ J.P. Stadtmueller


                Case 2:20-cv-00215-PP Filed 06/08/20
                                          Timothy Moore Page 99 of 100 Document 6
                                                                                    Page 5 of 5
                                   2020 U.S. Dist. LEXIS 13638, *12

J.P. Stadtmueller

U.S. District Judge


  End of Document




               Case 2:20-cv-00215-PP FiledTimothy
                                            06/08/20
                                                  MoorePage 100 of 100 Document 6
